Exhibit 10.1(a)

 

--------------------------------------------------------------------------------

 
FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

 
 
Among
 
DELTA AIR LINES, INC.,
 
as Borrower,
 


and
 
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
 
as Guarantors
 
 
 
and
 
THE LENDERS PARTY HERETO,


 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 
UBS SECURITIES LLC,
as Syndication Agent
 
J.P. MORGAN SECURITIES INC.,
as Co-Lead Arranger and Joint Bookrunner
 
LEHMAN BROTHERS INC.,
as Co-Lead Arranger and Joint Bookrunner
 
UBS SECURITIES LLC,
as Joint Bookrunner
 
CALYON New York Branch,
as Co-Documentation Agent
 
RBS Securities Corporation,
as Co-Documentation Agent
 

--------------------------------------------------------------------------------


 
Dated as of April 30, 2007
 
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 

  Page    
SECTION 1. DEFINITIONS
2
SECTION 1.01.
Defined Terms.
2
SECTION 1.02.
Terms Generally
42
SECTION 1.03.
Accounting Terms; GAAP
43
SECTION 2. AMOUNT AND TERMS OF CREDIT
43
SECTION 2.01.
Commitments of the Lenders; Credit-Linked Deposit Loans.
43
SECTION 2.02.
Letters of Credit
44
SECTION 2.03.
Requests for Borrowings.
52
SECTION 2.04.
Funding of Borrowings
54
SECTION 2.05.
Interest Elections
55
SECTION 2.06.
Limitation on Eurodollar Tranches
56
SECTION 2.07.
Interest on Loans.
56
SECTION 2.08.
Default Interest
56
SECTION 2.09.
Alternate Rate of Interest
57
SECTION 2.10.
Amortization of Credit-Linked Deposits; Repayment of Loans; Evidence of Debt.
57
SECTION 2.11.
Optional Termination or Reduction of Commitment; Reduction of Credit-Linked
Deposits.
58
SECTION 2.12.
Mandatory Prepayment; Commitment Termination.
59
SECTION 2.13.
Optional Prepayment of Loans.
61
SECTION 2.14.
Increased Costs
61
SECTION 2.15.
Break Funding Payments
63
SECTION 2.16.
Taxes
64
SECTION 2.17.
Payments Generally; Pro Rata Treatment.
65
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
67
SECTION 2.19.
Certain Fees
67
SECTION 2.20.
Commitment Fee
68
SECTION 2.21.
Letter of Credit Fees
68
SECTION 2.22.
Nature of Fees
69
SECTION 2.23.
Right of Set-Off
69
SECTION 2.24.
Security Interest in Letter of Credit Account
69
SECTION 2.25.
Payment of Obligations
69
SECTION 2.26.
Defaulting Lenders
70
SECTION 2.27.
Credit-Linked Deposit Account
70
SECTION 2.28.
Currency Equivalents
71
SECTION 3. REPRESENTATIONS AND WARRANTIES
72
SECTION 3.01.
Organization and Authority
72
SECTION 3.02.
Air Carrier Status
72


 
i

--------------------------------------------------------------------------------

 



SECTION 3.03.
Due Execution
72
SECTION 3.04.
Statements Made
73
SECTION 3.05.
Financial Statements; Material Adverse Change.
73
SECTION 3.06.
Ownership
74
SECTION 3.07.
Liens
74
SECTION 3.08.
Use of Proceeds
74
SECTION 3.09.
Litigation and Environmental Matters
74
SECTION 3.10.
FAA Slot Utilization
75
SECTION 3.11.
Primary Foreign Slot Utilization
75
SECTION 3.12.
Primary Route Utilization
75
SECTION 3.13.
Margin Regulations; Investment Company Act.
76
SECTION 3.14.
ERISA
76
SECTION 3.15.
Properties.
76
SECTION 3.16.
Perfected Security Interests
77
SECTION 3.17.
Payment of Taxes
77
SECTION 3.18.
Section 1110
78
SECTION 4. CONDITIONS OF LENDING
78
SECTION 4.01.
Conditions Precedent to Initial Loans and Initial Letters of Credit
78
SECTION 4.02.
Conditions Precedent to Each Loan and Each Letter of Credit
84
SECTION 5. AFFIRMATIVE COVENANTS
85
SECTION 5.01.
Financial Statements, Reports, etc.
85
SECTION 5.02.
Existence
89
SECTION 5.03.
Insurance.
89
SECTION 5.04.
Maintenance of Properties
90
SECTION 5.05.
Obligations and Taxes
90
SECTION 5.06.
Notice of Event of Default, etc.
91
SECTION 5.07.
Access to Books and Records
91
SECTION 5.08.
Compliance with Laws.
92
SECTION 5.09.
Appraisal Reports and Field Audits
93
SECTION 5.10.
FAA and DOT Matters; Citizenship
93
SECTION 5.11.
FAA Slot Utilization
93
SECTION 5.12.
Primary Foreign Slot Utilization
94
SECTION 5.13.
Primary Route Utilization
94
SECTION 5.14.
Additional Subsidiaries
94
SECTION 5.15.
[Reserved].
95
SECTION 5.16.
Additional Collateral; Additional Grantors.
95
SECTION 5.17.
Pledged Spare Parts
95
SECTION 5.18.
Further Assurances
96
SECTION 5.19.
Post Closing Items
96


 
ii

--------------------------------------------------------------------------------

 



SECTION 6. NEGATIVE COVENANTS
97
SECTION 6.01.
Liens
97
SECTION 6.02.
Merger, etc.
100
SECTION 6.03.
Indebtedness
100
SECTION 6.04.
Fixed Charge Coverage
103
SECTION 6.05.
Unrestricted Cash Reserve
103
SECTION 6.06.
Coverage Ratio
103
SECTION 6.07.
Dividends; Capital Stock
105
SECTION 6.08.
Transactions with Affiliates
105
SECTION 6.09.
Investments, Loans and Advances
106
SECTION 6.10.
Disposition of Assets
109
SECTION 6.11.
Nature of Business
109
SECTION 6.12.
Fiscal Year
109
SECTION 7. EVENTS OF DEFAULT
109
SECTION 7.01.
Events of Default
109
SECTION 8. THE AGENTS
113
SECTION 8.01.
Administration by Agents
113
SECTION 8.02.
Rights of Administrative Agent and Collateral Agent
113
SECTION 8.03.
Liability of Agents.
113
SECTION 8.04.
Reimbursement and Indemnification
114
SECTION 8.05.
Successor Agents
115
SECTION 8.06.
Independent Lenders
115
SECTION 8.07.
Advances and Payments.
116
SECTION 8.08.
Sharing of Setoffs
116
SECTION 8.09.
Other Agents
117
SECTION 9. GUARANTY
117
SECTION 9.01.
Guaranty.
117
SECTION 9.02.
No Impairment of Guaranty
118
SECTION 9.03.
Continuation and Reinstatement, etc.
118
SECTION 9.04.
Subrogation
119
SECTION 10. MISCELLANEOUS
119
SECTION 10.01.
Notices
119
SECTION 10.02.
Successors and Assigns
120
SECTION 10.03.
Confidentiality
124
SECTION 10.04.
Expenses; Indemnity; Damage Waiver
124
SECTION 10.05.
Governing Law; Jurisdiction; Consent to Service of Process
126
SECTION 10.06.
No Waiver
126
SECTION 10.07.
Extension of Maturity
126
SECTION 10.08.
Amendments, etc.
126


 
iii

--------------------------------------------------------------------------------

 



SECTION 10.09.
Severability
128
SECTION 10.10.
Headings
128
SECTION 10.11.
Survival
128
SECTION 10.12.
Execution in Counterparts; Integration; Effectiveness
128
SECTION 10.13.
USA Patriot Act
129
SECTION 10.14.
Registrations with International Registry
129
SECTION 10.15.
WAIVER OF JURY TRIAL
129



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
iv

--------------------------------------------------------------------------------

 



ANNEX A
-
Commitment Amounts; Credit-Linked Deposits
EXHIBIT A
-
Form of First Lien Real Estate Mortgage
EXHIBIT B
-
Form of First Lien Security Agreement
EXHIBIT C
-
Form of First Lien Pledge Agreement
EXHIBIT D
-
Form of First Lien Slot, Gate and Route Security and Pledge Agreement
EXHIBIT E
-
Form of First Lien Aircraft Mortgage
EXHIBIT F-1
-
Form of First Lien Trademark Security Agreement
EXHIBIT F-2
-
Form of First Lien Patent Security Agreement
EXHIBIT F-3
-
Form of First Lien Copyright Security Agreement
EXHIBIT G-1
-
Form of Opinion of Davis Polk & Wardwell
EXHIBIT G-2
-
Form of Opinion of Kilpatrick Stockton LLP
EXHIBIT G-3
-
Form of Opinion of Keating Muething & Klekamp PLL
EXHIBIT G-4
-
Form of Opinion of Akerman Senterfitt
EXHIBIT G-5
-
Form of Opinion of Morris, Nichols, Arsht & Tunnell LLP
EXHIBIT G-6
-
Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson
EXHIBIT H
-
Form of Instrument of Assumption and Joinder
EXHIBIT I
-
Form of Intercreditor Agreement
EXHIBIT J
-
Form of Assignment and Acceptance
EXHIBIT K
-
Form of Eligible Accounts Receivable Calculation Certificate



SCHEDULE 1.01(a)
-
Excluded Flight Simulators
SCHEDULE 1.01(b)
-
Immaterial Subsidiaries
SCHEDULE 1.01(c)
-
Restricted Accounts
SCHEDULE 1.01(d)
-
Restructuring Aircraft
SCHEDULE 3.06
-
Subsidiaries
SCHEDULE 3.07
-
Existing Liens
SCHEDULE 3.09
-
Litigation
SCHEDULE 3.14
-
ERISA
SCHEDULE 3.15(a)
-
Real Property Interests
SCHEDULE 3.17
-
Taxes
SCHEDULE 3.18
-
Pre 10/22/94 Section 1110 Collateral
SCHEDULE 5.16
-
737-800 Aircraft Agreements
SCHEDULE 6.03
-
Indebtedness
SCHEDULE 6.08
-
Transactions with Affiliates
SCHEDULE 6.09
-
Existing Investments




 
v

--------------------------------------------------------------------------------

 



FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT
 
Dated as of April 30, 2007
 
FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of April 30, 2007,
among DELTA AIR LINES, INC., a Delaware corporation (the “Borrower”), the direct
and indirect domestic subsidiaries of the Borrower (other than Excluded
Subsidiaries and, at the option of the Borrower, Immaterial Subsidiaries)
signatory hereto (each a “Guarantor” and collectively the “Guarantors”), each of
the Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., a
national banking corporation (“JPMCB”), as administrative agent (in such
capacity, the “Administrative Agent”), and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”), J.P. MORGAN SECURITIES INC.
(“JPMSI”) and LEHMAN BROTHERS INC. (“LBI”), as co-lead arrangers and joint
bookrunners, UBS SECURITIES LLC, as syndication agent (in such capacity, the
“Syndication Agent”) and as joint bookrunner, and CALYON NEW YORK BRANCH and RBS
SECURITIES CORPORATION, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”).
 
INTRODUCTORY STATEMENT
 
The Borrower has applied to the Lenders for a loan facility of up to
$1,600,000,000 comprised of (a) a revolving credit and revolving letter of
credit facility in an aggregate principal amount (or Dollar Amount, in the case
of Revolving LC Exposure) not to exceed $1,000,000,000 as set forth herein and
(b) a synthetic revolving credit and revolving letter of credit facility in an
aggregate principal amount up to $600,000,000 as set forth herein, all of the
Borrower’s obligations under each of which are to be guaranteed by the
Guarantors.
 
The proceeds of the Loans, as well as the proceeds of the Second Lien Term Loans
and cash on hand, will be used to repay in full all of the obligations of the
Borrower and the Guarantors under and in connection with the Existing DIP
Facilities, for working capital and other general corporate purposes of the
Borrower and its Subsidiaries and for the other purposes described in Section
3.08.
 
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent, the Collateral Agent and the Lenders the
following (each as more fully described herein):
 
(a)    a guaranty from each of the Guarantors of the due and punctual payment
and performance of the First Priority Obligations of the Borrower pursuant to
Section 9 hereof; and
 

 
1

--------------------------------------------------------------------------------

 



 
(b)    a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each of the Guarantors pursuant to the
Collateral Documents.
 
Accordingly, the parties hereto hereby agree as follows:
 
SECTION 1.
 
DEFINITIONS
SECTION 1.01. Defined Terms.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
 
“Account Debtor” shall mean the Person obligated on an Account.
 
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided, that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.
 
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agents, the Joint Bookrunners and the Joint
Lead Arrangers.
 
“Agreement” shall mean this First Lien Revolving Credit and Guaranty Agreement,
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
 
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Credit-Linked Deposit
then outstanding or, if the Termination Date shall have occurred, such Lender’s
Credit-Linked Deposit Outstanding Exposure, and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
 

 
2

--------------------------------------------------------------------------------

 

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
 
“Air Transportation Stabilization Act and Regulations” shall mean the Air
Transportation Safety and System Stabilization Act, P.L. 107-42, as the same may
be amended from time to time, and the regulations promulgated thereunder (14
C.F.R. Part 1310) and related OMB Regulations, 14 C.F.R. Part 1300.
 
“Aircraft” shall have the meaning set forth in the First Lien Aircraft Mortgage.
 
“Airframe” shall have the meaning set forth in the First Lien Aircraft Mortgage.
 
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the sum of the
Federal Funds Effective Rate in effect on such day plus½ of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the Issuing Lender is willing to issue a Letter of
Credit.
 
“ALPA Notes” shall mean the senior unsecured notes in an aggregate principal
amount not to exceed $650,000,000 to be issued by the Borrower for the benefit
of the Air Line Pilots Association in accordance with the Plan of Reorganization
and the Bankruptcy Restructuring Agreement referred to therein.
 
“Amex” shall mean American Express Travel Related Services Company, Inc.
 
“Applicable Margin” shall mean the rate per annum set forth under the relevant
column heading below:
 

 
ABR Loans
Eurodollar Loans
Revolving Loans
1.00%
2.00%
Credit-Linked Deposit Loans
1.00%
2.00%

“Applicable Participation Fee” shall mean 2.00%.
 
“Appraisal Report” shall mean an appraisal in form and substance reasonably
satisfactory to the Administrative Agent and prepared by the Appraisers or the
Real Estate Appraiser, as applicable, which certifies, at the time of
determination, the Appraised Value of the applicable Appraised Collateral.
 

 
3

--------------------------------------------------------------------------------

 

“Appraised Collateral” shall mean Collateral that is Mortgaged Collateral,
Primary Routes, Appraised FAA Slots, Flight Simulators, Tooling, Ground Support
Equipment, Real Property Assets or any other individual asset that, in each case
is included in an Appraisal Report.
 
“Appraised FAA Slots” shall mean FAA Slots that are included in an Appraisal
Report.
 
“Appraised Value” shall mean (a) in the case of Appraised Collateral, the fair
market value thereof as reflected in the most recent Appraisal Report obtained
in respect of such Collateral or assets in accordance with this Agreement;
provided that, with respect to Mortgaged Collateral, “Appraised Value” shall
mean the average of the Appraised Value (as otherwise calculated pursuant to
this definition) reflected in the Appraisal Reports obtained from three separate
Appraisers with respect to such Collateral and (b) in the case of Eligible
Accounts Receivable, Eligible Accounts Receivable, as reflected in the most
recent Officer’s Certificate delivered pursuant to Section 5.01(n), each such
value referred to in this definition to be (A) determined in a manner reasonably
satisfactory to the Administrative Agent and (B) subject to reserves and other
criteria established by the Administrative Agent in its commercially reasonable
discretion.
 
“Appraisers” shall mean (a) Simat, Helliesen & Eichner, Inc., as to the FAA
Slots, Primary Routes, Primary Foreign Slots, Ground Support Equipment, Tooling
and Flight Simulators, (b) Simat, Helliesen & Eichner, AVITAS, Inc. and BK
Associates, Inc., as to Mortgaged Collateral and (c) such other appraisal firm
or firms as may be retained by the Administrative Agent, in consultation with
the Borrower, from time to time.
 
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
 
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
 
“Asset Sale” shall mean any sale of Collateral or series of related sales of
Collateral (excluding any Permitted Disposition other than any sale of Eligible
Collateral) that yields Net Cash Proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.
 
“Assignment” shall have the meaning given in the Cape Town Convention.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit J.
 
“Associated Rights” shall have the meaning given in the Cape Town Convention.
 

 
4

--------------------------------------------------------------------------------

 



 
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
 
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.
 
“Barclays” shall mean Barclays Bank PLC.
 
“Barclays Capital” shall mean Barclays Capital, the investment banking division
of Barclays.
 
“Benchmark LIBOR Rate” shall have the meaning set forth in Section 2.27(b).
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders or the Credit-Linked Deposit
Lenders, as the case may be, on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.
 
“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits on
the London interbank market.
 
“Cape Town Convention” shall mean the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect in any applicable jurisdiction, as the same may be amended from time
to time.
 
“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP. The amount of obligations of such
Person under a Capitalized Lease shall be the capitalized amount thereof
determined in accordance with GAAP.
 
“Cases” shall mean the voluntary petitions for relief filed by the Borrower and
each of the Guarantors with the Bankruptcy Court pursuant to chapter 11 of the
Bankruptcy Code.
 

 
5

--------------------------------------------------------------------------------

 



 
“Cash Collateralization” shall have the meaning given such term in Section
2.02(j).
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as heretofore and hereafter amended.
 
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law
(including pursuant to any treaty or, for purposes of Section 5.09, any other
agreement governing the right to fly international routes), rule or regulation
or in the interpretation or application thereof by any Governmental Authority,
Airport Authority, or Foreign Aviation Authorities after the date of this
Agreement applicable to the Borrower or any of the Guarantors or (c) compliance
by any Lender or the Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s or the Issuing Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Change of Control” shall mean (a) the acquisition after the Closing Date (other
than pursuant to a Permitted Change of Control Transaction) of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) during any
period of twelve consecutive months, a majority of the board of directors
(excluding vacant seats) of the Borrower shall cease to consist of Continuing
Directors.
 
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the making of the initial Loans, the funding of the
Credit-Linked Deposits or the issuance of the initial Letters of Credit
(whichever may occur first) set forth in Section 4.01 have been satisfied or
waived.
 
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
 
“Co-Documentation Agents” shall have the meaning set forth in the first
paragraph of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
 
“Collateral” shall mean all of the “Collateral” referred to in the Collateral
Documents, which shall not include (a) the Excluded Accounts or (b) other items
as set forth in the Collateral Documents.
 
“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.
 

 
6

--------------------------------------------------------------------------------

 



 
“Collateral Coverage Ratio” shall mean the First Lien Collateral Coverage Ratio
or the Total Collateral Coverage Ratio.
 
“Collateral Documents” shall mean, collectively, the First Lien Security
Agreement, the First Lien Pledge Agreement, the First Lien Aircraft Mortgage
(including, without limitation, any Mortgage Supplement), the First Lien Real
Estate Mortgages, the First Lien SGR Security Agreement, the First Lien
Trademark Security Agreement, the First Lien Patent Security Agreement, the
First Lien Copyright Security Agreement, any Control Agreements and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Collateral Agent for the benefit of the First Priority Secured
Parties.
 
“Collateral Event” shall mean, with respect to an item of Appraised Collateral,
any of the events described below:
 
(a)    with respect to any and all Appraised FAA Slots affected thereby, the
occurrence of any event, including the Borrower’s or any applicable Guarantor’s
abandonment or failure to comply with any applicable Use or Lose Rule, that
would allow the FAA or other Governmental Authority or Foreign Aviation
Authority to withdraw, cancel, suspend or terminate the Borrower’s or such
Guarantor’s authority to hold or use 15% or more of the Appraised FAA Slots at
any one airport (with the resulting appraisal under Section 5.09 being of the
Appraised FAA Slots at such airport); or
 
(b)    with respect to any Primary Route, abandonment by the Borrower or any
applicable Guarantor thereof or the occurrence of any event that would allow the
DOT, any Governmental Authority, or any Foreign Aviation Authority to withdraw,
cancel, suspend or terminate the authority granted to the Borrower or any
applicable Guarantor that authorizes the Borrower or any applicable Guarantor to
operate scheduled foreign air transportation of persons, property and mail over
such Primary Route or to use any associated Primary Foreign Slot(s) other than
(i) in cases where such Primary Route or Primary Foreign Slot(s) has been
transferred or otherwise disposed of as permitted in this Agreement or the First
Lien SGR Security Agreement or (ii) in the case of any suspension or loss of a
Primary Foreign Slot(s), such suspension or loss could not reasonably be
expected to have a material adverse effect on the value of the relevant Primary
Route taken as a whole; or
 
(c)    the failure of any material assumption contained in any Appraisal Report
to be true, except to the extent such failure could not reasonably be expected
to affect in a materially adverse manner the Appraised Value of the applicable
Appraised Collateral.
 
“Comair” shall mean Comair, Inc., an Ohio corporation.
 
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment
and the Credit-Linked Deposit of such Lender or any combination thereof (as the
context requires), it being understood that the “Commitment” of a Lender in
respect of the Credit-Linked Deposit shall remain in effect until the Total
Credit-Linked Deposit has been reduced to $0 in accordance with this Agreement.
 
“Commitment Fee” shall have the meaning set forth in Section 2.20.
 

 
7

--------------------------------------------------------------------------------

 



 
“Commitment Fee Rate” shall mean ½ of 1% per annum; provided that at all times
during which the Borrower has a corporate family rating of B1 or higher from
Moody’s and a corporate credit rating of B+ or higher from S&P, in each case
with stable outlook or better, the Commitment Fee Rate shall be ⅜ of 1% per
annum.
 
“Confirmation Order” shall mean the order of the Bankruptcy Court confirming the
Plan of Reorganization pursuant to Section 1129 of the Bankruptcy Code, together
with all schedules and exhibits thereto.
 
“Connection Carrier” shall mean any regional carrier that operates flights using
the “DL” designation code pursuant to contractual arrangements with the
Borrower.
 
“Consummation of the Plan of Reorganization” shall mean the occurrence of the
Effective Date (as defined in the Plan of Reorganization) and the substantial
consummation of the Plan of Reorganization within the meaning of Section 1101(2)
of the Bankruptcy Code.
 
“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date, after giving effect to the Plan of Reorganization and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing Directors.
 
“Control Agreements” shall mean the Shifting Control Deposit Account Agreements,
the Full Control Deposit Account Agreements, the Shifting Control Securities
Account Agreements and the Full Control Securities Account Agreements.
 
“Credit-Linked Deposit” shall mean, as to each Credit-Linked Deposit Lender, the
cash deposit made by such Lender pursuant to Section 2.01(b), as such deposit
may be reduced or increased from time to time pursuant to this Agreement. For
the avoidance of doubt, the Credit-Linked Deposit of each Credit-Linked Deposit
Lender shall not be reduced by the making of any Credit-Linked Deposit Loans or
reimbursement of drawings under Credit-Linked Deposit Letters of Credit as a
result of the withdrawal of any amounts then on deposit in the Credit-Linked
Deposit Account. The amount of each Credit-Linked Deposit Lender’s original
Credit-Linked Deposit is set forth under the heading “Credit-Linked Deposit”
opposite its name in Annex A hereto or in the Assignment and Acceptance pursuant
to which such Credit-Linked Deposit Lender shall have acquired its Credit-Linked
Deposit, as applicable. The initial amount of the Credit-Linked Deposits is
$600,000,000.
 
“Credit-Linked Deposit Account” shall mean the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017,
designated as the “Credit-Linked Deposit Account” that shall be used solely to
hold the Credit-Linked Deposits.
 
“Credit-Linked Deposit Availability Period” shall mean the period from and
including the Closing Date to but excluding the Termination Date.
 
“Credit-Linked Deposit Facility” shall have the meaning set forth in the
definition of “Facility” in this Section 1.01.
 

 
8

--------------------------------------------------------------------------------

 



 
“Credit-Linked Deposit LC Disbursement” shall mean any payment made by the
Issuing Lender pursuant to a Credit-Linked Deposit Letter of Credit.
 
“Credit-Linked Deposit LC Exposure” shall mean, at any time, the sum of (a) the
aggregate maximum undrawn amount of all outstanding Credit-Linked Deposit
Letters of Credit at such time plus (b) the aggregate principal amount of all
Credit-Linked Deposit LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The Credit-Linked Deposit LC Exposure of
any Credit-Linked Deposit Lender at any time shall be its Credit-Linked Deposit
Percentage of the total Credit-Linked Deposit LC Exposure at such time.
 
“Credit-Linked Deposit Lender” shall mean a Lender having a Credit-Linked
Deposit or holding Credit-Linked Deposit Loans.
 
“Credit-Linked Deposit Letters of Credit” shall mean, at any time, letters of
credit issued pursuant to Section 2.02 in an amount equal to the lesser of (i)
the Total Credit-Linked Deposit LC Available Amount and (ii) the aggregate
amount of outstanding Letters of Credit denominated in Dollars at such time.
Credit-Linked Deposit Letters of Credit shall be (a) standby letters of credit,
(b) issued for general corporate purposes of the Borrower or any Subsidiary,
(c) denominated in Dollars and (d) otherwise in such form as may be reasonably
approved from time to time by the Administrative Agent and the applicable
Issuing Lender.
 
“Credit-Linked Deposit Loan” shall have the meaning set forth in Section
2.01(b).
 
“Credit-Linked Deposit Outstanding Exposure” shall mean, at any time, the
aggregate principal amount of the Credit-Linked Deposit Loans then outstanding
plus the then outstanding Credit-Linked Deposit LC Exposure.
 
“Credit-Linked Deposit Participation Amount” shall mean, at any time, the
excess, if any of (a) the Total Credit-Linked Deposit over (b) the aggregate
principal amount of the Credit-Linked Deposit Loans then outstanding. The
Credit-Linked Deposit Participation Amount of any Credit-Linked Deposit Lender
at any time shall be its Credit-Linked Deposit Percentage of the total
Credit-Linked Deposit Participation Amount at such time.
 
“Credit-Linked Deposit Participation Fee” shall mean the participation fee
payable to the Credit-Linked Deposit Lenders pursuant to Section 2.21(b).
 
“Credit-Linked Deposit Percentage” shall mean, with respect to any Credit-Linked
Deposit Lender, the percentage which such Lender’s Credit-Linked Deposit then
constitutes of the Total Credit-Linked Deposit.
 
“Cure Collateral” shall mean (a) cash collateral and Qualified Permitted
Investments pledged to the Collateral Agent (and held in segregated accounts at
the Administrative Agent subject to Full Control Deposit Account Agreements
and/or Full Control Securities Account Agreements, as the case may be), (b)
amounts deemed to have been received by the Borrower and designated as Cure
Collateral pursuant to Section 6.06(c) and (c) other assets (including aircraft,
airframes, engines, spare parts, Group Support Equipment and Flight Simulators)
of the Borrower or any Guarantor which shall be reasonably satisfactory to the
Collateral Agent, and all of which assets shall (i) (other than Cure Collateral
of the type described in clause (a) and (b) above) be valued by a new Appraisal
Report or Field Audit, as the case may be, at the time the Borrower designates
such assets as Cure Collateral and (ii) be subject to a perfected first priority
(subject to Specified Permitted Collateral Liens) Lien and/or mortgage (or
comparable Lien) in favor of the Collateral Agent and otherwise subject only to
Permitted Collateral Liens.
 

 
9

--------------------------------------------------------------------------------

 



 
“CVG Notes” shall mean the unsecured notes in an aggregate principal amount not
to exceed $85,000,000 to be issued by the Borrower to the trustee under the
Trust Indenture dated as of February 1, 1992 between Kenton County Airport Board
and UMB Bank N.A., as trustee (the “CVG Bond Indenture”), on behalf of the
holders of bonds issued under the CVG Bond Indenture in accordance with the Plan
of Reorganization and the CVG Settlement Agreement referred to therein.


“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans or participations in any Letter of Credit required to be
funded hereunder within one (1) Business Day of the date required to be funded
by it hereunder, unless the subject of a good faith dispute or subsequently
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
Lender (or its banking Affiliates) any other amount required to be paid by it
hereunder within one (1) Business Day of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
 
“Designated Cash Management Obligations” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of any treasury, depository and cash management services and automated clearing
house transfers of funds services provided by a Lender or any of its banking
Affiliates, as permitted by Section 6.03(h), including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith, in each case as designated by the Borrower from time to
time by notice to the Administrative Agent as constituting “Designated Cash
Management Obligations”.
 
“Designated Hedging Agreement” means any Hedging Agreement to the extent that
the Indebtedness related thereto is owing to a Lender or any of its Affiliates
and is permitted by Section 6.03(f) or (g), designated by the Borrower from time
to time by notice to the Administrative Agent as a “Designated Hedging
Agreement”.
 
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollar Amount” shall mean, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.28.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 

 
10

--------------------------------------------------------------------------------

 



 
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
 
“Earned Revenue Percentage” shall mean, a percentage, representing the estimated
portion of credit card revenue which has been earned by performance at any point
in time, based on a rolling twelve-month analysis of ticket sales versus
“booking curve” (i.e., tickets used for actual flights) experienced by the
Borrower during the most recent Rolling Twelve Month period for which such
information is available at the time of such determination. The Earned Revenue
Percentage shall be subject to re-determination by the Administrative Agent
based upon information contained in each Officer’s Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01(n), as updated
from time to time, in the reasonable discretion of the Administrative Agent, by
the most recent Field Audit.
 
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the consolidated net income (or net
loss) of the Borrower and its Subsidiaries for such period, plus (b) the sum of
(i) any provision for income taxes, (ii) Interest Expense for such period, (iii)
extraordinary, non-recurring or unusual losses for such period, (iv)
depreciation and amortization for such period, (v) amortized debt discount for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any employee of the Borrower or its Subsidiaries of any
Equity Interests, (vii) depreciation, amortization and aircraft rent expense for
such period, in each case to the extent included in the calculation of
consolidated net income of the Borrower and its Subsidiaries for such period in
accordance with GAAP, (viii) any aggregate net loss during such period arising
from a Capital Asset Sale (as defined below), (ix) all other non-cash charges
for such period, (x) costs and expenses, including fees, incurred directly in
connection with the consummation of the transactions contemplated under the Loan
Documents to the extent included in the calculation of consolidated net income,
(xi) expenses incurred with respect to the Chapter 11 reorganization as set
forth on the Borrower’s consolidated statement of income for such period,
including (A) professional and other fees, (B) key employee retention program
payments, (C) financing fees, (D) severance costs and (E) any litigation
expenses incurred during or in connection with the Cases and (xii) any charges
arising from Fresh Start Reporting adjustments that do not impact the cash flows
of the Borrower and its Subsidiaries to the extent included in the calculation
of consolidated net income of the Borrower and its Subsidiaries for such period
in accordance with GAAP, minus (c) the sum of (i) income tax credits, (ii)
interest income, (iii) extraordinary, non-recurring or unusual gains for such
period, (iv) any aggregate net gain during such period arising from the sale,
exchange or other disposition of capital assets by the Borrower or its
Subsidiaries (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities) (a “Capital Asset Sale”), (v) any gains arising from Fresh Start
Reporting adjustments that do not impact the cash flows of the Borrower and its
Subsidiaries and (vi) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of the Borrower and its Subsidiaries for
such period in accordance with GAAP. For purposes of this definition, the
following items shall be excluded in determining consolidated net income of the
Borrower and its Subsidiaries: (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, the Borrower or and of its Subsidiaries; (2) the income (or
deficit) of any other Person (other than a Subsidiary) in which the Borrower or
any of its Subsidiaries has an
 

 
11

--------------------------------------------------------------------------------

 

ownership interest, except to the extent any such income has actually been
received by the Borrower or such Subsidiary, as applicable, in the form of cash
dividends or distributions; (3) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (4) any write-up of any asset; (5) any net
gain from the collection of the proceeds of life insurance policies; (6) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of the Borrower or any of its Subsidiaries; (7)
in the case of a successor to the Borrower by consolidation or merger or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets; and (8) any deferred credit
representing the excess of equity in any Subsidiary at the date of acquisition
of such Subsidiary over the cost to the Borrower or any of its Subsidiaries of
the investment in such Subsidiary.
 
“Eligible Accounts” shall mean, at the time of any determination thereof, all of
the Accounts owned by the Borrower and the Guarantors and reflected in the most
recent Officer’s Certificate (substantially in the form of Exhibit K) delivered
by the Borrower to the Administrative Agent pursuant to Section 5.01(n).
Criteria and eligibility standards used in determining Eligible Accounts may be
fixed and revised from time to time by the Administrative Agent, in its
reasonable discretion, and in the Administrative Agent’s reasonable exclusive
judgment, with any changes in such criteria to be effective upon the date of the
next Field Audit to be conducted pursuant to the terms herein. Unless otherwise
approved from time to time in writing by the Administrative Agent, no Account
shall be an Eligible Account if, without duplication:
 
(a)    the Borrower or a Guarantor does not have sole lawful and absolute title
to such Account; or
 
(b)    it is not subject to a valid and perfected first priority Lien in favor
of the Collateral Agent for the benefit of the First Priority Secured Parties,
subject to no other Liens other than Liens permitted by this Agreement; or
 
(c)    (i) it is unpaid more than 90 days from the original date of invoice or
60 days from the original due date or (ii) it has been written off the books of
the Borrower or a Guarantor or has been otherwise designated on such books as
uncollectible; or
 
(d)    the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or
 
(e)    the Account is not payable in Dollars or the Account Debtor is either not
organized under the laws of the United States of America, any state of the
United States of America or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States; provided the restrictions in this clause (e) shall not apply
to any Account if the Account Debtor related thereto is a travel agency that is
a member of Bank Settlement Plan so long as the method used for converting such
Account payables into Dollars for purposes of valuation is reasonably acceptable
to the Administrative Agent; or
 

 
12

--------------------------------------------------------------------------------

 



 
(f)    the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the relevant Borrower duly assigns its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Administrative Agent; or
 
(g)    the associated revenue from such Account has not been earned by the
Borrower or the Guarantor (it being understood that Accounts arising from Travel
Agency Cash Transactions shall be deemed earned at the time such receivable is
recorded); or
 
(h)    to the extent the Account has been classified as a note receivable by the
Borrower or a Guarantor; or
 
(i)    the Account is a non-trade Account (other than any interest with respect
to deposit accounts or Permitted Investments); or 
 
(j)     it arises out of a sale made by the Borrower or a Guarantor to an
employee, officer, agent, director, stockholder, Subsidiary or Affiliate of the
Borrower or a Guarantor; or
 
(k)    such Account was not paid in full, and the Borrower or a Guarantor
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or
 
(l)    such Account is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless the Administrative Agent, in its
sole discretion, has established an appropriate reserve and determines to
include such Account as an Eligible Account; or
 
(m)    as to any Account, to the extent that a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason (other than bank
error prior to the correction thereof); or
 
(n)    such Account is a clearinghouse interline Account.
 
“Eligible Accounts Receivable” shall mean, at the time of determination thereof,
the sum of Eligible Accounts plus the Estimated Credit Card Receivables
Component.
 
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) an
Affiliate of the assignor Lender, (d) an Approved Fund and (e) any other
financial institution reasonably satisfactory to the Administrative Agent.
 

 
13

--------------------------------------------------------------------------------

 



 
“Eligible Collateral” shall mean (a) all Mortgaged Collateral, Ground Support
Equipment, Tooling, Flight Simulators, Primary Routes, FAA Slots, Eligible
Accounts Receivable and Real Property Assets, in each case to the extent owned
or held by the Borrower or a Guarantor and on which the Collateral Agent shall
have a valid and perfected first priority (subject to Specified Permitted
Collateral Liens) Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Collateral Liens, provided that if an
Aircraft is Parked for more than thirty (30) days, such Aircraft shall be
excluded from Eligible Collateral in its entirety unless three new Appraisal
Reports establishing the current Appraised Value of such Aircraft in its Parked
condition are delivered to the Administrative Agent, (b) cash collateral and
Permitted Investments in an aggregate amount not to exceed $750,000,000 pledged
to the Collateral Agent and held in accounts subject to Control Agreements, (c)
cash collateral and Permitted Investments maintained in accounts with the
Administrative Agent pursuant to Section 2.12(a) and (d) any Cure Collateral
designated (or deemed designated pursuant to Section 6.06(c)) by the Borrower at
its discretion.
 
“Engine” shall have the meaning set forth in the First Lien Aircraft Mortgage.
 
“Entry Point Filing Forms” shall mean each of the FAA form AC 8050-135 forms to
be filed with the FAA on the Closing Date.
 
“Environmental Laws” shall mean all laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or legally binding requirements or agreements issued, promulgated or entered
into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or the exposure of any
Person (including employees) to, any pollutants, contaminants or any toxic,
radioactive or otherwise hazardous materials.
 
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring, administrative
oversight, costs, fines or penalties) resulting from or based upon (a) violation
of any Environmental Law or requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement, lease or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing. 
 
“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued
pursuant to or required under any Environmental Law or by any Airport Authority
with respect to environmental matters.
 

 
14

--------------------------------------------------------------------------------

 



 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.
 
“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary to manage the collection and payment of amounts collected,
withheld or incurred by the Borrower or such Subsidiary for the benefit of third
parties relating to: (a) federal income tax withholding and backup withholding
tax, employment taxes, transportation excise taxes and security related charges,
(b) any and all state and local income tax withholding, employment taxes and
related charges and fees and similar taxes, charges and fees, including, but not
limited to, state and local payroll withholding taxes, unemployment and
supplemental unemployment taxes, disability taxes, workman’s or workers’
compensation charges and related charges and fees, (c) state and local taxes
imposed on overall gross receipts, sales and use taxes, fuel excise taxes and
hotel occupancy taxes, (d) passenger facility fees and charges collected on
behalf of and owed to various administrators, institutions, authorities,
agencies and entities, (e) other similar federal, state or local taxes, charges
and fees (including without limitation any amount required to be withheld or
collected under applicable law) and (f) other funds held in trust for an
identified beneficiary in an aggregate amount pursuant to this clause (f) not to
exceed $150,000,000; in each case, held in escrow accounts, trust funds or other
segregated accounts, plus accrued interest; or (2) accounts, capitalized
interest accounts, debt service reserve accounts, escrow accounts and other
similar accounts or funds established in connection with the ARB Indebtedness.
 
“Estimated Credit Card Receivables Component” shall mean an amount representing
the estimated portion (determined in accordance with the other provisions of
this definition) of receivables owing to the Borrower in connection with ticket
purchases from and other goods and services provided by the Borrower on major
credit cards (including, without limitation, Visa, MasterCard, American Express,
Diners Club, Discover and Carte Blanche) which have been earned by performance
by the Borrower but not yet paid to the Borrower by the credit card issuer or by
the Borrower’s credit card processing bank, as applicable, as determined monthly
in accordance with the following formula and set forth in the most recent
Officer’s Certificate delivered to the Administrative Agent pursuant to Section
5.01(n). Such amount shall be equal to (i) the average number of days the
relevant credit card receivables remained outstanding in the most recent fiscal
month multiplied by (ii) the average daily credit card sales earned for the most
recent fiscal month. The average daily credit card sales earned for the most
recent fiscal month shall be equal to (a) the gross retail credit card sales for
the most recent fiscal
 

 
15

--------------------------------------------------------------------------------

 

month available at the time of determination (it being understood that such
number shall only include the Specified Dollar Receivables (as defined below) if
the circumstances described in clause (2) below shall exist) multiplied by (b)
the Applicable Earned Percentage divided by (c) the number of days in such
month. For all purposes hereof, except as set forth in the last sentence of this
definition, “Applicable Earned Percentage” shall be equal to the Earned Revenue
Percentage. The Estimated Credit Card Receivables Component shall be subject to
such adjustments as may be deemed appropriate by the Administrative Agent based
upon the results of each Field Audit of the Borrower conducted after the Closing
Date. Notwithstanding the foregoing, (1) until the occurrence of a
Visa/MasterCard Dollar Trigger Event that results in a reserve held by the
credit card processing bank (the “Applicable Reserve”) that is less than 100% of
the value of airline tickets and other goods and services sold on Visa or
MasterCard but not yet flown or used or otherwise earned by performance by the
Borrower (the “Unearned Value”), or that is not calculated based on the Unearned
Value, retail credit card receivables due from the credit card processing bank
for Visa or MasterCard that are denominated in Dollars (the “Specified Dollar
Receivables”) shall not be subject to the formula set forth above and the
Applicable Earned Percentage to be applied to such receivables shall be equal to
100%, (2) after the occurrence of a Visa/MasterCard Dollar Trigger Event that
results in an Applicable Reserve that is equal to 0% of the Unearned Value, or
that is not calculated based upon the Unearned Value, the Specified Dollar
Receivables shall be subject to the formula set forth above (i.e., the
Applicable Earned Percentage to be applied to such receivables shall be equal to
the Earned Revenue Percentage), and (3) after the occurrence of a
Visa/MasterCard Dollar Trigger Event that results in an Applicable Reserve that
is greater than 0% but less than 100% of the Unearned Value, the Applicable
Earned Percentage to be applied to the Specified Dollar Receivables shall be
determined on a straight line basis between the percentages set forth in clauses
(1) and (2) above (it being understood that the Applicable Earned Percentage to
be applied to such Specified Dollar Receivables shall be equal to 100% minus the
product of (A) the Applicable Reserve and (B) the excess, if any, of (I) 100%
over (II) the Earned Revenue Percentage).
 
“Euro” or “€” shall mean the official currency of the European Union.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
 
“Event of Default” shall have the meaning given such term in Section 7.
 
“Event of Loss” shall have the meaning given such term in the First Lien
Aircraft Mortgage.
 
“Excess Credit-Linked Deposits” shall mean, at any time, the excess, if any, of
the Total Credit-Linked Deposit over the Credit-Linked Deposit LC Exposure at
such time.
 

 
16

--------------------------------------------------------------------------------

 



 
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later; provided,
however, that if at any time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
 
“Excluded Accounts” shall mean (i) the Escrow Accounts, (ii) the Payroll
Accounts, (iii) the Petty Cash Accounts, (iv) the Restricted Accounts and (v)
any other deposit accounts or securities accounts subject to Permitted Liens of
the type described in clauses (c) or (e) of the definition thereof or liens
permitted under clauses (a), (d), (j), (p), (v), (w), (bb), (dd), (ee) or (s)
(to the extent relating to any of the foregoing clauses) of Section 6.01.
 
“Excluded Subsidiaries” shall mean Aero Assurance, Ltd. and its subsidiaries.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent,
Collateral Agent, any Lender, any Issuing Lender or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender, any withholding tax that is imposed by any
jurisdiction other than the United States of America or any state thereof or is
imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.16(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a).
 
“Existing Amex DIP Facility” shall mean the Second Amended and Restated Advance
Payment Supplements to Delta’s Co-Branded Credit Card Program Agreement and
Membership Rewards Agreement (as amended, restated, amended and restated,
supplemented, extended or otherwise modified to the date hereof), dated as of
March 27, 2006, among the Borrower, the direct and indirect subsidiaries of the
Borrower party thereto, Amex and American Express Bank, F.S.B.
 

 
17

--------------------------------------------------------------------------------

 



 
“Existing DIP Facilities” shall mean the Existing GE DIP Facility and the
Existing Amex DIP Facility.
 
“Existing DIP Facility Letter of Credit” shall mean each letter of credit that
was issued under the Existing GE DIP Facility and remains outstanding as of the
Closing Date.
 
“Existing GE DIP Facility” shall mean that certain Amended and Restated Secured
Super-Priority Debtor in Possession Credit Agreement (as amended, restated,
amended and restated, supplemented, extended or otherwise modified to the date
hereof), dated as of March 27, 2006, among the Borrower, the direct and indirect
subsidiaries of the Borrower party thereto, the lenders from time to time party
thereto, and General Electric Capital Corporation, as administrative agent and
collateral agent.
 
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
 
“FAA Slots” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, Docket No. FAA 2006-25755-82 dated
December 13, 2006, as such order may be amended or re-codified from time to
time, and in any subsequent order issued by the FAA related to New York’s
LaGuardia Airport, as such order may be amended or re-codified from time to
time, in each case of the Borrower and, if applicable, any other Guarantor, now
held or hereafter acquired (other than “slots” which have been permanently
allocated to another air carrier and in which the Borrower and, if applicable,
any Guarantor holds temporary use rights).
 
“Facility” shall mean each of (a) the Revolving Commitments and the Revolving
Loans made thereunder (the “Revolving Facility”) and (b) the Credit-Linked
Deposit Commitments and the extensions of credit made thereunder (the
“Credit-Linked Deposit Facility”).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Section 2.19.
 
“Field Audit” shall mean a field examination conducted by a Field Auditor of the
Borrower’s and the Guarantors’ accounts receivable and books and records related
thereto, and the results of such field examination shall be reasonably
satisfactory to the Administrative Agent in all respects.
 

 
18

--------------------------------------------------------------------------------

 



 
“Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent to
conduct a Field Audit.
 
“Fifth-Freedom Rights” shall mean the operational right to enplane passenger
traffic and cargo in a foreign country and deplane it in another foreign
country.
 
“First Lien Aircraft Mortgage” shall mean that “First Lien Aircraft Mortgage” as
defined in Section 4.01(e), as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
 
“First Lien Copyright Security Agreement” shall mean that certain First Lien
Copyright Security Agreement as defined in Section 4.01(f), as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
 
“First Lien Collateral Coverage Ratio” shall have the meaning set forth in
Section 6.06(a).
 
“First Lien Obligations” shall have the meaning set forth in Section 6.06(a).
 
“First Lien Patent Security Agreement” shall mean that certain First Lien Patent
Security Agreement as defined in Section 4.01(f), as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
 
“First Lien Pledge Agreement” shall mean that certain First Lien Pledge
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
 
“First Lien Real Estate Mortgages” shall mean, collectively, (a) that certain
First Lien Real Estate Deed to Secure Debt, Assignment of Leases and Rents and
Security Agreement, dated the date hereof, by the Borrower to the Collateral
Agent, in substantially the form of Exhibit A and (b) each other mortgage
granted pursuant to the terms hereof, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
 
“First Lien Security Agreement” shall mean that certain First Lien Security
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
 
“First Lien SGR Security Agreement” shall mean that certain First Lien Slot,
Gate and Route Security and Pledge Agreement as defined in Section 4.01(d), as
the same may be amended, restated, modified, supplemented, extended or amended
and restated from time to time.
 
“First Lien Trademark Security Agreement” shall mean that certain First Lien
Trademark Security Agreement as defined in Section 5.19(a), as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
 

 
19

--------------------------------------------------------------------------------

 



 
“First Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
 
“First Priority Obligations Payment Date” shall have the meaning set forth in
the Intercreditor Agreement.
 
“First Priority Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.
 
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Capitalized Leases), all as determined in
accordance with GAAP.
 
“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any applicable Guarantor (including, without limitation, any
such simulators or training devices located on a Real Property Asset) other than
the flight simulators listed on Schedule 1.01(a) (as such Schedule may be
amended from time to time with the consent of the Administrative Agent).
 
“Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agencies, public corporations or private
entities that exercise jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and Supporting Route Facilities and/or (b) to hold and operate any
Foreign Slots.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower and, if applicable, a Guarantor, to
conduct one landing or takeoff at a specific time or in a specific time period
on a specific day of the week at each non-U.S. airport served in conjunction
with the Borrower’s, or, if applicable, a Guarantor’s operations over a Route,
other than “slots” which have been permanently allocated to another air carrier
and in which the Borrower and, if applicable, any Guarantor, hold temporary use
rights.
 
“Fresh Start Reporting” shall mean the preparation of consolidated financial
statements of the Borrower in accordance with American Institute of Certified
Public Accountants Statement of Position (90-7), which reflects the consummation
of the transactions contemplated by the Plan of Reorganization on a presumed
effective date of April 30, 2007.
 
“Full Control Agreement” shall mean any Full Control Deposit Account Agreement
or any Full Control Securities Account Agreement.
 

 
20

--------------------------------------------------------------------------------

 



 
“Full Control Deposit Account Agreement” shall mean an agreement in writing in
form and substance reasonably satisfactory to the Collateral Agent, by and among
the Borrower or any Guarantor, as the case may be, the Collateral Agent, and any
bank at which the relevant deposit account of the Borrower or any Guarantor, as
the case may be, is at any time maintained.
 
“Full Control Securities Account Agreement” shall mean an agreement in writing
in form and substance reasonably satisfactory to the Collateral Agent, by and
among the Borrower or any Guarantor, as the case may be, the Collateral Agent
and any securities intermediary in respect of the relevant securities account.
 
“GAAP” shall mean generally accepted accounting principles applied in accordance
with Section 1.03.
 
“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by the Borrower or, if applicable, a
Guarantor in connection with the right to use or occupy holdroom and passenger
boarding and deplaning space in any airport terminal located in the United
States at which the Borrower conducts scheduled operations.
 
“Goldman Sachs” shall mean Goldman Sachs Credit Partners L.P.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
 
“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, a Guarantor for crew and passenger ground transportation, cargo,
mail and luggage handling, catering, fuel/oil servicing, de-icing, cleaning,
aircraft maintenance and servicing, dispatching, security and motor vehicles.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee
 

 
21

--------------------------------------------------------------------------------

 

shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made (or, if less,
the maximum reasonably anticipated liability for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guarantee) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform) as determined by the
guarantor in good faith.
 
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under, any
Environmental Law.
 
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future, fuel hedging or other derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
fuel or other commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
 
“Immaterial Subsidiaries” shall mean one or more Subsidiaries of the Borrower,
for which, (a) the assets of all such designated Subsidiaries constitute, in the
aggregate, no more than 2½% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis (determined as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01), and (b) the revenues of such Subsidiaries
account for no more than 2½% of the total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01. The domestic Immaterial
Subsidiaries as of the Closing Date that are not Guarantors on the Closing Date
shall be listed on Schedule 1.01(b).
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all obligations of such Person in
respect of Capitalized Leases, (h) all
 

 
22

--------------------------------------------------------------------------------

 

obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, and (k) all obligations in respect of Hedging Agreements valued at
the amount equal to what would be payable by such Person to its counterparty to
such Hedging Agreements if such Hedging Agreement was terminated early on such
date of determination. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
the date hereof among the Administrative Agent, the Collateral Agent, Goldman
Sachs, as administrative agent and collateral agent under the Second Lien Credit
Agreement, the Borrower and the Guarantors party thereto in substantially the
form attached as Exhibit I.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Capitalized Leases), of the Borrower and
its Subsidiaries on a consolidated basis for such period, all as determined in
accordance with GAAP.
 
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months (or any other Interest Period
shorter than three months), the last day of such Interest Period, (b) as to any
Eurodollar Loan having an Interest Period of more than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (c) with respect to
ABR Revolving Loans, the last Business Day of each March, June, September and
December.
 
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months thereafter (or the appropriate date thereafter for
any other Interest Period available to all the Lenders under the relevant
Facility), as the Borrower may elect in the related notice delivered pursuant to
Sections 2.03 or 2.05; provided, that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the Termination Date.
 

 
23

--------------------------------------------------------------------------------

 



 
“International Interest” shall mean “International Interest” as defined in the
Cape Town Convention.
 
“International Registry” shall mean “International Registry” as defined in the
Cape Town Convention.
 
“Investments” shall mean any stock, evidence of indebtedness or other security
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guarantee of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), and any purchase or
acquisition of (a) any security of another Person or (b) a line of business, or
all or substantially all of the assets, of any Person.
 
“Issuing Lender” shall mean JPMCB (or any of its banking affiliates), in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.02(i), and one or more other Lenders
agreeing to act in such capacity, which other Lenders shall be reasonably
satisfactory to the Borrower and the Administrative Agent. The Issuing Lender
may, in its reasonable discretion, in consultation with the Borrower, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Jet Fuel Assets” shall mean (a) the existing jet fuel inventory of the
Borrower’s or its Subsidiaries’, or any Connection Carrier’s or SkyTeam
Partner’s, operations in or pipelines in transit to Atlanta, Cincinnati and New
York that is to be sold to the Jet Fuel Counterparty pursuant to the Jet Fuel
Inventory Supply Agreement, or other jet fuel subject to the Jet Fuel Inventory
Supply Agreement, (b) the Borrower’s or its Subsidiaries’ rights in certain
existing supply and third-party sale agreements to be assigned or assumed by the
Jet Fuel Counterparty pursuant to the Jet Fuel Inventory Supply Agreement, (c)
the Borrower’s or its Subsidiaries’ rights in certain existing infrastructure
agreements to be transferred to the Jet Fuel Counterparty pursuant to the Jet
Fuel Inventory Supply Agreement and (d) proceeds of the foregoing.
 
“Jet Fuel Counterparty” shall mean J. Aron & Company, a New York general
partnership, or any of its Affiliates, or any other Person that becomes a party
to the Jet Fuel Inventory Supply Agreement.
 
“Jet Fuel Inventory Supply Agreement” shall mean the Jet Fuel Inventory Supply
Agreement among the Borrower, the Jet Fuel Counterparty and Epsilon Trading,
Inc., dated as of August 31, 2006, as amended, renewed or replaced from time to
time.
 
“Joint Bookrunners” shall mean JPMSI, LBI and UBS, in their capacities as joint
bookrunners.
 

 
24

--------------------------------------------------------------------------------

 



 
“Joint Lead Arrangers” shall mean JPMSI and LBI, in their capacities as co-lead
arrangers.
 
“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“JPMSI” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“LBI” shall have the meaning set forth in the first paragraph of this Agreement.
 
“LC Disbursement” shall mean a Revolving LC Disbursement or a Credit-Linked
Deposit LC Disbursement.
 
“LC Exposure” shall mean, at any time, the Revolving LC Exposure and the
Credit-Linked Deposit LC Exposure at such time.
 
“LCPI” shall mean Lehman Commercial Paper Inc.
 
“Lenders” shall mean the Revolving Lenders and the Credit-Linked Deposit
Lenders.
 
“Letters of Credit” shall mean the collective reference to the Revolving Letters
of Credit and the Credit-Linked Deposit Letters of Credit. Letters of Credit
will from time to time be deemed to be Credit-Linked Deposit Letters of Credit
or Revolving Letters of Credit in accordance with the provisions of Section
2.02(a).
 
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 270 Park Avenue, New York, New York
10017 designated as the “Delta Air Lines LC Account” that shall be used solely
for the purposes set forth herein.
 
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
 
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Revolving Loan, the rate per annum appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Revolving Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 

 
25

--------------------------------------------------------------------------------

 



 
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, easement (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-ways,
reservations, encroachments, zoning and other land use restrictions, claim or
any other title defect, lease, encumbrance, restriction, lien or charge of any
kind whatsoever and (b) the interest of a vendor or a lessor under any
conditional sale, capital lease or other title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing).
 
“Loans” shall mean, collectively, the Revolving Loans and the Credit-Linked
Deposit Loans.
 
“Loan Documents” shall mean this Agreement, the Letters of Credit (including
applications for Letters of Credit and related reimbursement agreements), the
Collateral Documents, the Intercreditor Agreement and any other instrument or
agreement (which is designated as a Loan Document therein) executed and
delivered by the Borrower or a Guarantor to the Administrative Agent, the
Collateral Agent or any Lender, in each case, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
 
“Margin Stock” shall have the meaning set forth in Section 3.13(a).
 
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents and the Lenders
thereunder, or (c) the ability of the Borrower or any Guarantor to pay its
respective obligations under the Loan Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Obligations and
Letters of Credit), of any one or more of the Borrower and the Guarantors in an
aggregate principal amount exceeding $50,000,000.
 
“Maturity Date” shall mean April 30, 2012.
 
“Merrill Lynch” shall mean Merrill Lynch Commercial Finance Corp.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
First Lien Aircraft Mortgage (including any Mortgage Supplement).
 
“Mortgage Supplement” shall have the meaning set forth in the First Lien
Aircraft Mortgage.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
 

 
26

--------------------------------------------------------------------------------

 



 
“Multiple Employer Plan” shall mean a Single Employer Plan, which (a) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
person (as defined in Section 3(9) of ERISA) other than the Borrower and its
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such Plan has been or were to be terminated.
 
“Net Cash Proceeds” shall mean, in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Permitted
Investments (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of (i)
attorneys’ fees, accountants’ fees, investment banking fees and brokerage fees,
(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event or otherwise required to be repaid upon such sale
(other than any Lien pursuant to a Collateral Document), (iii) proceeds of
insurance or condemnation awards maintained for the benefit of any third party
applied to restore assets as required by the terms of any agreement with such
third party, (iv) other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (v) reserves provided, to the
extent required by GAAP, against any liabilities that are directly attributed to
such Asset Sale; provided that any such unutilized reserves shall constitute Net
Cash Proceeds at any time and to the extent that the maintenance of such
reserves is no longer required by GAAP and, provided further, that, in the case
of any Asset Sale of fuel that has been pre-ordered in the ordinary course of
business occurring substantially concurrently with the purchase of such fuel
subject to such Asset Sale, “Net Cash Proceeds” shall be deemed net of the
purchase price of such fuel.
 
“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Loans and interest, reasonable fees and reasonable out-of-pocket
costs accruing after the filing of any petition of bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or costs is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, reasonable fees, indemnities, reasonable
out-of-pocket costs, reasonable out-of-pocket expenses (including all reasonable
fees, charges and disbursements of counsel to any Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 

 
27

--------------------------------------------------------------------------------

 



 
“Officer’s Certificate” shall mean, as applied to the Borrower or any Guarantor,
a certificate executed by a Responsible Officer of such Person in his/her
capacity as such.
 
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible or documentary taxes or any other excise or property taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Parked” shall mean, as to any Aircraft, that such Aircraft has been removed
from service, other than Aircraft temporarily grounded for maintenance being
actively conducted.
 
“Participant” shall have the meaning given such term in Section 10.02(d).
 
“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 or any subsequent legislation that amends,
supplements or supersedes such Act.
 
“Payroll Accounts” shall mean depository accounts used only for payroll.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
 
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
 
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Guarantor of all or
substantially all the assets of, or all the Equity Interests (or, so long as the
acquired Person becomes a Guarantor pursuant to Section 5.14 hereof, Equity
Interests sufficient to cause the acquired Person to become a Subsidiary) in, a
Person or a division, line of business or other business unit of a Person but
only so long as:
 
(a) (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Acquisition and (ii)
all transactions related thereto shall have been consummated in all material
respects in accordance with applicable laws;
 
(b) with respect to any acquisition in excess of $25,000,000, the Borrower shall
have delivered to the Administrative Agent an Officer’s Certificate to the
effect set forth in clause (a) above, together with the relevant financial
information for the Person or assets to be acquired, promptly after consummation
of such acquisition; and
 
(c) with respect to any acquisition in excess of $25,000,000, the Borrower shall
have provided the Administrative Agent with written notice and with copies of
the material acquisition documents promptly after consummation of such
acquisition.
 
“Permitted Change of Control Transaction” shall mean any transaction, whether by
purchase, merger, consolidation or otherwise, pursuant to which a Permitted
Holder acquires all or substantially all the assets of, or all the Equity
Interests in, the Borrower but only so long as:
 

 
28

--------------------------------------------------------------------------------

 



 
(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Change of Control
Transaction and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
 
(b)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clause (a) above, together with
the relevant financial information for the Permitted Holder, promptly after
consummation of such transaction;
 
(c)    the Borrower shall have provided the Administrative Agent with written
notice and with copies of the material acquisition documents promptly after
consummation of such transaction; and
 
(d)    the operations of the Borrower are not merged with the operations of any
other major U.S. airline owned by such Permitted Holder.
 
“Permitted Collateral Liens” shall mean those Liens permitted pursuant to
clauses (b), (e), (f), (g), (i) (solely with respect to interests of airport
operators in the assets located at the applicable facilities), (k) (solely to
the extent relating to the underlying credit card receivables and related
assets), (l), (m), (n), (q), (r), (u), (cc)(i) (solely to the extent relating to
the applicable underlying accounts or amounts or other assets deposited therein,
in each case arising in the ordinary course of business) or (s) (to the extent
relating to any of the foregoing clauses) of Section 6.01.
 
“Permitted Disposition” shall mean any of the following:
 
(a)    (i) the sale of inventory in the ordinary course of business, (ii) the
sale of Spare Parts in the ordinary course of business, and (iii) swaps,
exchanges, interchange or pooling of assets or, in the case of Mortgaged
Collateral, other transfers of possession (subject to the limitations set forth
in the Collateral Documents) in the ordinary course of business;
 
(b)    the sale or other disposition of Permitted Investments for cash or in
exchange for Permitted Investments;
 
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets (other than Mortgaged Collateral that are not Parts (as defined in the
First Lien Aircraft Mortgage)) no longer used in the business of Borrower and
the Guarantors;
 
(d)    sales or dispositions of assets among the Borrower and the Guarantors;
provided that, with respect to any such asset that constitutes Collateral, such
asset remains subject to a Lien in favor of the Collateral Agent for the benefit
of the First Priority Secured Parties following such sale or disposition (it
being understood that the Borrower and the Guarantors shall execute any
documents and take any actions reasonably required to create, grant, establish,
preserve or perfect such Lien in accordance with the other provisions of this
Agreement or the other Collateral Documents dealing with the creation, granting,
establishment, preservation or perfection of Liens);
 

 
29

--------------------------------------------------------------------------------

 



 
(e)    (i) abandonment of Intellectual Property; provided, that such abandonment
is (A) in the ordinary course of business consistent with past practices and (B)
with respect to Intellectual Property that is not material to the business of
Borrower and it Subsidiaries and (ii) licensing or sublicensing of Intellectual
Property in the ordinary course of business consistent with past practices;
 
(f)    the sale or discount of Accounts to a collection agency in connection
with collections of delinquent receivables;
 
(g)    (i) abandonment of FAA Slots, Gate Interests, Routes or Supporting Route
Facilities; provided, that such abandonment is (A) in connection with the
downsizing of any hub or other facility located in Cincinnati as reflected in
the budgets provided pursuant to Section 5.01(e), (B) in connection with the
downsizing of any other hub or facility as reflected in the budgets provided
pursuant to Section 5.01(e), which does not materially and adversely affect the
business of Borrower and its Subsidiaries, taken as a whole, or (C) in the
ordinary course of business consistent with past practices and does not
materially and adversely affect the business of Borrower and its Subsidiaries,
taken as a whole, (ii) transfer or other disposition in the ordinary course of
business of FAA Slots, Foreign Slots, Gate Interests, Routes or Supporting Route
Facilities, in each case, to the extent not constituting Eligible Collateral or
utilized in connection therewith, (iii) exchange of FAA Slots in the ordinary
course of business that in the Borrower’s reasonable judgment are of reasonably
equivalent value, and (iv) assignments of leases or granting of leases of (A)
Aircraft or Engines to the extent permitted pursuant to the First Lien Aircraft
Mortgage and (B) other aircraft or engines (that do not constitute Collateral),
in each case, in the ordinary course of business;
 
(h)    the sale or other disposition of any 737-800 aircraft substantially
concurrently with the consummation of the purchase of such aircraft to the
extent such purchase occurs pursuant to a purchase agreement to which the
Borrower or a Subsidiary was a party as of the Closing Date;
 
(i)    to the extent not prohibited by any of the Collateral Documents, the
disposition of leasehold or similar interests in real property that is not Real
Property Assets, including through assignment, sublease or lease termination or
rejection, in whole or in part, or the return, surrender, exchange or
abandonment of any property subject thereto;
 
(j)    any sale of Margin Stock for fair value as determined in good faith by
Borrower;
 
(k)    (i) any loss of or damage to property of the Borrower or any Guarantor,
(ii) any taking of property of the Borrower or any Guarantor, or (iii) an Event
of Loss;
 
(l)    the sale, assignment and/or other transfer of the Jet Fuel Assets to the
Jet Fuel Counterparty, in each case pursuant to the Jet Fuel Inventory Supply
Agreement;
 

 
30

--------------------------------------------------------------------------------

 



 
(m)    Permitted Liens of the type described in clause (d) of the definition
thereof; and
 
(n)    the lease or sublease of assets and properties in the ordinary course of
business.
 
“Permitted Holder” shall mean any corporation or limited liability company
organized under the laws of the United States of America or any state thereof
organized for the purpose of consummating any Permitted Change of Control
Transaction so long as such entity is a holding company which has (or
simultaneously with such Change of Control Transaction will acquire) as its
other principal investment another major U.S. airline.
 
“Permitted Investments” shall mean:
 
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)    direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
 
(c)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody’s;
 
(d)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
 
(e)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody’s (or is the principal banking Subsidiary of
a bank holding company that has such ratings);
 
(f)    fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment; 
 

 
31

--------------------------------------------------------------------------------

 



 
(g)    Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in (a) through (f)
above. This could include, but not be limited to, money market funds or
short-term and intermediate bonds funds; and
 
(h)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and
 
(i)    investments, in accordance with investment policies approved by the board
of directors of the Borrower, in the ordinary course of business.
 
“Permitted Liens” shall mean: (a) Liens imposed by law (other than Liens imposed
under Environmental Laws and any Lien imposed under ERISA) for taxes,
assessments, levies or charges of any Governmental Authority for claims not yet
delinquent or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP; (b) Liens of landlords, carriers,
warehousemen, consignors, mechanics, materialmen and other Liens (other than
Liens imposed under Environmental Laws and any Lien imposed under ERISA) in
existence on the Closing Date (which, in the case of Real Property Assets, are
specified in the applicable First Lien Real Estate Mortgage) or imposed by law
and created in the ordinary course of business and securing obligations that are
not overdue or are being contested in compliance with Section 5.05; (c) (i)
Liens (other than any Lien imposed under ERISA) incurred or (ii) or deposits
made (including, without limitation, surety bonds and appeal bonds), in each
case, in connection with workers’ compensation, unemployment insurance and other
types of social security benefits (or benefits arising under other public
liability laws or similar legislation) or to secure the performance of tenders,
bids, leases, contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations or arising as a result of
progress payments under government contracts; (d) leases, subleases, licenses,
use agreements, usufructs, easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-way, covenants,
reservations, encroachments, land use restrictions or encumbrances, which, in
the case of Real Property Assets, (i) do not interfere materially with the
ordinary conduct of the business of the Borrower or any Guarantor, as the case
may be, (ii) do not materially detract from the value of the property to which
they attach or materially impair the use thereof to the Borrower or any
Guarantor, as the case may be and (iii) do not materially adversely affect the
marketability of the applicable property; (e) letters of credit or deposits in
the ordinary course to secure leases; (f) Liens imposed by applicable law on the
assets of the Borrower or any Guarantor located at an airport for the benefit of
any nation or government or national or governmental authority of any nation,
state, province or other political subdivision thereof, and any agency,
department, regulator, airport authority, air navigation authority or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government in respect of the regulation of
commercial aviation or the registration, airworthiness or operation of civil
aircraft and having jurisdiction over the Borrower or such Guarantor including,
without limitation, the FAA or DOT, (g) Liens in favor of depositary banks
arising as a matter of law encumbering deposits (including the right of setoff)
and that are within
 

 
32

--------------------------------------------------------------------------------

 

the general parameters customary in the banking industry, (h) in the case of
Real Property Assets, those Liens specified in the applicable First Lien Real
Estate Mortgage; (i) in the case of any Mortgaged Collateral, those Liens
specified in the applicable First Lien Aircraft Mortgage; and (j) extensions,
renewals or replacements of any Lien referred to in paragraphs (a) through (g)
above, provided, that the principal amount of the obligation secured thereby is
not increased and that any such extension, renewal or replacement is limited to
the property originally encumbered thereby.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
 
“Petty Cash Accounts” shall mean domestic or foreign deposit or securities
accounts of the Borrower and Guarantors holding aggregate balances in an amount
not to exceed $50,000,000 with respect to domestic accounts and $150,000,000
with respect to foreign accounts at any one time.
 
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Section 412 of the
Code or Section 302 of ERISA.
 
“Plan of Reorganization” shall mean the Debtors’ Joint Plan of Reorganization
pursuant to Chapter 11 of the United States Bankruptcy Code together with all
schedules and exhibits thereto, as confirmed by the Confirmation Order, together
with any amendments, supplements or modifications thereto that have been
approved or authorized by the Bankruptcy Court prior to the Closing Date.
 
“Pledged Spare Parts” shall mean Spare Parts which are maintained by or on
behalf of the Borrower or any Guarantor at a Spare Parts Location.
 
“Post-Petition Aircraft Agreement” shall have the meaning set forth in the Plan
of Reorganization.
 
“Primary Foreign Slots” shall mean the Foreign Slots set forth on Schedule 4(f)
to the First Lien SGR Security Agreement, as such Schedule may be amended from
time to time pursuant to the First Lien SGR Security Agreement.
 
“Primary Routes” shall mean the Routes set forth on Schedule 4(h) to the First
Lien SGR Security Agreement, as such Schedule may be amended from time to time
pursuant to the First Lien SGR Security Agreement.
 
“Primary Supporting Route Facilities” shall mean the Supporting Route Facilities
of the Borrower and, if applicable, a Guarantor, at the airports listed on
Schedule 4(i) to the First Lien SGR Security Agreement.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 

 
33

--------------------------------------------------------------------------------

 



 
“Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
 
“Prospective International Interest” shall have the meaning given in the Cape
Town Convention.
 
“Prospective Sale” shall have the meaning given in the Cape Town Convention.
 
“Protocol” shall mean the Protocol referred to in the defined term “Cape Town
Convention.”
 
“Qualified Judgment” shall mean any judgment arising from the resolution of
disputed pre-petition claims, so long as, and to the extent that, a reserve has
been established therefor (including a reserve of Equity Interests of the
Borrower to satisfy certain pre-petition claims pursuant to the Plan of
Reorganization).
 
“Qualified Permitted Investments” shall mean Permitted Investments of the type
described in clause (e) of the definition thereof issued, guaranteed or placed
with the Administrative Agent and other Permitted Investments of the type from
time to time generally permitted in money market deposit accounts at JPMCB.
 
“Qualified Restructuring Indebtedness” shall mean any Indebtedness of the
Borrower or any of its Subsidiaries with respect to any Restructuring Aircraft
other than any such Indebtedness (i) created by any Post-Petition Aircraft
Agreement that has been entered into relating to such Restructuring Aircraft or
(ii) arising out of the assumption without modification of pre-petition
agreements related to such Restructuring Aircraft.
 
“Real Estate Appraiser” shall mean, in the case of the Real Property Assets, (a)
American Appraisal Associates with respect to those certain parcels of real
property described in Schedule 3.15(a) or (b) such other appraisal firms as may
be retained by the Administrative Agent, in consultation with the Borrower, from
time to time.
 
“Real Property Assets” shall mean those certain parcels of real property owned
in fee by the Borrower and described in Schedule 3.15(a) and together with, in
each case, all buildings, improvements, facilities, appurtenant fixtures and
equipment, easements and other property and rights incidental or appurtenant to
the ownership of such parcel of real property (as each such real property is
more particularly described in the applicable First Lien Real Estate Mortgage)
(including, without limitation, all Collateral described in the applicable First
Lien Real Estate Mortgage), and, from time to time, all Collateral identified in
a First Lien Real Estate Mortgage granted pursuant to Section 5.14, Section 5.16
or any other provision of this Agreement (including in connection with the
designation of such real property or related asset as Cure Collateral).
 

 
34

--------------------------------------------------------------------------------

 



 
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss.
 
“Redeemable Stock” shall mean any class or series of Equity Interests of any
Person that by its terms or otherwise (a) is required to be redeemed prior to
the Maturity Date, (b) may be required to be redeemed at the option of the
holder of such class or series of Equity Interests at any time prior to the
Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
 
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing into the indoor or outdoor environment (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
hazardous substance or pollutant or contaminant).
 
“Replacement Airframe” shall have the meaning given to such term in the First
Lien Aircraft Mortgage.
 
“Replacement Engine” shall have the meaning given to such term in the First Lien
Aircraft Mortgage.
 
“Required Credit-Linked Deposit Lenders” shall mean the Credit-Linked Deposit
Lenders holding more than 50% of the sum of (i) until the Closing Date, the
Total Credit-Linked Deposit then in effect and (ii) thereafter, the Total
Credit-Linked Deposit then in effect (or, if the Total Credit-Linked Deposit
shall have been reduced to zero pursuant to Section 2.11 or Section 2.12),
Lenders holding more than 50% of the sum of (x) the aggregate principal amount
of all Credit-Linked Deposit Loans outstanding and (y) the Credit-Linked Deposit
LC Exposure.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) (A) the Total Credit-Linked Deposit or (B) following the termination
of the Credit-Linked Deposits, the aggregate principal amount of all
Credit-Linked Deposit Loans outstanding plus the Credit-Linked Deposit LC
Exposure, and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
 
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, vice president, controller, chief accounting
officer, secretary or assistant secretary of the Borrower or any Guarantor, as
applicable, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or chief accounting officer of the
Borrower or any Guarantor, as applicable.
 

 
35

--------------------------------------------------------------------------------

 



 
“Restricted Accounts” shall mean the accounts identified as Restricted Accounts
on Schedule 1.01(c);
 
“Restricted Captive Insurance Company Subsidiary” shall mean a Subsidiary that
is a captive insurance company and is prohibited from becoming a Guarantor
hereunder pursuant to applicable rules and regulations.
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Guarantor, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.
 
“Restructuring Aircraft” shall mean each of the aircraft listed on Schedule
1.01(d).
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Termination Date.
 
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Revolving Letters of Credit hereunder in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite its name in Annex A hereto or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The original aggregate amount of the Total Revolving Commitments
is $1,000,000,000.
 
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
 
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the Revolving LC Exposure then outstanding.
 
“Revolving Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
 
“Revolving LC Commitment” shall mean a Dollar Amount not to exceed $400,000,000.
 
“Revolving LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Revolving Letter of Credit.
 

 
36

--------------------------------------------------------------------------------

 



 
“Revolving LC Exposure” shall mean, at any time, the sum of (a) the aggregate
maximum undrawn Dollar Amount of all outstanding Revolving Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all Revolving LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Revolving LC Exposure of any Revolving Lender at any time shall be its
Revolving Commitment Percentage of the total Revolving LC Exposure at such time.
 
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
 
“Revolving Letter of Credit” shall mean any irrevocable letter of credit issued
pursuant to Section 2.02 (other than Credit-Linked Deposit Letters of Credit),
which letter of credit shall be (i) a standby letter of credit, (ii) issued for
general corporate purposes of the Borrower or any Subsidiary, (iii) denominated
in Dollars or any Alternative Currency and (iv) otherwise in such form as may be
reasonably approved from time to time by the Administrative Agent and the
applicable Issuing Lender.
 
“Revolving Letter of Credit Available Amount” shall mean, at any time, the
lesser of (i) the excess, if any, of (x) the Revolving LC Commitment in effect
at such time over (y) the Revolving LC Exposure at such time and (ii) the
excess, if any, of (x) the Total Revolving Commitment in effect at such time
over (y) the Total Revolving Extensions of Credit outstanding at such time.
 
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
 
“Rolling Twelve Months” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
 
“Routes” shall mean the routes for which the Borrower or, if applicable, a
Guarantor, holds or hereafter acquires the requisite authority to operate
foreign air transportation pursuant to Title 49 including, without limitation,
applicable frequencies, exemption and certificate authorities, Fifth-Freedom
Rights and “behind/beyond rights”.
 
“Sale” shall have the meaning given in the Cape Town Convention.
 
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Second Lien Administrative Agent” shall mean the “Administrative Agent” under
and as defined in the Second Lien Credit Agreement.
 
“Second Lien Collateral Agent” shall mean the “Collateral Agent” under and as
defined in the Second Lien Credit Agreement.
 
“Second Lien Credit Agreement” shall mean that certain Second Lien Term Loan and
Guaranty Agreement (as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time), dated as of
April 30, 2007, among the Borrower, the Guarantors, the lenders party thereto,
Goldman Sachs, as administrative agent and collateral agent, and the other
parties thereto.
 

 
37

--------------------------------------------------------------------------------

 



 
“Second Lien Obligations” shall have the meaning given to the term “Obligations”
in the Second Lien Credit Agreement.
 
“Second Lien Term Loans” shall mean the “Second Lien Term Loans” as such term is
defined in the Second Lien Credit Agreement.
 
“Second Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
 
“Shifting Control Agreement” shall mean any Shifting Control Deposit Account
Agreement or any Shifting Control Securities Account Agreement.
 
“Shifting Control Deposit Account Agreement” shall mean an agreement in writing
in form and substance reasonably satisfactory to the Collateral Agent, by and
among the Borrower or any Guarantor, as the case may be, the Collateral Agent,
and the relevant bank at which the relevant deposit account of the Borrower or
any Guarantor, as the case may be, is at any time maintained.
 
“Shifting Control Securities Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent and any securities intermediary in respect of the relevant securities
account.
 
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or an
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower
could reasonably be expected to have liability under Title IV of ERISA in the
event such Plan has been or were to be terminated.
 
“SkyTeam Partner” shall mean any airline that is a member of the SkyTeam
international airline alliance.
 
“Spare Engine” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
 
“Spare Parts” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
 
“Spare Parts Locations” shall have the meaning set forth in the First Lien
Aircraft Mortgage.
 
“Specified Jet Fuel Action” shall mean, if the transactions effected pursuant to
the Jet Fuel Inventory Supply Agreement are re-characterized as Indebtedness
owed by the Borrower, any action by the Jet Fuel Counterparty, as secured party,
to the extent such action seeks to foreclose (or obtain a lien) on the Jet Fuel
Assets.
 

 
38

--------------------------------------------------------------------------------

 



 
“Specified Permitted Collateral Liens” shall mean Permitted Collateral Liens
(other than Liens permitted under clauses (c)(i) (other than any such Liens that
are non-consensual or imposed by law), (c)(ii) and (e) of the definition of
Permitted Liens and clause (j) of the definition of Permitted Liens (to the
extent related to such other specified clauses of such definition) and clauses
(m), (n) and (u) of Section 6.01 and clause (s) of Section 6.01 (to the extent
related to such other specified clauses of Section 6.01)).
 
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Subordinations” shall have the meaning given in the Cape Town Convention.
 
“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower at
non-U.S. airports used in the operation of scheduled service over a Route.
 
“Swap Termination Value” shall mean, in respect of any contract or agreement
relating to Indebtedness permitted by Section 6.03(f) or (g), after taking into
account the effect of any legally enforceable netting agreement relating to such
contract or agreement, (a) for any date on or after the date such contract or
agreement has been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such contract or agreement, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such contract or agreement (which may include a Lender or any
Affiliate of a Lender).
 
“Syndication Agent” shall have the meaning set forth in the first paragraph of
this Agreement.
 

 
39

--------------------------------------------------------------------------------

 



 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the acceleration of the Loans and the termination of the Commitments (which,
in the case of the Credit-Linked Deposit, means that the obligation to issue
Credit-Linked Deposit Letters of Credit or make Credit-Linked Deposit Loans
shall terminate and the Credit-Linked Deposits shall be returned to the
Credit-Linked Deposit Lenders) in accordance with the terms hereof.
 
“Termination Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043), (b) an
event described in Section 4068 of ERISA, (c) the withdrawal of the Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA, (d) the incurrence of liability by the Borrower or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiple Employer Plan,
(e) the imposition of Withdrawal Liability or receipt of notice from a
Multiemployer Plan that such liability may be imposed, (f) a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) providing notice of intent to
terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, if such amendment
requires the provision of security, (h) the institution of proceedings to
terminate a Plan by the PBGC under Section 4042 of ERISA, (i) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (j) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, or (k) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course). Notwithstanding the above, for purposes of this
definition, the sale by the Borrower of its interest in Comair shall not be
considered a “reportable event” under clause (a) above.
 
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
 
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
 
“Tooling” shall mean tooling inventory, including but not limited to dies,
molds, tooling, casting patterns, gauges, jigs, racks and stands for engines,
cowls, radome and wheels, aircraft jacks, test benches, test equipment, lathes,
welders, grinders, presses, punches and hoists and other similar items (whether
or not completed or fixed or handheld).
 

 
40

--------------------------------------------------------------------------------

 



 
“Total Collateral Coverage Ratio” shall have the meaning set forth in Section
6.06(b).
 
“Total Credit-Linked Deposit” shall mean, at any time, the sum of all
Credit-Linked Deposits at such time, as the same may be reduced from time to
time pursuant to this Agreement.
 
“Total Credit-Linked Deposit LC Available Amount” shall mean, at any time, the
excess, if any, of the Total Credit-Linked Deposit over the then outstanding
aggregate principal amount of the Credit-Linked Deposit Loans.
 
“Total Obligations” shall have the meaning set forth in Section 6.06(b).
 
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
 
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
 
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Collateral Agent, the borrowing of Loans and the use of the proceeds thereof and
the request for and issuance of Letters of Credit hereunder.
 
“Travel Agency Cash Transaction” shall mean any purchase in cash or check of a
ticket through a travel agency that is a member of Bank Settlement Plan or
Airline Reporting Corporation, as applicable, it being understood and agreed
that the account receivable in respect of such purchase that is included in the
calculation of Eligible Account shall be net of any set-off for commissions or
refunds and shall be included only to the extent such travel agency is
unconditionally required to pay such net amount to the applicable clearinghouse
or for the account of the Borrower.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or Credit-Linked Deposit.
 
“UBS” shall mean UBS Securities LLC.
 
“UBS Finance” shall mean UBS Loan Finance LLC.
 

 
41

--------------------------------------------------------------------------------

 



 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
 
“United States Citizen” shall have the meaning set forth in Section 3.02.
 
“Unrestricted Cash” shall mean all cash and Permitted Investments of the
Borrower and the Guarantors held in accounts (other than the Escrow Accounts,
Payroll Accounts and Restricted Accounts) which are the subject of Control
Agreements that have been executed and delivered to the Collateral Agent.
 
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
 
“Use or Lose Rule” shall mean with respect to FAA Slots or Foreign Slots, as the
case may be, the terms of 14 C.F.R. Section 93.227 or other applicable
utilization requirements issued by the FAA, other Governmental Authorities, any
Foreign Aviation Authorities or any Airport Authorities.
 
“Visa/MasterCard Dollar Trigger Event” shall mean any amendment to the existing
processing agreement or the Borrower entering into any replacement processing
agreement with respect to Visa and MasterCard receivables denominated in Dollars
that changes the percentage or calculation of reserves held by the credit card
processing bank in respect of such receivables (solely, in the case of any such
change in calculation, to the extent resulting in a calculation that is no
longer based upon Unearned Value (as such term is defined in the definition of
“Estimated Credit Card Receivables Component” contained herein)).
 
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
 
SECTION 1.02.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.
 

 
42

--------------------------------------------------------------------------------

 



 
SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
 
SECTION 2.
 
AMOUNT AND TERMS OF CREDIT
SECTION 2.01. Commitments of the Lenders; Credit-Linked Deposit Loans.
 
(a)    Revolving Commitment. (i) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount not to exceed, when added to such
Revolving Lender’s Revolving LC Exposure, the Revolving Commitment of such
Lender, which Revolving Loans may be repaid and reborrowed in accordance with
the provisions of this Agreement. At no time shall the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus the Revolving
LC Exposure exceed the Total Revolving Commitment.
 
(ii)     Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders pro rata in accordance with their respective Revolving Commitments;
provided, however, that the failure of any Revolving Lender to make any
Revolving Loan shall not in itself relieve the other Revolving Lenders of their
obligations to lend.
 
(b)    Making of Credit-Linked Deposit Loans. Each Credit-Linked Deposit Lender
shall pay to the Administrative Agent its Credit-Linked Deposit in full in
Dollars on the Closing Date. Upon the terms and subject to the conditions herein
set forth (including, without limitation, the provisions of Section 2.27 and
Section 4) each Credit-Linked Deposit Lender, severally and not jointly with the
other Credit-Linked Deposit Lenders, agrees to make loans
 

 
43

--------------------------------------------------------------------------------

 

(each a “Credit-Linked Deposit Loan” and collectively, the “Credit-Linked
Deposit Loans”) in Dollars to the Borrower at any time and from time to time
during the Credit-Linked Deposit Availability Period; provided that, after
giving effect to any such Credit-Linked Deposit Loan, (i) the aggregate
outstanding principal amount of the Credit-Linked Deposit Loans of such
Credit-Linked Deposit Lender plus such Credit-Linked Deposit Lender’s
Credit-Linked Deposit LC Exposure does not exceed such Credit-Linked Deposit
Lender’s Credit-Linked Deposit and (ii) the Credit-Linked Deposit Outstanding
Exposure does not exceed the Total Credit-Linked Deposit. Credit-Linked Deposit
Loans made pursuant to this subsection (b) may be repaid and reborrowed in
accordance with the provisions of this agreement. 
 
(c)    Pro Rata Funding. Each Credit-Linked Deposit Borrowing shall be funded by
the Credit-Linked Deposit Lenders pro rata in accordance with their respective
Credit-Linked Deposit Percentages, solely from amounts on deposit in the
Credit-Linked Deposit Account pursuant to the terms and conditions set forth
herein.
 
(d)    Type of Borrowing. Except as otherwise provided in Section 2.03(b), each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
 
(e)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000 provided,
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or the entire Excess Credit-Linked Deposits,
as the case may be, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(f). Borrowings of more than one
Type may be outstanding at the same time.
 
(f)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
SECTION 2.02.   Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including, with respect to issuances of
Credit-Linked Deposit Letters of Credit, Section 2.27), the Borrower may request
the issuance of (and, subject to the penultimate sentence of clause (b) below,
the Issuing Lender shall issue) (1) Credit-Linked Deposit Letters of Credit, at
any time and from time to time during the Credit-Linked Deposit Availability
Period, and (2) Revolving Letters of Credit, at any time and from time to time
during the Revolving Availability Period, in each case, for the Borrower’s own
account or the account of the Borrower or any Subsidiary, in a form reasonably
acceptable to the Administrative Agent, the Issuing Lender and the Borrower. For
purposes hereof, (i) Letters of Credit shall at all times and from time to time
be deemed to be (x) Credit-Linked Deposit Letters
 

 
44

--------------------------------------------------------------------------------

 

of Credit (other than any Letter of Credit denominated in an Alternative
Currency) to the extent the aggregate principal amount of such Letters of Credit
does not exceed the Total Credit-Linked Deposit LC Available Amount and (y)
Revolving Letters of Credit (A) to the extent, and in the amount by which, the
aggregate principal amount of all outstanding Letters of Credit denominated in
Dollars exceeds the Total Credit-Linked Deposit LC Available Amount and (B) if
such Letters of Credit are denominated in any Alternative Currency, (ii)
drawings under any Letter of Credit denominated in any Alternative Currency
shall be deemed to have been made under Revolving Letters of Credit, (iii)
drawings under any Letter of Credit denominated in Dollars shall be deemed to
have been made under Revolving Letters of Credit for so long as, and to the
extent that, there are any undrawn Revolving Letters of Credit denominated in
Dollars outstanding (and thereafter shall be deemed to have been made under
Credit-Linked Deposit Letters of Credit) and (iv) any Letter of Credit
denominated in Dollars that expires or terminates will be deemed to be a
Revolving Letter of Credit, for so long as, and to the extent that, there are
outstanding Revolving Letters of Credit denominated in Dollars immediately prior
to such expiration or termination; provided, however, that, at any time during
which an Event of Default shall have occurred and be continuing and the Required
Credit-Linked Deposit Lenders shall have notified the Administrative Agent of
their election to trigger the terms of this proviso, (I) Letters of Credit
denominated in Dollars shall be deemed to be Revolving Letters of Credit and
Credit-Linked Deposit Letters of Credit, (II) drawings under Letters of Credit
denominated in Dollars shall be deemed to have been made under Revolving Letters
of Credit and Credit-Linked Deposit Letters of Credit and (III) any Letter of
Credit that expires or terminates shall be deemed to be a Revolving Letter of
Credit and a Credit-Linked Deposit Letter of Credit, in each case pro rata based
upon (1) the Revolving LC Exposure immediately prior to such Event of Default
determined in accordance with the foregoing provisions of this Section 2.02(a)
and (2) the Credit-Linked Deposit LC Exposure immediately prior to such Event of
Default determined in accordance with the foregoing provisions of this Section
2.02(a). To the extent necessary to implement the foregoing, the identification
of a Letter of Credit as a Revolving Letter of Credit or a Credit-Linked Deposit
Letter of Credit may change from time to time and a portion of a Letter of
Credit may be deemed to be a Credit-Linked Deposit Letter of Credit and the
remainder be deemed to be a Revolving Letter of Credit. Any such reallocations
shall be made in a manner to be determined by the Administrative Agent. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender (which approval shall not be
unreasonably withheld, delayed or conditioned)) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (1) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (2) the date on which such
 

 
45

--------------------------------------------------------------------------------

 

Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), (3) the amount of such Letter of Credit, (4) for Revolving Letters of
Credit, the currency of such Letter of Credit, (5) the name and address of the
beneficiary thereof and (6) such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Lender, the Borrower also shall submit a letter of credit application on
the Issuing Lender’s standard form in connection with any request for a Letter
of Credit; provided, that to the extent such standard form is inconsistent with
the Loan Documents, the Loan Documents shall control. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (v) the LC Exposure shall not exceed the sum of the
Revolving LC Commitment and the Total Credit-Linked Deposit, (w) the Revolving
LC Exposure shall not exceed the Revolving LC Commitment, (x) the aggregate
amount of the Unused Total Revolving Commitment shall not be less than zero, (y)
the Credit-Linked Deposit LC Exposure shall not exceed the Total Credit-Linked
Deposit and (z) the Credit-Linked Deposit Outstanding Exposure shall not exceed
the Total Credit-Linked Deposit. No Issuing Lender (other than an Affiliate of
the Administrative Agent) shall permit any such issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement.
 
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
 
(d)    Participations. (A) By the issuance of a Revolving Letter of Credit (or
an amendment, renewal or extension of a Revolving Letter of Credit, including
any amendment increasing the amount thereof, or in connection with any part of
any Letter of Credit being deemed to be a Revolving Letter of Credit pursuant to
Section 2.02(a)), and without any further action on the part of the Issuing
Lender or the Revolving Lenders, the Issuing Lender hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Lender, a participation in such Revolving Letter of Credit equal to such
Revolving Lender’s Revolving Commitment Percentage of the Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Revolving Lender’s Revolving Commitment Percentage of
the Dollar Amount of each Revolving LC Disbursement made by the Issuing Lender
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence of an Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 

 
46

--------------------------------------------------------------------------------

 



 
(B)    By the issuance of a Credit-Linked Deposit Letter of Credit (or an
amendment, renewal or extension of a Credit-Linked Deposit Letter of Credit,
including any amendment increasing the amount thereof, or in connection with any
part of any Letter of Credit being deemed to be a Credit-Linked Deposit Letter
of Credit pursuant to Section 2.02(a)) and without any further action on the
part of the Issuing Lender or the Credit-Linked Deposit Lenders, the Issuing
Lender hereby grants to each Credit-Linked Deposit Lender, and each
Credit-Linked Deposit Lender hereby acquires from the Issuing Lender, a
participation in such Credit-Linked Deposit Letter of Credit equal to such
Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage of the aggregate
principal amount available to be drawn under such Credit-Linked Deposit Letter
of Credit. In consideration and in furtherance of the foregoing, each
Credit-Linked Deposit Lender hereby absolutely and unconditionally agrees that
if the Issuing Lender makes a Credit-Linked Deposit LC Disbursement which is not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or is required to refund any reimbursement payment in respect of a
Credit-Linked Deposit LC Disbursement to the Borrower for any reason, the
Administrative Agent shall reimburse the Issuing Lender for the amount of such
Credit-Linked Deposit LC Disbursement from the Credit-Linked Deposit Lenders’
Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account on a pro
rata basis in accordance with each Credit-Linked Deposit Lender’s Credit-Linked
Deposit Percentage of such Credit-Linked Deposit LC Disbursement. In the event
any such Credit-Linked Deposits are withdrawn by the Administrative Agent from
the Credit-Linked Deposit Account to reimburse the Issuing Lender for an
unreimbursed Credit-Linked Deposit LC Disbursement, the Borrower shall have the
right, but not the obligation, at any time prior to the Maturity Date, to pay
over to the Administrative Agent in reimbursement thereof an amount equal to the
amount so charged, and such payment shall be deposited by the Administrative
Agent in the Credit-Linked Deposit Account. A certificate of the Issuing Lender
submitted to any Credit-Linked Deposit Lender with respect to any amounts owing
under this section shall be conclusive in the absence of manifest error. Each
Credit-Linked Deposit Lender acknowledges and agrees that its obligation to
acquire and fund participations in respect of Credit-Linked Deposit Letters of
Credit pursuant to this subparagraph (B) is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, renewal or extension of any Credit-Linked Deposit Letter of
Credit or the occurrence of an Event of Default or the return of the
Credit-Linked Deposits, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Without limiting the
foregoing, each Credit-Linked Deposit Lender irrevocably authorizes the
Administrative Agent to apply amounts of its Credit-Linked Deposit as provided
in this subparagraph (B), whether or not the conditions to borrow set forth in
Section 4.02 are satisfied. Each Credit-Linked Deposit Lender hereby grants,
without prejudice to the other provisions of this Agreement, to the Issuing
Lender a security interest in its interest in the Credit-Linked Deposit Account
and all amounts on deposit therein as collateral security for its obligations to
the Issuing Lender under this Agreement and agrees that the Issuing Lender may
exercise all rights and remedies of a secured party under the UCC or any other
applicable law.
 
(e)    Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the Dollar Amount of
such LC Disbursement or (subject to the two immediately succeeding sentences),
with respect to any Revolving Letter of Credit denominated in an Alternative
Currency, an amount equal to the amount of such
 

 
47

--------------------------------------------------------------------------------

 

Revolving LC Disbursement in the applicable Alternative Currency not later than
the first Business Day following the date the Borrower receives notice of such
LC Disbursement; provided, that, in the case of any LC Disbursement made in
Dollars, to the extent not reimbursed and, subject to the satisfaction (or
waiver) of the conditions to borrowing set forth herein, including, without
limitation, making a request in accordance with Section 2.03(a) or 2.02(e)(B)
that such payment shall be financed with an ABR Revolving Borrowing or
Credit-Linked Deposit Loans, as the case may be, in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or
Credit-Linked Deposit Loans, as the case may be. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Lender or Lender. If the Borrower fails to make such payment
when due, then (i) if such payment relates to an Alternative Currency Revolving
Letter of Credit, automatically and with no further action required, the
Borrower’s obligation to reimburse the applicable Revolving LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar Amount
of such Revolving LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Lender of the applicable Revolving LC
Disbursement and the Dollar Amount thereof.
 
(A)    If the Borrower fails to make any payment due under paragraph (e) above
with respect to a Revolving Letter of Credit when due (including by a
Borrowing), the Administrative Agent shall notify each Revolving Lender of the
applicable Revolving LC Disbursement (as converted to Dollars, if applicable),
the payment then due from the Borrower in respect thereof and such Revolving
Lender’s Revolving Commitment Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Commitment Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.04 with respect to Revolving Loans made
by such Revolving Lender (and Section 2.04 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Lender the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.02(e) with respect to any
Revolving LC Disbursement, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Revolving Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Lender for any Revolving LC Disbursement (other than the funding of ABR
Loans as contemplated above) shall not constitute a Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
 

 
48

--------------------------------------------------------------------------------

 

(B)    If the Borrower is obligated to make any payment due under paragraph (e)
above with respect to a Credit-Linked Deposit Letter of Credit when due
(including by a Borrowing), the Administrative Agent shall notify each
Credit-Linked Deposit Lender of the applicable Credit-Linked Deposit LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage thereof, and the
Administrative Agent shall promptly withdraw and pay to the Issuing Lender each
Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage of the Dollar
Amount of such Credit-Linked Deposit LC Disbursement from such Credit-Linked
Deposit Lender’s Credit-Linked Deposit. Upon telephonic notice to the
Administrative Agent, the Borrower may elect that amounts so withdrawn be deemed
Credit-Linked Deposit Loans made on such date by each such Credit-Linked Deposit
Lender in an amount equal to its Credit-Linked Deposit Percentage of the amount
of such withdrawal; provided that at the time of such election the conditions to
borrowing set forth in Section 4.02 shall have been met with respect to any such
Credit-Linked Deposit Loan. Promptly following receipt by the Administrative
Agent of any payment by the Borrower in respect of any Credit-Linked Deposit LC
Disbursement, the Administrative Agent shall credit such payment to the
Credit-Linked Deposit Account to be added to the Credit-Linked Deposits of the
Credit-Linked Deposit Lenders in accordance with their Credit-Linked Deposit
Percentages. The Borrower acknowledges that each payment made pursuant to this
subparagraph (B) in respect of any Credit-Linked Deposit LC Disbursement is
required to be made for the benefit of the distributees indicated in the
immediately preceding sentence. Any payment made from the Credit-Linked Deposit
Account, or from funds of the Administrative Agent, pursuant to this paragraph
to reimburse the Issuing Lender for any Credit-Linked Deposit LC Disbursement
(other than the funding of Credit-Linked Deposit Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such Credit-Linked Deposit LC Disbursement. 
 
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders, the Credit-Linked Deposit
Lenders nor the Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence
 

 
49

--------------------------------------------------------------------------------

 

arising from causes beyond the control of the Issuing Lender; provided, that the
foregoing shall not be construed to excuse the Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)    Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Lender and the Revolving Lenders or Credit-Linked Deposit Lenders
with respect to any such LC Disbursement in accordance with the terms herein.
 
(h)    Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse (including by a Borrowing) such LC
Disbursement in full not later than the first Business Day following the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.08 shall apply; provided further
that, in the case of a Revolving LC Disbursement made under a Revolving Letter
of Credit in an Alternative Currency, the amount of interest due with respect
thereto shall (i) in the case of any Revolving LC Disbursement that is
reimbursed on the Business Day immediately succeeding such Revolving LC
Disbursement, (A) be payable in the applicable Alternative Currency and (B) if
not reimbursed on the date of such Revolving LC Disbursement, bear interest at a
rate equal to the rate reasonably determined by the applicable Issuing Lender to
be the cost to such Issuing Lender of funding such Revolving LC Disbursement
plus the Applicable Margin applicable to Eurodollar Revolving Loans at such time
and (ii) in the case of any Revolving LC Disbursement that is reimbursed after
the Business Day immediately succeeding such Revolving LC Disbursement (A) be
payable in Dollars, (B) accrue on the Dollar Amount of such Revolving LC
Disbursement and (C) bear interest as provided above. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e)(A) of this Section or from the Credit-Linked Deposit
of any Credit-Linked Deposit Lender pursuant to paragraph (e)(B) of this Section
to reimburse the Issuing Lender shall be for the account of such Lender to the
extent of such payment. 
 

 
50

--------------------------------------------------------------------------------

 



 
(i)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders and the Credit-Linked Deposit Lenders
of any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.21. From and after
the effective date of any such replacement, (i) the successor Issuing Lender
shall have all the rights and obligations of the Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j)    Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the Termination Date (x) cause all
Letters of Credit which expire after the Termination Date (the “Outstanding
Letters of Credit”) to be returned to the Issuing Lender undrawn and marked
“cancelled” or (y) if the Borrower does not do so in whole or in part either
(A) provide one or more “back-to-back” letters of credit to each applicable
Issuing Lender with respect to any such Outstanding Letters of Credit in a form
reasonably satisfactory to each such Issuing Lender and the Administrative
Agent, issued by a bank reasonably satisfactory to each such Issuing Lender and
the Administrative Agent, and/or (B) deposit cash in the Letter of Credit
Account, as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit (such deposit in the
amounts set forth below “Cash Collateralization”), such cash (or any applicable
portion thereof) to be promptly remitted to the Borrower (provided no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default has occurred or is continuing) upon the expiration,
cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part; in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 102% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses (A)
or (B) above) and (ii) if required pursuant to Section 2.28(b), deposit in the
Letter of Credit Account, an amount required pursuant to Section 2.28(b);
provided that the portions of such amount attributable to undrawn Alternative
Currency Revolving Letters of Credit or Revolving LC Disbursements in an
Alternative Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Alternative Currencies in the actual amounts of such
undrawn Revolving Letters of Credit and Revolving LC Disbursements. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Letter of Credit Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of
 

 
51

--------------------------------------------------------------------------------

 

this type) and at the Borrower’s risk and reasonable expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time. If the Borrower is required to provide an amount
of cash collateral hereunder pursuant to Section 2.28(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after Section 2.28(b) no longer requires the provision of such
cash collateral.
 
(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.02(b), the face amount of any such Letter of
Credit was changed thereby) and the aggregate face amount of such Letters of
Credit outstanding after giving effect to such issuance, amendment, renewal or
extension, (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure, and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
 
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of Revolving LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.02(j), if such
cash collateral is deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to Section 2.02(e) in respect of
unreimbursed Revolving LC Disbursements made under any Alternative Currency
Revolving Letter of Credit and (iii) of each Revolving Lender’s participation in
any Alternative Currency Letter of Credit under which a Revolving LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Lender or any Lender in respect of the Obligations described
in this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
 
SECTION 2.03. Requests for Borrowings. 
 

 
52

--------------------------------------------------------------------------------

 



 
(a)    Revolving Loans. Unless otherwise agreed to by the Administrative Agent
in connection with making the initial Revolving Loans, to request a Borrowing of
Revolving Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided,
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01(a):
 
(i) the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(e));
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender’s Loan to be made as part of the
requested Borrowing.
 
(b)    Credit-Linked Deposit Loan. To request the Borrowing of Credit-Linked
Deposit Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City time, three (3) Business Days (or, in the case of a
Borrowing on the Closing Date, two (2) Business Days) before the date of the
proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided,
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Such
telephonic notice shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Such
telephone and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
 

 
53

--------------------------------------------------------------------------------

 



 
(i) the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(e));
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) the portion of the Borrowing that is to be an ABR Borrowing and that is to
be a Eurodollar Borrowing; and
 
(iv) in the case of such portion of the Borrowing that is a Eurodollar
Borrowing, the initial Interest Period applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any portion of the requested Borrowing that is to be a Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of the Borrowing Request in
accordance with this Section 2.03(b), the Administrative Agent shall advise each
Credit-Linked Deposit Lender of the details thereof and of the amount of such
Credit-Linked Deposit Lender’s Loan to be made as part of the requested
Borrowing.
 
SECTION 2.04.   Funding of Borrowings. (a) Each Revolving Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., New York City time, or
such earlier time as may be reasonably practicable, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.02(e) shall be remitted by the
Administrative Agent to the Issuing Lender.
 
(b)    Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the proposed date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith upon written demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate otherwise applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 

 
54

--------------------------------------------------------------------------------

 



 
(c)    Each Credit-Linked Deposit Lender hereby irrevocably authorizes the
Administrative Agent to make available to the Borrower an amount on deposit in
the Deposit Account equal to such Credit Linked Deposit Lender’s Percentage of
such Credit-Linked Deposit Borrowing (it being understood that the funding
obligation of each Credit-Linked Deposit Lender with respect to such Borrowing
shall be required to be satisfied solely by making such amount available, and
the Borrower shall have no recourse against such Credit-Linked Deposit Lender
with respect to the satisfaction of such funding obligation). The Administrative
Agent shall disburse the relevant portions of the amounts on deposit in the
Credit-Linked Deposit Accounts in the manner specified in the applicable
Borrowing Request.


SECTION 2.05. Interest Elections.  (a) The Borrower may elect from time to time
to (i) convert ABR Loans to Eurodollar Loans, (ii) convert Eurodollar Loans to
ABR Loans, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto or (iii)
continue any Eurodollar Loan as such upon the expiration of the then current
Interest Period with respect thereto
 
(b)    To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
 
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 

 
55

--------------------------------------------------------------------------------

 



 
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
 
SECTION 2.07. Interest on Loans.
 
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a year
with 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
 
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
 
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date and after the
Termination Date on written demand and (with respect to Eurodollar Loans) upon
any repayment or prepayment thereof (on the amount repaid or prepaid); provided
that in the event of any conversion of any Eurodollar Loan to an ABR Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
SECTION 2.08. Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as
 

 
56

--------------------------------------------------------------------------------

 

before judgment) at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days or when the Alternate Base Rate is
applicable and is based on the Prime Rate, a year with 365 days or 366 days in a
leap year) equal to (a) with respect to any Loan, the rate then applicable for
such Borrowings plus 2.0%, (b) in the case of overdue unreimbursed amounts with
respect to any Credit-Linked Deposit LC Disbursement, the rate otherwise
applicable to such Credit-Linked Deposit LC Disbursement as provided in Section
2.02(h) plus 2% and (c) in the case of all other amounts, the rate applicable
for ABR Loans plus 2.0%.
 
SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two Business Days prior to (i) the commencement of any
Interest Period for a Eurodollar Loan or (ii) the determination of the Benchmark
LIBOR Rate, the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that reasonable means do not exist for ascertaining the applicable LIBO
Rate or the Benchmark LIBOR Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, (i) any request by the Borrower for
a Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans and
(ii) the Credit-Linked Deposits shall be invested so as to earn a return equal
to the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and, for purposes of Section 2.27(b), shall equal the then
applicable ABR.
 
SECTION 2.10. Amortization of Credit-Linked Deposits; Repayment of Loans;
Evidence of Debt.
 
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Lender the then unpaid principal amount of
each Loan on the Termination Date.
 
(b)    The Administrative Agent shall return Credit-Linked Deposits in the
aggregate amount of $6,000,000 to the Credit-Linked Deposit Lenders on March 31
of each year, beginning on March 31, 2008. To the extent not previously returned
and subject to the Borrower’s compliance with Section 2.12(c), all Credit-Linked
Deposits shall be returned to the Credit-Linked Deposit Lenders on the Maturity
Date. Any optional return of Credit-Linked Deposits effected pursuant to Section
2.11 shall be applied to reduce the subsequent scheduled returns of
Credit-Linked Deposits as directed by the Borrower. Each return of Credit-Linked
Deposits pursuant to this Section 2.10(b) shall be accompanied by accrued
interest on the amount of Credit-Linked Deposits so returned to but excluding
the date of return.
 
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 

 
57

--------------------------------------------------------------------------------

 



 
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
 
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.11. Optional Termination or Reduction of Commitment; Reduction of
Credit-Linked Deposits. (a) Upon at least one (1) Business Day prior written
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Unused Total Revolving Commitment; provided that each such notice shall be
revocable to the extent such termination or reduction would have resulted from a
refinancing of the Obligations, which refinancing shall not be consummated or
shall otherwise be delayed. Each such reduction of the Unused Total Revolving
Commitment shall be in the principal amount not less than $5,000,000 and in an
integral multiple of $1,000,000. Simultaneously with each reduction or
termination of the Revolving Commitment, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender the Commitment Fee
accrued and unpaid on the amount of the Revolving Commitment of such Revolving
Lender so terminated or reduced through the date thereof. Any reduction of the
Total Revolving Commitment pursuant to this Section shall be applied to reduce
the Revolving Commitment of each Revolving Lender on a pro rata basis.
 
(b)    Upon at least one (1) Business Day prior written notice, the Borrower may
at any time or from time to time direct the Administrative Agent to permanently
reduce the Total Credit-Linked Deposits; provided that each such notice shall be
revocable to the extent such termination or reduction would have resulted from a
refinancing of the Obligations, which refinancing shall not be consummated or
shall otherwise be delayed; and provided further that (i) each reduction of the
Credit-Linked Deposits shall be in a principal amount not less than $5,000,000
and in an integral multiple of $1,000,000 and (ii) the Borrower shall not direct
the Administrative Agent to reduce the Credit-Linked Deposits if, after giving
effect to such
 

 
58

--------------------------------------------------------------------------------

 

reduction (and to the provisions of Section 2.02(a)), the aggregate
Credit-Linked Deposit Outstanding Exposure would exceed the Total Credit-Linked
Deposit. In the event the Credit-Linked Deposits shall be reduced as provided in
the preceding sentence, such reduction shall be applied ratably to the
Credit-Linked Deposits of the Credit-Linked Deposit Lenders and the
Administrative Agent will return all amounts in the Credit-Linked Deposit
Account in excess of the reduced Total Credit-Linked Deposit to the
Credit-Linked Deposit Lenders, ratably in accordance with their Credit-Linked
Deposit Percentages of the Total Credit-Linked Deposit (as determined
immediately prior to such reduction).
 
SECTION 2.12. Mandatory Prepayment; Commitment Termination.
 
(a)    Within three (3) Business Days of the Borrower or any Guarantor receiving
any Net Cash Proceeds as a result of an Asset Sale or Recovery Event (including,
without limitation, an Event of Loss concerning an Airframe, Engine, Spare
Engine or Spare Parts), the Borrower or such Guarantor shall, if the Borrower
shall not be in compliance with Section 6.06(a) or 6.06(b) on the date such Net
Cash Proceeds are received, deposit such received Net Cash Proceeds (solely to
the extent necessary to maintain compliance with Section 6.06(a) and (b)) into
an account that is maintained with the Administrative Agent for such purpose and
subject to a Full Control Agreement; provided that (i) in the case of the Net
Cash Proceeds of any Event of Loss so deposited and involving an Airframe,
Engine or Spare Engine, the Borrower shall be permitted to use such Net Cash
Proceeds to replace such Airframe, Engine or Spare Engine, as the case may be,
with a Replacement Airframe or Replacement Engine, as the case may be, in
accordance with the requirements of the First Lien Aircraft Mortgage, with such
Replacement Airframe or Replacement Engine to be subject to the Lien of the
Collateral Agent for the benefit of the First Priority Secured Parties pursuant
to the First Lien Aircraft Mortgage and otherwise satisfying the requirements of
the First Lien Aircraft Mortgage at the time of (or substantially simultaneously
with) the release of such Net Cash Proceeds, (ii) in the case of Net Cash
Proceeds of any  Recovery Event (other than Net Cash Proceeds covered by clause
(i) above) so deposited, the Borrower may use such Net Cash Proceeds to repair
or replace the assets which are the subject of such Recovery Event with
comparable assets, (iii) in the case of any Net Cash Proceeds of any Asset Sale
so deposited, the Borrower may use such Net Cash Proceeds to  replace the assets
which are the subject of such Asset Sale with comparable assets within 365 days
after such deposit is made, (iv) all such Net Cash Proceeds shall be subject to
release as provided in Section 6.06(d) or, at the option of the Borrower at any
time, may be applied in accordance with the requirements of Section 2.12(b), and
(v) upon the occurrence of an Event of Default, the amount of any such deposit
may be applied, subject to the Intercreditor Agreement, by the Administrative
Agent in accordance with Section 2.12(b)), provided that any release of Net Cash
Proceeds pursuant to clause (iii) of this Section shall be conditioned on the
Borrower being in compliance with Section 6.06(a) and 6.06(b), after giving
effect thereto (it being understood that the failure to be in compliance with
Section 6.06(a) or 6.06(b) shall not prevent the release of any Net Cash
Proceeds in connection with any repair or replacement of assets permitted
hereunder so long as no decrease in either Collateral Coverage Ratio will result
therefrom).  
 
(b)    Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to this Section 2.12 shall be applied, first, to the
permanent prepayment of the Credit-Linked Deposit Loans (with a corresponding
reduction in the Total
 

 
59

--------------------------------------------------------------------------------

 

Credit-Linked Deposit) on a pro rata basis (it being understood that such
payments shall be delivered to the Credit-Linked Deposit Lenders on a pro rata
basis and that, notwithstanding anything to the contrary contained in Section
2.10(a), there shall be no ability to reborrow amounts prepaid pursuant to this
Section 2.12), second, to the permanent reduction of the Total Credit-Linked
Deposit in an amount equal to the Excess Credit-Linked Deposits (with a
corresponding return of Credit-Linked Deposits equal to such amount to be
delivered to the Credit-Linked Deposit Lenders on a pro rata basis), third, to
the reallocation of Credit-Linked Deposit Letters of Credit as Revolving Letters
of Credit (subject to the satisfaction of the conditions to borrowing set forth
herein) in an amount equal to the lesser of (x) the Revolving Letter of Credit
Available Amount and (y) the Credit-Linked Deposit Letters of Credit outstanding
prior to giving effect to any such reallocation (any such reallocation to be
accompanied by a corresponding permanent reduction in the Credit-Linked Deposit,
with a corresponding return of Credit-Linked Deposits equal to such amount to be
delivered to the Credit-Linked Deposit Lenders on a pro rata basis), fourth, to
Cash Collateralize the outstanding Credit-Linked Deposit LC Exposure (any such
Cash Collateralization to be accompanied by a corresponding permanent reduction
in the Credit-Linked Deposit in an amount equal to the Credit-Linked Deposit LC
Exposure so collateralized and a return of Credit-Linked Deposits equal to such
amount to the Credit-Linked Deposit Lenders on a pro rata basis), fifth, subject
to the Intercreditor Agreement, to the prepayment of the Revolving Loans on a
pro rata basis (any such prepayment to be accompanied by a corresponding
permanent reduction in the Revolving Commitments) and, sixth, subject to the
Intercreditor Agreement, to Cash Collateralize the outstanding Revolving LC
Exposure, after giving effect to the reallocation described above (any such Cash
Collateralization to be accompanied by a permanent reduction in the Revolving
Commitments in an amount equal to the Revolving LC Exposure so collateralized;
such reduction (or any part thereof, as applicable) to be effective upon any
release or application of such cash collateral in an amount equal to the amount
so released or applied). The application of any prepayment pursuant to Section
2.12 shall be made, first, to ABR Loans and, second, to Eurodollar Loans. 
 
(c)    Upon the Termination Date, the Commitments shall be terminated in full
and the Borrower shall repay the Loans in full and, except as the Administrative
Agent may otherwise agree in writing, if any Letter of Credit remains
outstanding, provide Cash Collateralization for such Letter of Credit. 
 
(d)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Section 2.15 and 2.19 hereof.
 
SECTION 2.13. Optional Prepayment of Loans.
 
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice followed promptly by written or facsimile notice or
(B) written or facsimile notice received by 1:00 p.m., New York City time, three
Business Days prior to the proposed date of prepayment and (ii) with respect to
ABR Loans and Credit-Linked Deposit Loans, upon written or facsimile notice
received by 1:00 p.m., New York City time, one Business Day prior to the
 

 
60

--------------------------------------------------------------------------------

 

proposed date of prepayment; provided that ABR Loans may be prepaid on the same
day notice is given if such notice is received by the Administrative Agent by
12:00 noon, New York City time; provided further, however, that (A) each such
partial prepayment shall be in an amount not less than $5,000,000 and in
integral multiples of $1,000,000, (B) no prepayment of Eurodollar Loans shall be
permitted pursuant to this Section 2.13(a) other than on the last day of an
Interest Period applicable thereto unless such prepayment is accompanied by the
payment of the amounts described in Section 2.15, and (C) no partial prepayment
of a Borrowing of Eurodollar Loans shall result in the aggregate principal
amount of the Eurodollar Loans remaining outstanding pursuant to such Borrowing
being less than $10,000,000. 
 
(b)    Any prepayments under Section 2.13(a) shall be applied at the Borrower’s
option, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) and Cash Collateralize
the outstanding Revolving Letters of Credit until all Revolving Loans shall have
been paid in full (plus any accrued but unpaid interest and fees thereon) and no
Revolving Letters of Credit shall be outstanding, or, if outstanding, then
backed by Cash Collateralization and/or (ii) prepay the Credit-Linked Deposit
Loans of the Credit-Linked Deposit Lenders (with such prepayments to be
deposited in the Credit-Linked Deposit Account for the Credit-Linked Deposit
Lenders on a pro rata basis and without any reduction in the Credit-Linked
Deposits). All prepayments under Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Sections 2.15 and 2.19 hereof.
 
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided, that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
 
SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement subject to Section
2.14(c)) or the Issuing Lender; or
 
(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein or
any Credit-Linked Deposit;
 

 
61

--------------------------------------------------------------------------------

 



 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or any Credit-Linked Deposit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)    If any Lender or the Issuing Lender reasonably determines in good faith
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts, in each case as documented
by such Lender or Issuing Lender to the Borrower as will compensate such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
for any such reduction suffered; it being understood that to the extent
duplicative of the provisions in Section 2.16, this Section 2.14(b) shall not
apply to Taxes.
 
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits, additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Loans or the Credit-Linked
Deposit, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment, Credit-Linked Deposit or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.
 

 
62

--------------------------------------------------------------------------------

 



 
(d)    A certificate of a Lender or the Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a), (b) or (c)
of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Lender,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.
 
(e)    Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The protection of this Section shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed. 
 
SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance an Event of Default), (b) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, (c) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18 or Section 10.08(b) or (d) the return of
any Credit-Linked Deposit to any Credit-Linked Deposit Lender other than on the
last day of the period covered by the Benchmark LIBOR Rate then in effect, then,
in any such event, at the request of such Lender (or, in the case of clause (d)
above, the Issuing Lender) the Borrower shall compensate such Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount reasonably determined in good
faith by such Lender or Issuing Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the applicable rate of interest for such Loan
(excluding, however the Applicable Margin included therein, if any), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.
 
SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to deduct
 

 
63

--------------------------------------------------------------------------------

 

any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)    Any and all payments by or on account of any obligation of the
Administrative Agent pursuant to Section 2.27(b) hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the Borrower and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section 2.27(b) after making all required deductions (including deductions
applicable to additional sums payable under this Section) to the Credit-Linked
Deposit Lenders is an amount equal to the sum they would have received from the
Administrative Agent had no deductions been made, (ii) the Borrower shall pay
such additional amount to the Administrative Agent, (iii) the Administrative
Agent shall make all required deductions, (iv) the Administrative Agent shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (v) the Borrower shall indemnify, within 30
days after written demand therefor, the Administrative Agent for the full amount
of any deductions paid by the Administrative Agent with respect to any payments
made on account of any obligation of the Administrative Agent pursuant to
Section 2.27(b).
 
(c)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(d)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Lender, within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, on
or with respect to any payment by or on account of any
 
 
64

--------------------------------------------------------------------------------

 

 
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.
 
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.
 
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
 
SECTION 2.17. Payments Generally; Pro Rata Treatment.
 
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
 

65

--------------------------------------------------------------------------------



purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to the Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in the applicable currency.
 
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent or to the Collateral Agent to pay fully all First Priority
Obligations then due hereunder, such funds shall be applied (i) first, towards
payment of Fees and expenses then due under Sections 2.19 and 10.04 payable to
the Administrative Agent and the Collateral Agent, in their respective
capacities as such, ratably among the parties entitled thereto in accordance
with the amounts of Fees and expenses then due to such parties, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Agents, the Lenders and the Issuing Lender and towards
payment of interest then due on account of the Revolving Loans and Letters of
Credit, ratably among the parties entitled thereto in accordance with the
amounts of such Fees and expenses and interest then due to such parties, and
(iii) third, towards payment of (A) principal of the Revolving Loans,
unreimbursed LC Disbursements and Credit-Linked Deposit Loans then due
hereunder, and (B) any obligations owing to any Lender or its banking Affiliates
in connection with Designated Cash Management Obligations, to the extent such
Designated Cash Management Obligations are secured as permitted by Section
6.01(e), and any Indebtedness under any Designated Hedging Agreement, to the
extent such Indebtedness is secured as permitted by Section 6.01(f) (pro rata
among the holders of such Indebtedness), ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed LC
Disbursements, Designated Cash Management Obligations and Indebtedness under any
Designated Hedging Agreement then due to such parties.
 
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 

66

--------------------------------------------------------------------------------



(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(e), 2.04(a) or (b) or 10.04(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount to any Lender under Section
2.14 or to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans or
Credit-Linked Deposits hereunder, to assign its rights and obligations hereunder
to another of its offices, branches or affiliates or to file any certificate or
document reasonably requested by the Borrower, if, in the judgment of such
Lender, such designation, assignment or filing (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)    If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or if any Lender defaults in its obligation to fund Loans or Credit-Linked
Deposits hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.02), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at such time, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
SECTION 2.19. Certain Fees. The Borrower shall pay to the Administrative Agent,
(a) for the respective accounts of the Administrative Agent and the Lenders, the
fees set forth in that certain Arrangers Fee Letter dated as of January 29, 2007
among the Administrative Agent, JPMSI, Goldman Sachs, LBI, LCPI, Merrill Lynch,
UBS, UBS Finance, Barclays, Barclays Capital and the Borrower at the times set
forth therein, and as otherwise heretofore agreed and (b) the fees set forth in
that certain Administrative Agent Fee Letter dated as of January 29, 2007 among
the Administrative Agent and the Borrower at the times set forth therein, and as
otherwise heretofore agreed.
 
SECTION 2.20. Commitment Fee. The Borrower shall pay to the Administrative Agent
for the accounts of the Revolving Lenders a commitment fee (the “Commitment
Fee”) for the period commencing on the Closing Date to the Termination Date or
the earlier date of termination of the Revolving Commitment, computed (on the
basis of the actual number of days elapsed over a year of 360 days) at the
Commitment Fee Rate on the average daily Unused Total Revolving Commitment. Such
Commitment Fee, to the extent then accrued, shall be payable (a) on the last
Business Day of each March, June, September and December, (b) on the Termination
Date, and (c) as provided in Section 2.11 hereof, upon any reduction or
termination in whole or in part of the Total Revolving Commitment.
 

67

--------------------------------------------------------------------------------





 
SECTION 2.21. Letter of Credit Fees. (a)  The Borrower shall pay with respect to
each Revolving Letter of Credit (i) to the Administrative Agent on behalf of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average Revolving LC Exposure (excluding any portion
thereof attributable to unreimbursed Revolving LC Disbursements), to be shared
ratably among the Revolving Lenders and (ii) to the Issuing Lender such Issuing
Lender’s customary fees for issuance, amendments and processing referred to in
Section 2.02. In addition, the Borrower agrees to pay each Issuing Lender for
its account a fronting fee of 0.125% per annum in respect of each Revolving
Letter of Credit issued by such Issuing Lender, for the period from and
including the date of issuance of such Revolving Letter of Credit to and
including the date of termination of such Revolving Letter of Credit. Accrued
fees described in this paragraph in respect of each Revolving Letter of Credit
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Termination Date.


(b)    The Borrower agrees to pay (i) in addition to the fees payable to the
Credit-Linked Deposit Lenders pursuant to Section 2.27(b), to the Administrative
Agent for the account of each Credit-Linked Deposit Lender a participation fee
with respect to its participations in Credit-Linked Deposit Letters of Credit,
which shall accrue at the Applicable Participation Fee on the daily amount of
such Credit-Linked Deposit Lender's Credit-Linked Deposit Participation Amount
during the period from and including the Closing Date to but excluding the date
on which the entire amount of such Lender's Credit-Linked Deposit is returned to
it and (ii) to the Issuing Lender such Issuing Lender’s customary fees for
issuance, amendments and processing referred to in Section 2.02. In addition,
the Borrower agrees to pay each Issuing Lender for its account a fronting fee of
0.125% per annum on the outstanding amount of each Credit-Linked Deposit Letter
of Credit issued by such Issuing Lender from and including the date of issuance
thereof to but excluding the date of termination, expiration or drawing in full
of such Credit-Linked Deposit Letter of Credit. Accrued participation fees and
fronting fees described in this paragraph shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date on which the Credit-Linked Deposits are returned to the
Credit-Linked Deposit Lenders and any such fees accruing after the date on which
the Credit-Linked Deposits are returned to the Credit-Linked Deposit Lenders
shall be payable on demand. Any other fees payable to any Issuing Lender
pursuant to this paragraph shall be payable within 10 days after demand. All
such participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
SECTION 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.
 

68

--------------------------------------------------------------------------------





 
SECTION 2.23. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other indebtedness at any time owing by the
Administrative Agent and each such Lender (or any of such banking Affiliates) to
or for the credit or the account of the Borrower or any Guarantor against any
and all of any such overdue amounts owing under the Loan Documents, irrespective
of whether or not the Administrative Agent or such Lender shall have made any
demand under any Loan Document. Each Lender and the Administrative Agent agree
promptly to notify the Borrower and Guarantors after any such set-off and
application made by such Lender or the Administrative Agent (or any of such
banking Affiliates), as the case may be, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and the Administrative Agent under this Section are in addition
to other rights and remedies which such Lender and the Administrative Agent may
have upon the occurrence and during the continuance of any Event of Default.
 
SECTION 2.24. Security Interest in Letter of Credit Account. The Borrower and
the Guarantors hereby pledge to the Collateral Agent, for its benefit and for
the benefit of the other First Priority Secured Parties, and hereby grant to the
Collateral Agent, for its benefit and for the benefit of the other First
Priority Secured Parties, a first priority security interest, senior to all
other Liens, if any, in all of the Borrower’s and the Guarantors’ right, title
and interest in and to the Letter of Credit Account and any direct investment of
the funds contained therein and any proceeds thereof. Cash held in the Letter of
Credit Account shall not be available for use by the Borrower, and shall be
released to the Borrower only as described in clause (ii)(B) of Section 2.02(j).
 
SECTION 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.
 
SECTION 2.26. Defaulting Lenders. (a) If at any time any Lender becomes a
Defaulting Lender, then the Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.02(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender or other
such Person.
 
(b)    Any Lender being replaced pursuant to Section 2.26(a) above shall (i)
execute and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments, Loans, Credit-Linked Deposits and participations in
Letters of Credit, and (ii) deliver any documentation evidencing such Loans to
the Borrower or the Administrative Agent. Pursuant to such Assignment and
Acceptance, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s outstanding Commitments, Loans, Credit-
 

69

--------------------------------------------------------------------------------



Linked Deposits and participations in Letters of Credit, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Commitments, Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and acceptance and (C)
upon such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate documentation executed by the Borrower in
connection with previous Borrowings, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Credit-Linked Deposits and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.
 
(c)    Notwithstanding anything to the contrary contained above, any Lender that
is an Issuing Lender hereunder may not be replaced at any time that it has a
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Lender have been made with respect to each such
outstanding Letter of Credit and the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 8.05.
 
SECTION 2.27. Credit-Linked Deposit Account. (a) The Credit-Linked Deposits
shall be held by the Administrative Agent in the Credit-Linked Deposit Account,
and no party other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits, except as expressly set forth in
Section 2.01, 2.11, or 2.12. Notwithstanding any provision in this Agreement to
the contrary, the sole funding obligation of each Credit-Linked Deposit Lender
in respect of its participation in Credit-Linked Deposit Letters of Credit and,
subject to Section 2.02(d)(B), its Credit-Linked Deposit Loans, shall be
satisfied in full upon the funding of its Credit-Linked Deposit on the Closing
Date.


(b)    Each of the Borrower, the Administrative Agent, the Issuing Lender
issuing any Credit-Linked Deposit Letter of Credit and each Credit-Linked
Deposit Lender hereby acknowledges and agrees that each Credit-Linked Deposit
Lender is funding its Credit-Linked Deposit to the Administrative Agent for
application in the manner contemplated by Section 2.01, 2.02 and 2.11 and that
the Administrative Agent has agreed to invest the Credit-Linked Deposit
Participation Amount so as to earn a return (except during periods when, and to
the extent to which, such Credit-Linked Deposits are used to cover unreimbursed
Credit-Linked Deposit LC Disbursements, and subject to Section 2.09) for the
Credit-Linked Deposit Lenders equal to a rate per annum, reset daily on each
Business Day for the period until the next following Business Day, equal to (i)
such day's rate for one month LIBOR deposits (the "Benchmark LIBOR Rate") minus
(ii) 0.15% (calculated on the basis of a 365-day or 366-day year, as
applicable). Such amount will be paid to the Credit-Linked Deposit Lenders by
the Administrative Agent quarterly in arrears when Letter of Credit fees are
payable pursuant to Section 2.21. In addition to the foregoing payments by the
Administrative Agent, the Borrower agrees to make payments to the Credit-Linked
Deposit Lenders quarterly in arrears when Letter of Credit fees are payable
pursuant to Section 2.21 with respect to any period (and together with the
payment of such fees) in an amount equal to 0.15% of the daily amount of the
Credit-Linked Deposit Lenders' Credit-Linked Deposit Participation Amount during
such period. 
 

70

--------------------------------------------------------------------------------



(c)    The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations provided in Section 2.02), it being acknowledged and
agreed by the parties hereto that the making of the Credit-Linked Deposits by
the Credit-Linked Deposit Lenders and the provisions of this Section 2.27
constitute agreements among the Administrative Agent, each Issuing Lender
issuing any Credit-Linked Deposit Letter of Credit and each Credit-Linked
Deposit Lender with respect to the funding obligations of each Credit-Linked
Deposit Lender in respect of its participation in Credit-Linked Deposit Loans
and Credit-Linked Deposit Letters of Credit and, other than amounts withdrawn
pursuant to Section 2.01(b) and Section 2.02(e)(B), do not constitute any loan
or extension of credit to the Borrower. Without limiting the generality of the
foregoing, each party hereto acknowledges and agrees that no amount on deposit
at any time in any Credit-Linked Deposit Account shall be the property of any
Loan Party, shall constitute “Collateral” under the Loan Documents, or shall
otherwise be available in any manner to satisfy any obligation of any Loan Party
under the Loan Documents (other than to finance Credit-Linked Deposit Loans in
accordance with Section 2.01 and drawings under the Credit-Linked Deposit
Letters of Credit in accordance with Section 2.02).
 
SECTION 2.28. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of (x) the Revolving LC Exposure in respect of Revolving
Letters of Credit denominated in an Alternative Currency based on the Exchange
Rate (i) as of the end of each fiscal quarter of the Borrower and (ii) on or
about the date of the related notice requesting the issuance of such Revolving
Letter of Credit and (y) any other amount to be converted into Dollars in
accordance with the provisions hereof at the time of such conversion.
 
(b)    If after giving effect to any such determination of a Dollar Amount, the
Revolving LC Exposure exceeds 105% of the Revolving LC Commitment, the Borrower
shall, within five (5) Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.02(j)(ii) in an amount equal to such excess.
 
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represent and warrant as follows:
 
SECTION 3.01. Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties (subject, in the case of any Restructuring Aircraft, to the
Post-Petition Aircraft Agreement applicable to such Restructuring Aircraft) and
pledge or mortgage Collateral, and to conduct its business as now or currently
proposed to be conducted.
 

71

--------------------------------------------------------------------------------



SECTION 3.02. Air Carrier Status. (a) Each of the Borrower and Comair is an “air
carrier” within the meaning of Section 40102 of Title 49 and holds a certificate
under Section 41102 of Title 49. Each of the Borrower and Comair holds an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49. Each
of the Borrower and Comair is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies (a “United States Citizen”).
Each of the Borrower and Comair possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
 
(b)    Other than Comair, no Guarantor is an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and no Guarantor holds a certificate under
Section 41102 of Title 49 (other than as a result of a Guarantor becoming an
“air carrier” or holding such certificate in connection with a Permitted
Acquisition).
 
SECTION 3.03. Due Execution. The execution, delivery and performance by each of
the Borrower and the Guarantors of each of the Loan Documents to which it is a
party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of any of the Borrower or the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, constitute a default under, or create an adverse liability or rights
under, any material indenture, mortgage or deed of trust or any material lease,
agreement or other instrument binding on the Borrower or the Guarantors or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrower or the
Guarantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority other
than (i) the filing of financing statements under the New York Uniform
Commercial Code, (ii) the filings and consents contemplated by the Collateral
Documents, (iii) approvals, consents and exemptions that have been obtained on
or prior to the Closing Date and (iv) consents, approvals and exemptions that
the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect. This Agreement has been duly executed and
delivered by each of the Borrower and the Guarantors. This Agreement is, and
each of the other Loan Documents to which the Borrower and each of the
Guarantors is or will be a party, when delivered hereunder or thereunder, will
be, a legal, valid and binding obligation of the Borrower and each Guarantor, as
the case may be, enforceable against the Borrower and the Guarantors, as the
case may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 

72

--------------------------------------------------------------------------------



SECTION 3.04. Statements Made. No representation or warranty or certification of
the Borrower or any Guarantor contained in writing in this Agreement, any other
Loan Document or in any other document, report, public or private confidential
information memorandum, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished, other than to the extent that any such statements constitute
projections, budgets, estimates or other forward looking statements), taken as a
whole and in light of the circumstances in which made, contains, when furnished,
any untrue statement of a material fact or omits to state a material fact
necessary to make such statements not materially misleading; and, to the extent
that any such information constitutes projections, budgets, estimates or other
forward looking statements, such projections, budgets, estimates or other
forward looking statements were prepared in good faith on the basis of
assumptions believed by the Borrower or such Guarantor to be reasonable at the
time such projections, budgets, estimates or other forward looking statements
were furnished (it being understood that projections, budgets, estimates or
other forward looking statements by their nature are inherently uncertain, that
no assurances can be given that projections, budgets, estimates or other forward
looking statements will be realized and that actual results in fact may differ
materially from any projections, budgets, estimates or other forward looking
statements provided to the Administrative Agent or the Lenders).
 
SECTION 3.05. Financial Statements; Material Adverse Change. 
 
(a)    The Borrower has furnished the Administrative Agent on behalf of the
Lenders with copies of the audited consolidated financial statement and
schedules of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, in accordance with GAAP,
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period; such
balance sheets and the notes thereto disclose all liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof required
to be disclosed by GAAP and such financial statements were prepared in a manner
consistent with GAAP in all material respects.
 
(b)    Since January 29, 2007, there has been no Material Adverse Change.
 
SECTION 3.06. Ownership. As of the Closing Date, other than as set forth on
Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.
 
SECTION 3.07. Liens. Except for the Liens existing on the Closing Date as
reflected on Schedule 3.07, there are no Liens of any nature whatsoever on any
assets of the Borrower or any of the Guarantors other than Liens permitted
pursuant to Section 6.01 (including any waiver or amendment thereto subsequent
to the Closing Date).
 

73

--------------------------------------------------------------------------------





 
SECTION 3.08. Use of Proceeds. The proceeds of the Loans and Letters of Credit
shall be used to repay amounts outstanding under the Existing DIP Facilities or
to provide back-to-back letters of credit or cash collateral in respect of the
Existing DIP Facility Letters of Credit, to pay certain accrued administrative
expenses, for working capital and for other general corporate purposes of the
Borrower and the Guarantors (including for the payment of fees and transaction
costs as contemplated hereby and as referred to in Section 2.19).
 
SECTION 3.09. Litigation and Environmental Matters. Other than as set forth on
Schedule 3.09:
 
(a)    There are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower or the Guarantors, threatened against or affecting
the Borrower or the Guarantors or any of their respective properties, before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (i) that would reasonably be expected to
have a Material Adverse Effect or (ii) that purport to, or could reasonably be
expected to, affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders thereunder or in
connection with the Transactions. 
 
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) the Borrower and each Guarantor is currently in compliance with all,
and has not violated any, Environmental Laws and/or requirements of any Airport
Authority with respect to environmental matters and maintains and complies with
all, and has not violated any, Environmental Permits and (ii) none of the
Borrower or the Guarantors has (x) become subject to any Environmental
Liability, or (y) received written or, to the knowledge of the Borrower or the
Guarantors, verbal notice of any pending or, to the knowledge of the Borrower or
the Guarantors, threatened claim with respect to any Environmental Liability,
and there is no reasonable basis for any Environmental Liability.
 
SECTION 3.10. FAA Slot Utilization. Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and the
Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective FAA Slots in a manner consistent with applicable rules, regulations,
laws and contracts in order to preserve both their respective right to hold and
operate the FAA Slots, taking into account any waivers or other relief granted
to the Borrower and any Guarantor by the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority. Except as otherwise disclosed in the
Borrower’s most recent Form 10-K, neither the Borrower nor any Guarantor has
received any written notice from the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority, or are aware of any other event or
circumstance, that would be reasonably likely to impair in any material respect
their respective right to hold and operate any FAA Slot, except that which would
not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.11. Primary Foreign Slot Utilization. The Borrower and the Guarantors,
as applicable, are utilizing, or causing to be utilized, their respective
Primary Foreign Slots in a manner consistent with applicable regulations,
foreign laws and contracts in order to preserve their respective right to hold
and operate the Primary Foreign Slots. Except as otherwise disclosed in the
Borrower’s most recent Form 10-K, neither the Borrower nor any Guarantor, as
applicable, has received any written notice from any applicable Foreign Aviation
Authorities, or is aware of any other event or circumstance that would be
reasonably likely to impair in any material respect their respective right to
hold and operate any such Primary Foreign Slot, except that which would not
reasonably be expected to have a Material Adverse Effect.
 

74

--------------------------------------------------------------------------------



SECTION 3.12. Primary Route Utilization. The Borrower and the Guarantors, as
applicable, hold the requisite authority to operate each of their respective
Primary Routes pursuant to Title 49, applicable foreign law, and the applicable
rules and regulations of the FAA, DOT and any applicable Foreign Aviation
Authorities, and have, at all times after being awarded each such Primary Route,
complied in all material respects with all of the terms, conditions and
limitations of each such certificate or order issued by the DOT and the
applicable Foreign Aviation Authorities regarding such Primary Route and with
all applicable provisions of Title 49, applicable foreign law, and the
applicable rules and regulations of the FAA, DOT and any Foreign Aviation
Authorities regarding such Primary Route. There exists no failure of the
Borrower and any applicable Guarantor to comply with such terms, conditions or
limitations that gives the FAA, DOT or any applicable Foreign Aviation
Authorities the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of the Borrower and the Guarantors, as
applicable, in any such Primary Route, except to the extent that such failure
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.13. Margin Regulations; Investment Company Act.
 
(a)    Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock and no proceeds of any Loans or proceeds from any Letter
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U.
 
(b)    Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.
 
SECTION 3.14. ERISA. Except as set forth on Schedule 3.14 and other than in
connection with the bankruptcy proceedings of the Borrower and certain of the
direct and indirect subsidiaries of the Borrower in the Bankruptcy Court, no
Termination Event has occurred or is reasonably expected to occur. Except to the
extent the same could not reasonably be expected to have a Material Adverse
Effect and except as otherwise disclosed in the Borrower’s most recent Form 10-K
(including the Notes to the financial statements contained therein), the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the date hereof,
neither the Borrower nor any of its ERISA Affiliates contributes to or is
obligated to contribute to any Multiemployer Plan subject to Title IV of ERISA.
 

75

--------------------------------------------------------------------------------





 
SECTION 3.15. Properties. 
 
(a)    The Borrower and the Guarantors have good title to (and with respect to
Real Property Assets, good and marketable title to) each of the properties and
assets reflected on the financial statements referred to in Section 3.05 hereof,
including, without limitation, the Real Property Assets (other than such
properties or assets disposed of in the ordinary course of business since the
date of such financial statements or as permitted hereunder). As of the Closing
Date, Schedule 3.15(a) is a true and complete description of (i) each parcel of
real property owned by the Borrower or any Guarantor and (ii) the entity who
owns such real property.
 
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each of the Borrower and
the Guarantors owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business and
(ii) the use thereof by such Borrower or Guarantor, to the Borrower’s or such
Guarantor’s knowledge, does not infringe upon the rights of any other Person.
 
(c)    As of the Closing Date, neither the Borrower nor any Guarantor has
received any written notice of a pending or contemplated condemnation proceeding
affecting any Real Property Asset having a fair market value in excess of
$5,000,000.
 
SECTION 3.16. Perfected Security Interests. The Collateral Documents, taken as a
whole, are effective to create in favor of the Collateral Agent, for the benefit
of the First Priority Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. At such
time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid), (b) the First Lien
Aircraft Mortgage (including, without limitation, any Mortgage Supplement) is
filed for recordation with the FAA (and the appropriate fees are paid) and
registrations with respect to the International Interests in the Mortgaged
Collateral constituted by the First Lien Aircraft Mortgage are duly made in the
International Registry, (c) with respect to identified intellectual property
registered in the United States, the First Lien Trademark Security Agreement and
the First Lien Patent Security Agreement are filed in the appropriate divisions
of the United States Patent and Trademark Office (and the appropriate fees are
paid) and the First Lien Copyright Security Agreement is filed in the United
States Copyright Office (and the appropriate fees are paid), (d) the First Lien
Real Estate Mortgages are filed in the appropriate recording office (and the
appropriate fees are paid), (e) execution of the Control Agreements and (f)
delivery of pledged securities under the First Lien Pledge Agreement (together
with appropriate stock powers) to the Administrative Agent, the Collateral
Agent, for the benefit of the First Priority Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of the Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings or upon the taking of the actions described in
clauses (a) through (f) above, subject in each case only to Liens permitted by
Section 6.01 (or, in the case of the Real Property Assets, subject only to the
Permitted Liens and other Liens specified in the applicable First Lien Real
Estate Mortgage).
 

76

--------------------------------------------------------------------------------



SECTION 3.17. Payment of Taxes. Except as set forth on Schedule 3.17 (and except
as otherwise specifically permitted by the Plan of Reorganization and the
Bankruptcy Court), each of the Borrower and the Guarantors has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid when due all Taxes required to have been paid by
it, except and solely to the extent that, in each case (a) such Taxes are being
contested in good faith by appropriate proceedings and the Borrower or such
Guarantor, as applicable, has set aside on its books adequate reserves therefor
or (b)  the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.18. Section 1110. The Aircraft, Engines and Spare Engines listed on
Schedule 3.18 represent each of the Aircraft, Engine and Spare Engine
constituting Mortgaged Collateral as of the Closing Date that were first placed
in service prior to October 22, 1994.
 
SECTION 4.
 
CONDITIONS OF LENDING
 
SECTION 4.01. Conditions Precedent to Initial Loans and Initial Letters of
Credit. The obligation of the Lenders to make the initial Loans and fund their
Credit-Linked Deposits or of the Issuing Lender to issue the initial Letter of
Credit, whichever may occur first, is subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions precedent:
 
(a)    Supporting Documents. The Administrative Agent shall have received for
each of the Borrower and the Guarantors:
 
(i)       a copy of such entity’s certificate of incorporation or formation, as
amended, certified as of a recent date by the Secretary of State of the state of
its incorporation or formation;
 
(ii)      a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
 
(iii)     a certificate of the Secretary or an Assistant Secretary of such
entity dated the date of the initial Loans or the initial Letter of Credit
hereunder, whichever first occurs, and certifying (A) that attached thereto is a
true and complete copy of the by-laws or limited liability company agreement of
that entity as in effect on
 

77

--------------------------------------------------------------------------------



the date of such certification, (B) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors, board of managers or
members of that entity authorizing the Borrowings and Letter of Credit
extensions hereunder (to the extent applicable), the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
Loan Documents and any other documents required or contemplated hereunder or
thereunder and the granting of the security interest in the Letter of Credit
Account and other Liens contemplated hereby or the other Loan Documents, (C)
that the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iii)); and
 
(iv)   an Officer’s Certificate from the Borrower certifying (A) as to the truth
in all material respects of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the initial Loans or
initial Letter of Credit, whichever first occurs, except to the extent that any
such representation or warranty relates to a specified date, in which case such
representation or warranty shall be or was true and correct in all material
respects as of such date after giving effect to the Consummation of the Plan of
Reorganization and to the Closing Date Transactions and (B) the absence of any
event occurring and continuing, or resulting from the initial extensions of
credit on the Closing Date that constitutes an Event of Default or event which,
with giving of notice or passage of time or both, would be an Event of Default.
 
(b)    Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
 
(c)    Security Agreement, Pledge Agreement and Perfection Certificate. The
Borrower and each of the Guarantors shall have duly executed and delivered to
the Collateral Agent a First Lien Security Agreement in substantially the form
of Exhibit B (the “First Lien Security Agreement”) and a First Lien Pledge
Agreement in substantially the form of Exhibit C (the “First Lien Pledge
Agreement”), together with (i) any pledged Collateral (together with undated
stock powers or note powers, as applicable, executed in blank) required to be
delivered thereunder, (ii) all documents, certificates, forms and filing fees
that the Collateral Agent may deem necessary to perfect and protect the Liens
and security interests created under the First Lien Security Agreement and First
Lien Pledge Agreement, including, without limitation, financing statements in
form and substance reasonably acceptable to the Collateral Agent, as may be
required to grant, continue and maintain an enforceable security interest in the
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the Uniform Commercial Code as enacted in all relevant
jurisdictions and (iii) the perfection certificate attached as an exhibit to the
First Lien Security Agreement.
 
 

78

--------------------------------------------------------------------------------



(d)    SGR Security Agreement. Each of the Borrower and Comair shall have duly
executed and delivered to the Collateral Agent a slot, gate and route security
and pledge agreement, in substantially the form of Exhibit D (the “First Lien
SGR Security Agreement”), together with (i) in respect of each of the FAA Slots,
undated slot transfer documents, executed in blank to be held in escrow by the
Collateral Agent and (ii) all financing statements in form and substance
reasonably acceptable to the Collateral Agent, as may be required to grant,
continue and maintain an enforceable security interest in the applicable
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the Uniform Commercial Code as enacted in all relevant
jurisdictions. 
 
(e)    Aircraft Mortgage. Each of the Borrower and Comair shall have duly
executed and delivered to the Collateral Agent an aircraft mortgage, in
substantially the form of Exhibit E (the “First Lien Aircraft Mortgage”), and a
Mortgage Supplement with respect to the Mortgaged Collateral in substantially
the form annexed to the First Lien Aircraft Mortgage, together with (i) evidence
of the filing for recordation with the FAA of the First Lien Aircraft Mortgage
and the Mortgage Supplement (together with any other necessary documents,
instruments, affidavits or certificates) as the Collateral Agent may deem
reasonably necessary to perfect and protect the Liens created thereby,
including, without limitation, recordings and filings with the FAA, and all
filings and recording fees and taxes in respect thereof shall have been duly
paid, (ii) copies of the Entry Point Filing Forms, and (iii) evidence that all
other action that the Collateral Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the First Lien
Aircraft Mortgage and the Mortgage Supplement has been taken. The parties hereto
acknowledge and agree that any Lien described in this Agreement on the Mortgaged
Collateral is a Lien in favor of the Collateral Agent for the ratable benefit of
the First Priority Secured Parties.
 
(f)    Intellectual Property Security Agreements. The Borrower and each
applicable Guarantor shall have duly executed and delivered to the Collateral
Agent a (i) First Lien Patent Security Agreement in substantially the form of
Exhibit F-2 (the “First Lien Patent Security Agreement”) and (ii) First Lien
Copyright Security Agreement, in substantially the form of Exhibit F-3 (the
“First Lien Copyright Security Agreement”), together with all documents,
certificates, forms and filing fees that the Collateral Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created in the identified intellectual property in the First Lien Patent
Security Agreement and the First Lien Copyright Security Agreement.
 
(g)    Real Estate Mortgages. The Borrower or the applicable Guarantor (as the
case may be) shall have duly executed and delivered to the Collateral Agent the
First Lien Real Estate Mortgages, together with (i) evidence that First Lien
Real Estate Mortgages shall be recorded in all places to the extent that the
Collateral Agent may deem reasonably necessary to perfect and protect the Liens
created thereby, including, without limitation, recordings and filings with the
appropriate agencies, and all filings and recording fees and taxes in respect
thereof shall have been duly paid and (ii) evidence that all other action that
the Collateral Agent may deem reasonably necessary to perfect and protect the
Liens and security interests created under the First Lien Real Estate Mortgages
has been taken.
 
(h)    Appraisals and Field Audits. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, (i) appraisals
from (1) the Appraisers in respect of the Appraised Collateral (other than the
Real Property Assets) and (2) the Real Estate Appraiser in respect of the Real
Property Assets and (ii) a Field Audit in respect of the Eligible Accounts
Receivable.
 

79

--------------------------------------------------------------------------------



(i)    Opinions of Counsel. The Administrative Agent, the Lenders and the
Collateral Agent shall have received:
 
(i)     a written opinion of Leslie P. Klemperer, Vice President and Deputy
General Counsel for the Borrower;
 
(ii)    a written opinion of Davis Polk & Wardwell, counsel to the Borrower and
the Guarantors, dated the date of the initial Loans or the issuance of the
initial Letters of Credit, whichever first occurs, substantially in the form of
Exhibit G-1;
 
(iii)   a written opinion of each of (A) Kilpatrick Stockton LLP, (B) Keating
Muething & Klekamp PLL, (C) Akerman Senterfitt and (D) Morris, Nichols, Arsht &
Tunnell LLP, each a special local counsel to the Borrower and the Guarantors,
each dated the date of the initial Loans or the issuance of the initial Letters
of Credit, whichever first occurs, substantially in the form of Exhibits G-2,
G-3, G-4 and G-5, respectively;
 
(iv)   a written opinion of Daugherty, Fowler, Peregrin, Haught & Jenson,
special FAA counsel, substantially in the form of Exhibit G-6; and
 
(v)   a written opinion with respect to each First Lien Real Estate Mortgage
reasonably satisfactory to the Administrative Agent of such other local real
estate counsel as the Administrative Agent may reasonably request.
 
(j)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent the then unpaid balance of all accrued and unpaid Fees due,
owing and payable under and pursuant to this Agreement, as referred to in
Section 2.19 and as heretofore agreed upon by the Borrower and the
Administrative Agent, and all reasonable fees and reasonable out-of-pocket
expenses of the Administrative Agent, the Lead Arrangers, the Joint Bookrunners
and the Collateral Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Administrative Agent) as to which
invoices have been issued and presented.
 
(k)    Lien Searches; International Registry Searches. The Administrative Agent
shall have received UCC searches conducted in the jurisdictions in which the
Borrower and the Guarantors are incorporated or such other jurisdictions as the
Administrative Agent may reasonably require and Lien searches conducted in the
recording office of the Federal Aviation Administration and, with respect to the
applicable Mortgaged Collateral, “priority search certificates” (as defined in
the Regulations and Procedures for the International Registry), all as may be
reasonably satisfactory to the Administrative Agent (dated as of a date
reasonably satisfactory to the Administrative Agent), reflecting the absence of
Liens and encumbrances on the assets of the Borrower and the Guarantors other
than Liens permitted hereunder and as may be reasonably satisfactory to the
Administrative Agent and the absence of registrations on the International
Registry with respect to the applicable Mortgaged Collateral other than the
registrations contemplated herein, and (in the case of the searches conducted at
the recording office of the FAA) indicating that the Borrower (or a Guarantor)
is the registered owner of each of the aircraft which is intended to be covered
by the First Lien Aircraft Mortgage.
 

80

--------------------------------------------------------------------------------



(l)    Insurance. (i) The Collateral Agent shall have received certificates of
insurance with respect to insurance maintained by the Borrower or any Guarantor,
as the case may be, which certificates evidence compliance by the Borrower and
the Guarantors with the insurance requirements set forth herein and in the
Collateral Documents as of the Closing Date and contain signatures of duly
authorized representatives of AON Risk Services or such other insurance broker
as may be reasonably acceptable to the Collateral Agent.
 
(ii)    The Collateral Agent shall have been named as loss payees and/or
additional insured, as applicable, with respect to the Collateral on such
policies of insurance of the Borrower and the Guarantors as the Collateral Agent
may have reasonably requested (or as otherwise specified in the Collateral
Documents).
 
(m)    Title/Survey. The Collateral Agent shall have received title insurance
policies with respect to each Real Property Asset from Lawyers Title Insurance
Company or another title company reasonably acceptable to the Collateral Agent
and real property surveys with respect to the Real Property Assets, all in form
and substance reasonably satisfactory to the Collateral Agent.
 
(n)    Order; Plan of Reorganization. (i) The Confirmation Order shall have been
entered in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, any applicable orders of the Bankruptcy Court and any applicable
local rules and the provisions relating to the Facilities contained therein
shall be reasonably satisfactory to the Administrative Agent, (ii) the
Confirmation Order shall be in full force and effect, shall not, without the
consent of the Agents (such consent not to be unreasonably withheld, conditioned
or delayed), have been reversed or modified or be subject to stay or a motion to
stay, (iii) all conditions to the effectiveness of the Plan of Reorganization
shall have been satisfied or waived (the waiver thereof (other than the waiver
of the condition that the Confirmation Order shall have become a Final Order),
if materially adverse to the Lenders, having been approved by the Administrative
Agent (which approval shall not be unreasonably withheld, conditioned or
delayed)) and the Consummation of the Plan of Reorganization shall occur on the
Closing Date contemporaneously with the making of the initial Loans hereunder,
and (iv) the pro forma capital and ownership structure shall be substantially as
described in the Joint Plan of Reorganization of the Borrower and its domestic
Subsidiaries filed with the Bankruptcy Court on April 25, 2007 and such plan
shall not have been amended in any manner materially adverse to the Lenders
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).
 
(o)    Repayment of Existing DIP Facility. Upon Consummation of the Plan of
Reorganization and the making of the initial Loans or the initial Letters of
Credit, the Existing DIP Facilities shall have been repaid in full (or, in the
case of any Existing DIP Facility Letter of Credit, cash-collateralized or
guaranteed by a back-to-back letter of credit), and all action necessary to
release all collateral pledged to secure the Loans shall have been taken, in
form and substance reasonably satisfactory to the Administrative Agent.
Substantially all other existing Indebtedness of the Borrower and its
Subsidiaries, other than any Indebtedness otherwise permitted hereunder, shall
have been repaid, restructured or reinstated as expressly contemplated by the
Plan of Reorganization.
 

81

--------------------------------------------------------------------------------



(p)    Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
 
(q)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the three most recent
fiscal years ended prior to the Closing Date, (ii) unaudited interim
consolidated financial statements of the Borrower for each quarterly period
ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this Section 4.01(q) and 60 days or more prior to the
Closing Date, (iii) a pro forma consolidated balance sheet of the Borrower as of
the date of the most recent consolidated balance sheet delivered pursuant to the
preceding clauses (i) or (ii), giving effect to the consummation of the Plan of
Reorganization and the financings contemplated hereby and thereby, and (iv) a
business plan of the Borrower including quarterly projections through December
31, 2007 and annual projections through December 31, 2010. Documents required to
be delivered pursuant to clauses (i) and (ii) hereof which are made available
via EDGAR, or any successor system of the SEC, in the Borrower’s Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, shall be deemed delivered to the
Lenders on the date such documents are made so available; provided that, upon
request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent.
 
(r)    No Illegality. No law or regulation shall be applicable in the reasonable
judgment of the Administrative Agent or the Lenders that restrains, prevents or
imposes materially adverse conditions upon the Closing Date Transactions.
 
(s)    Representations and Warranties. All representations and warranties set
forth in Section 3 hereof shall be true and correct in all material respects on
and as of the Closing Date, after giving effect to the Consummation of the Plan
of Reorganization and to the Closing Date Transactions, as though made on and as
of such date (except to the extent any such representation or warranty by its
terms is made as of a different specified date, in which event such
representation or warranty shall be true and correct in all material respects as
of such specified date).
 
(t)    No Event of Default. After giving effect to the Consummation of the Plan
of Reorganization and the Closing Date Transactions, no Event of Default or
event which, with the giving of notice or passage of time or both, would be an
Event of Default shall have occurred and be continuing on the Closing Date.
 
(u)    Intercreditor Agreement. The Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent, and the Second Lien Collateral Agent shall have
executed the Intercreditor Agreement.
 
(v)    Eligible Collateral. At the time the Lenders make the initial Loans or
fund the Credit-Linked Deposit or the Issuing Lender issues the initial Letter
of Credit, whichever may occur first, and after giving effect thereto, the
Appraised Value of the Eligible Collateral shall not (A) be less than 175% of
the aggregate First Lien Obligations outstanding on the Closing Date and (B) be
less than 125% of the sum of (i) the aggregate First Lien Obligations
outstanding on the Closing Date and (ii) the aggregate outstanding principal
amount of the Second Lien Term Loans.
 

82

--------------------------------------------------------------------------------



(w)    Restructuring Aircraft Certificate. The Borrower shall have delivered an
Officer’s Certificate certifying that there have been no material adverse
developments or changes in the status of the Qualified Restructuring
Indebtedness from the information previously disclosed to the Administrative
Agent.
 
(x)    Eligible Accounts Receivable Certificate. The Borrower shall have
delivered an Officer’s Certificate, substantially in the form of Exhibit K,
setting forth the amount of the Eligible Accounts Receivable as of the Closing
Date, together with all supporting documents with respect to such Eligible
Accounts Receivable as the Administrative Agent may reasonably request.
 
(y)    Corporate Ratings. The Borrower shall have obtained a corporate credit
rating from S&P and a corporate family rating from Moody’s.
 
(z)    No Material Adverse Effect. Since January 29, 2007, no Material Adverse
Effect shall have occurred.
 
(aa)          Second Lien Credit Agreement. The Second Lien Credit Agreement
shall have become effective in accordance with its terms and the Borrower shall
have received $900,000,000 in gross proceeds from the borrowing of Second Lien
Term Loans thereunder.
 
(bb)         Other Documentation and Information. The Administrative Agent shall
have received (i) such documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the organization, existence and
good standing of the Borrower and each Guarantor and the authorization of the
Transactions and (ii) a fully executed copy of the Second Lien Credit Agreement.
 
SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan, fund its Credit-Linked Deposit and
of the Issuing Lender to issue each Letter of Credit, including the initial Loan
and the initial Letter of Credit, is subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions precedent:
 
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to such borrowing or issuance, as the case
may be.
 
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b) and 3.09(a)) shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case, such representations and warranties shall be true and correct in all
material respects as of such date.
 

83

--------------------------------------------------------------------------------



(c)    No Default. On the date of each Borrowing hereunder or the issuance of
each Letter of Credit, no Event of Default or event which upon notice or lapse
of time or both would constitute an Event of Default shall have occurred and be
continuing nor shall any such event occur by reason of the making of the
requested Borrowing or the issuance of the requested Letter of Credit.
 
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.
 
SECTION 5.
 
AFFIRMATIVE COVENANTS
 
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), any Credit-Linked Deposit remains outstanding, or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder (other than
contingent indemnification obligations not due and payable), the Borrower and
each of the Guarantors agree to:
 
SECTION 5.01. Financial Statements, Reports, etc. Deliver to the Administrative
Agent on behalf of the Lenders:
 
(a)    Within 90 days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception (other
than with respect to the 2005 audit and the 2006 audit) as to the scope of such
audit) and to be certified by a Responsible Officer of the Borrower to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
Documents required to be delivered pursuant to this clause (a) which are made
available via EDGAR, or any successor system of the SEC, in the Borrower’s
Annual Report on Form 10-K, shall be deemed delivered to the Lenders on the date
such documents are made so available; provided that, upon request, the Borrower
shall deliver paper copies of such documents to the Administrative Agent;
 
(b)    Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, the Borrower’s consolidated balance sheets and related
statements of income
 

84

--------------------------------------------------------------------------------



and cash flows, showing the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the close of such fiscal quarter and
the results of their operations during such fiscal quarter and the then elapsed
portion of the fiscal year, each certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes. Documents required to be delivered pursuant to this
clause (b) which are made available via EDGAR, or any successor system of the
SEC, in the Borrower’s Quarterly Report on Form 10-Q, shall be deemed delivered
to the Lenders on the date such documents are made so available; provided that,
upon request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent;
 
(c)    (i) concurrently with any delivery of financial statements under (a) and
(b) above, a certificate of a Responsible Officer of the Borrower (A) certifying
that no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (B)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of Sections
6.04, 6.05 and 6.06 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and (ii) concurrently with any delivery of financial
statements under (a) above, a certificate (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations) of the
accountants auditing the consolidated financial statements delivered under (a)
above certifying that, in the course of the regular audit of the business of the
Borrower and its Subsidiaries, such accountants have obtained no knowledge that
an Event of Default pursuant to Section 7.01(c) due to any failure to comply
with Section 6.04 or 6.05 has occurred and is continuing or if, in the opinion
of such accountants, such an Event of Default has occurred and is continuing,
specifying the nature thereof and all relevant facts with respect thereto;
 
(d)    promptly after the same become publicly available, copies of all
registration statements and all periodic and other reports, proxy statements and
other materials filed by it with the SEC, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be. Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
 
(e)    Within ninety (90) days from the last Business Day of the immediately
preceding fiscal year, a detailed consolidated budget for the following 12-month
period (including projected statements of operations and cash flow for such
period);
 
(f)    as soon as available and in any event within fifteen (15) Business Days
after the Borrower or any of its ERISA Affiliates knows or has reason to know
that any Termination Event has occurred, a statement of a Responsible Officer of
the Borrower describing the full details of such Termination Event and the
action, if any, which the Borrower or such ERISA Affiliate is required or
proposes to take with respect thereto, together with any notices required or
proposed to be given to or filed with or by the Borrower, the ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto;
 

85

--------------------------------------------------------------------------------



(g)    promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of the Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;
 
(h)    if requested by the Administrative Agent, promptly and in any event
within thirty (30) days after the filing thereof with the Internal Revenue
Service, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan of the Borrower or any of its ERISA
Affiliates;
 
(i)    within fifteen (15) Business Days after notice is given or required to be
given to the PBGC under Section 302(f)(4)(A) of ERISA of the failure of the
Borrower or any of its ERISA Affiliates to make timely payments to a Plan, a
copy of any such notice filed and a statement of a Responsible Officer of the
Borrower setting forth (i) sufficient information necessary to determine the
amount of the lien under Section 302(f)(3) of ERISA, (ii) the reason for the
failure to make the required payments and (iii) the action, if any, which the
Borrower or any of its ERISA Affiliates proposed to take with respect thereto;
 
(j)    promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning (i) the imposition of Withdrawal Liability by a Multiemployer Plan,
(ii) the determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability incurred, or which may be incurred, by the Borrower or any ERISA
Affiliate in connection with any event described in clause (i), (ii) or (iii)
above;
 
(k)    promptly after a Responsible Officer obtains knowledge of (i) the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt of any environmental audits and reports, whether prepared by personnel
of the Borrower or any Guarantor or by independent consultants, which relate to
an Environmental Liability which could be expected to have a Material Adverse
Effect, notification thereof (together with, in the case of clause (ii) above,
copies of such audits and reports), each such notice to be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto;
 
(l)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Guarantor as the Administrative Agent, at the request of any Lender, may
reasonably request;
 

86

--------------------------------------------------------------------------------



(m)    within (i) twenty (20) Business Days following the end of each calendar
month, a certificate of a Responsible Officer of the Borrower or, if applicable,
a Guarantor, (x) stating that at all times since the last certificate delivered
under this Section 5.01(m) (or, in the case of the first certificate to be
delivered after the Closing Date, at all times since the Closing Date) the
Borrower or Guarantor, as the case may be, has utilized the Primary Routes and
the Primary Foreign Slots in a manner consistent in all material respects with
applicable regulations, rules, law, foreign law and contracts in order to
preserve their respective rights in and to use each of the Primary Routes and
Primary Foreign Slots and (y) setting forth (A) any permanent disposition or
transfer by the Borrower or such Guarantor of any Appraised FAA Slot, Primary
Foreign Slot or Primary Route and (B) airports associated with additional
Primary Routes allocated to or assigned by the Borrower or such Guarantor which
airports are not already listed on Schedule 4(g) to the First Lien SGR Security
Agreement or Schedule 4(i) to the First Lien SGR Security Agreement and (ii)
five (5) Business Days following the end of each calendar month, copies of any
report filed by the Borrower or any Guarantor in such calendar month with the
FAA, DOT or any other applicable Governmental Authority or Airport Authority or
any Foreign Aviation Authorities regarding utilization of Primary Routes or
Primary Foreign Slots or access to the Primary Supporting Route Facilities, as
well as a summary thereof, in a format reasonably acceptable to the
Administrative Agent;
 
(n)    at any time that Eligible Accounts Receivable shall be included as
Eligible Collateral, promptly and in any event within 30 days after the end of
each month while Eligible Accounts Receivable are part of Eligible Collateral,
an Officer’s Certificate from the Borrower, substantially in the form of Exhibit
K, setting forth the amount of Eligible Accounts Receivable as of such date,
together with all supporting documents with respect to Eligible Accounts
Receivable as the Administrative Agent may reasonably request;
 
(o)    promptly after a Responsible Officer obtains knowledge thereof, notice of
any Collateral Event;
 
(p)    promptly after a Responsible Officer obtains knowledge thereof, notice of
any Event of Loss;
 
(q)    promptly after a Responsible Officer obtains knowledge of any
Visa/MasterCard Dollar Trigger Event, notification thereof (accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
such Visa/MasterCard Dollar Trigger Event).
 
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
 

87

--------------------------------------------------------------------------------



Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”
or (ii) such notice or communication consists of copies of the Borrower’s public
filings with the SEC.
 
SECTION 5.02. Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a)(i) if in
the reasonable business judgment of the Borrower it is no longer necessary for
the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (ii) such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets permitted by Section 6.10 or (ii) mergers, liquidations
and dissolutions permitted by Section 6.02.
 
SECTION 5.03. Insurance.
 
(a)    In addition to the requirements of Section 5.03(b) or as set forth in
each Real Property Mortgage, (i) keep its properties (other than the Mortgaged
Collateral, as to which only the insurance provisions of the First Lien Aircraft
Mortgage shall be applicable) insured at all times, against such risks,
including fire and other risks insured against by extended coverage, and on such
term and conditions, as is prudent and customary with U.S. based companies of
the same or similar size in the same or similar businesses; (ii) maintain in
full force and effect public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by the Borrower or
any Guarantor, as the case may be, in such amounts and with such deductibles as
are customary with companies of the same or similar size in the same or similar
businesses and in the same geographic area; and (iii) maintain such other
insurance or self insurance as may be required by law.
 
(b)    Maintain business interruption insurance in amounts that are reasonably
satisfactory to the Administrative Agent and as is customary in the United
States domestic airline industry for major United States air carriers having
both substantial domestic and international operations.
 
(c)    All such insurance referred to in Section 5.03(a) with respect to the
Collateral (other than the Mortgaged Collateral as to which only the provisions
of the Aircraft Mortgage shall be applicable) shall (i) contain a Lender’s Loss
Payable Endorsement in favor of the Collateral Agent, on behalf of the First
Priority Secured Parties, in all loss or damage insurance policies, (ii) provide
that no cancellation thereof shall be effective until at least thirty (30) days
after written notice thereof to the Collateral Agent, on behalf of the First
Priority Secured Parties, permitting the Collateral Agent to cure any default
with respect to applicable outstanding premiums, (iii) name the Collateral
Agent, for the benefit of the First Priority Secured Parties, as loss payees for
physical damage insurance with respect to property which constitutes Collateral
(other than the Mortgaged Collateral as to which only the provisions of the
Aircraft Mortgage shall be applicable) or a Real Property Asset as to which a
Lien has been granted to the Collateral Agent, and as additional insureds for
liability insurance, (iv) provide that once the Collateral Agent has given
notice of the occurrence of an Event of Default, no loss in excess of $5,000,000
shall be adjusted or otherwise settled without the prior written consent of the
Collateral Agent, and (v) state that none of the Collateral Agent, any of the
Lenders, nor any other First Priority Secured Party shall be responsible for
premiums, commissions, club calls, assessments or advances.
 

88

--------------------------------------------------------------------------------



(d)    Promptly deliver to the Collateral Agent copies of any notices received
from its insurers with respect to insurance programs required by the Terrorism
Risk Insurance Act of 2002 (as extended by the Terrorism Risk Insurance
Extension Act of 2005) and, if so requested by the Collateral Agent, procure and
maintain in force the insurance that is offered in such programs to the same
extent maintained by companies of the same or similar size in the same or
similar businesses.
 
(e)    No less frequently than annually, but in any event prior to expiration of
any insurance policy maintained in connection herewith or in connection with any
Collateral Document, furnish to the Collateral Agent certificates of insurance
with respect to insurance maintained by the Borrower or any Guarantor, as the
case may be, which certificates evidence compliance by the Borrower and the
Guarantors with the insurance requirements set forth herein and in any of the
Collateral Documents and contain signatures of duly authorized representatives
of AON Risk Services or such other insurance broker as may be reasonably
acceptable to the Collateral Agent, at all times prior to policy termination,
cessation or cancellation.
 
(f)    Make available at the Borrower’s headquarters, upon the reasonable
request of the Collateral Agent and upon reasonable prior notice, all insurance
policies maintained by the Borrower and the Guarantors for the review of the
Collateral Agent and any agents or representatives thereof.
 
SECTION 5.04. Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Subsidiaries to keep and maintain, all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and damage by casualty and condemnation excepted), except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
 
SECTION 5.05. Obligations and Taxes. Pay all its material obligations (other
than any obligations with respect to any Restructuring Aircraft, except
obligations under any Post-Petition Aircraft Agreement applicable to such
Restructuring Aircraft) promptly and in accordance with their terms and pay and
discharge promptly all taxes, assessments and governmental charges, levies or
claims (other than such taxes, assessments and governmental charges, levies and
claims to the extent addressed in the Plan of Reorganization, which shall be
paid in accordance with the Plan of Reorganization) imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
more than ninety (90) days delinquent, except in each case where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that the Borrower and each
Guarantor shall not be required to pay and discharge or to cause to be paid and
discharged any such obligation, tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) the Borrower and the Guarantors shall have set
aside on their books adequate reserves therefor in accordance with GAAP.
 

89

--------------------------------------------------------------------------------



SECTION 5.06. Notice of Event of Default, etc.  Promptly upon the Borrower’s
knowledge thereof give to the Administrative Agent notice in writing of any
Event of Default or the occurrence of any event or circumstance which with the
passage of time or giving of notice or both would constitute an Event of
Default.
 
SECTION 5.07. Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in all material
respects in a manner consistent with GAAP in all material respects of the
financial operations of the Borrower and the Guarantors and provide the
Administrative Agent, the Collateral Agent and their respective representatives
and advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Collateral, during regular business hours, in order that
the Administrative Agent and the Collateral Agent may upon reasonable prior
notice and with reasonable frequency, but in any event, so long as no Event of
Default has occurred and is continuing, no more than one time per year, examine
and make abstracts from such books, accounts, records, appraisals and other
papers, and permit the Administrative Agent, the Collateral Agent and their
respective representatives and advisors to confer with the officers of the
Borrower and the Guarantors and representatives (provided that the Borrower
shall be given the right to participate in such discussions with such
representatives) of the Borrower and the Guarantors, all for the purpose of
verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to the Administrative Agent or the Lenders pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement; and at any
reasonable time and from time to time during regular business hours, upon
reasonable notice to the Borrower, permit the Administrative Agent, the
Collateral Agent, and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral held by
the Collateral Agent, in each case at the expense of the Borrower (provided,
that the Borrower shall not be required to pay the expenses of more than one
such visit a year unless an Event of Default has occurred and is continuing).
 
(b)    Grant access to and the right to inspect all final reports, final audits
(and draft reports and audits where no final reports or audits are available)
and other similar internal information of the Borrower relating to the Real
Property Assets with respect to environmental matters upon reasonable notice,
and obtain any third party verification of matters relating to the Release or
alleged Release of Hazardous Materials at the Real Property Assets and
compliance with Environmental Laws and requirements of Airport Authorities with
respect to environmental matters (for matters that would impact the value of the
Real Property Assets) reasonably requested by the Administrative Agent at any
time and from time to time.
 
SECTION 5.08. Compliance with Laws. 
 
(a)    Comply, and cause each of its Subsidiaries to comply, with all applicable
laws, rules, regulations and orders of any Airport Authority (with respect to
environmental matters) or Governmental Authority applicable to it or its
property (including Environmental Laws), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 

90

--------------------------------------------------------------------------------



(b)    To the extent the following are required by Environmental Laws, any
Governmental Authority or any requirements of an Airport Authority relating to
environmental matters, conduct, and cause each of its Subsidiaries to conduct,
any and all investigations, studies, sampling and testing and take, and cause
each of its Subsidiaries to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials for which the Borrower or the Guarantors or their
respective Subsidiaries is, or could be, liable. The foregoing shall not apply
if, and only to the extent that (i) the Borrower’s or the Guarantors’ or their
respective Subsidiaries’ liability for or any requirement of an Airport
Authority with respect to such presence, storage, use, disposal, transportation
or Release of any Hazardous Materials is being contested in good faith and by
appropriate proceedings diligently conducted by such Persons, (ii) such remedial
action is taken by other Persons responsible for such remedial action through an
indemnification of the Borrower or the Guarantors or any Subsidiary thereof or
(iii) such non-compliance would not in any case or in the aggregate reasonably
be expected to have a Material Adverse Effect. In the event that the Borrower or
the Guarantors or any of their respective Subsidiaries undertakes any such
investigation, study, sampling, testing or remedial action with respect to any
Hazardous Materials, the Borrower or such Guarantors will, and will cause any
such Subsidiary to, conduct and complete such action in compliance in all
material respects with all applicable Environmental Laws and all applicable
requirements of Airport Authorities relating to environmental matters.
 
(c)    If an Event of Default has occurred and is continuing or upon a
reasonable belief that the Borrower has breached any representation, warranty or
covenant hereunder with regard to environmental matters, at the request of the
Administrative Agent from time to time, the Borrower will provide to the
Administrative Agent within sixty (60) days after such request, or such longer
time period as is reasonably necessary to secure any required governmental or
third party authorizations for soil or groundwater investigations or other
invasive samplings, at the expense of the Borrower, an environmental site
assessment report for any properties of the Borrower, the Guarantors or any of
their Subsidiaries described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, reasonable in
scope based upon the circumstances of the request, indicating, where relevant
under the circumstances of the request, the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided in the time referred to above, the Administrative Agent reasonably
may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower and the Guarantors hereby grant, and
agree to cause any Subsidiary that owns property described in such a request to
grant, at the time of such request to the Administrative Agent, such firm and
any agents or representatives thereof a right, subject to the rights of tenants,
to enter into their respective properties to undertake such an assessment.
 

91

--------------------------------------------------------------------------------





 
SECTION 5.09. Appraisal Reports and Field Audits. Cooperate with the Appraiser,
Real Estate Appraiser or Field Auditor, as the case may be, such that the
Administrative Agent shall receive one or more Appraisal Reports or Field
Audits, as the case may be, establishing the value of the Appraised Collateral
or Eligible Accounts Receivable, as the case may be, (a) in the case of
Appraisal Reports, by no later than thirty (30) days prior to each anniversary
of the Closing Date, (b) on the date upon which any additional property or
assets that constitutes Appraised Collateral (including, without limitation,
applicable Cure Collateral) is pledged as Collateral to the Collateral Agent to
secure the First Priority Obligations, but only with respect to such additional
Collateral, (c) promptly at the request of the Administrative Agent upon the
occurrence and during the continuation of an Event of Default, (d) in the case
of Field Audits, promptly at the request of the Administrative Agent (which are
not contemplated to occur more than once per year, but in any event, so long as
no Event of Default has occurred and is continuing, no more than once per year)
and (e) upon a Change in Law with respect to any assets which constitute
Collateral, which change could reasonably be expected to result in the
Borrower’s failure to maintain the required coverage ratios pursuant to Section
6.06. In addition to the requirements set forth in this Section 5.09, if at any
time the Collateral Agent in its reasonable good faith business judgment
believes that a Collateral Event has occurred, it may request the delivery of an
updated Appraisal Report with respect to the affected Collateral, and the
Borrower and the Guarantors shall cooperate with the Appraiser to ensure that
the Collateral Agent receives the same. The Borrower may from time to time cause
to be delivered subsequent Appraisal Reports if it believes that the affected
item of Collateral has a higher Appraised Value than that reflected in the most
recent Appraisal Report delivered.
 
SECTION 5.10. FAA and DOT Matters; Citizenship. In the case of the Borrower and
any applicable Guarantor (a) maintain at all times its status as an “air
carrier” within the meaning of Section 40102(a)(2) of Title 49, and hold a
certificate under Section 41102(a)(1) of Title 49; (b) at all times hereunder be
a United States Citizen; (c) maintain at all times its status at the FAA as an
air carrier and hold an air carrier operating certificate and other operating
authorizations issued by the FAA pursuant to 14 C.F.R. Parts 119 and 121 as
currently in effect or as may be amended or recodified from time to time; and
(d) except as specifically permitted herein or in the First Lien SGR Security
Agreement, possess and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions, Gate
Interests, authorizations, frequencies and consents which are material to the
operation of the FAA Slots, the Routes and Foreign Slots utilized by it and the
conduct of its business and operations as currently conducted except, in any
case described in this clause (d), where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.
 
SECTION 5.11. FAA Slot Utilization. Subject to transfers, exchanges and other
dispositions permitted by this Agreement and the First Lien SGR Security
Agreement, utilize (or arrange for utilization by exchanging FAA Slots with
other air carriers) the FAA Slots (except FAA Slots which are reasonably
determined by the Appraisers to be of de minimis value) in a manner consistent
in all material respects with applicable regulations, rules, laws and contracts
in order to preserve its right to hold and operate the FAA Slots, taking into
account any waivers or other relief granted to the Borrower by the FAA, any
other applicable Governmental Authority or any Airport Authority.
 

92

--------------------------------------------------------------------------------



SECTION 5.12. Primary Foreign Slot Utilization. Subject to transfers, exchanges
and other dispositions permitted by this Agreement and the First Lien SGR
Security Agreement, utilize (or arrange for utilization by exchanging Primary
Foreign Slots with other air carriers) the Primary Foreign Slots (except Primary
Foreign Slots which are reasonably determined by the Appraisers to be of de
minimis value) in a manner consistent in all material respects with applicable
regulations, rules, foreign law and contracts in order to preserve its right to
hold and operate the Primary Foreign Slots, taking into account any waivers or
other relief granted to the Borrower by any applicable Foreign Aviation
Authorities.
 
SECTION 5.13. Primary Route Utilization. Subject to transfers, exchanges and
other dispositions permitted by this Agreement and the First Lien SGR Security
Agreement, utilize the Primary Routes (except Primary Routes which are
reasonably determined by the Appraisers to be of de minimis value) in a manner
consistent in all material respects with applicable regulations, rules,
treaties, foreign law and contracts in order to preserve its right to hold and
operate the Primary Routes and maintain access to the Primary Supporting Route
Facilities sufficient to ensure its ability to retain its rights in and to the
Primary Routes, taking into account any waivers or other relief granted to the
Borrower by the FAA, any other applicable Governmental Authority, any Airport
Authority or any applicable Foreign Aviation Authorities.
 
SECTION 5.14. Additional Subsidiaries. If any additional Subsidiary of the
Borrower is formed or acquired after the Closing Date, the Borrower will
promptly, and in any event within twenty (20) Business Days after such
Subsidiary is formed or acquired, (a) to the extent such Subsidiary is an entity
incorporated or organized in the United States and is not an Immaterial
Subsidiary, an Excluded Subsidiary or a Restricted Captive Insurance Company
Subsidiary, cause such Subsidiary to become a party to the Guarantee contained
in Section 9 hereof, each applicable Collateral Document and all other
agreements, instruments or documents that create or purport to create and
perfect a Lien in favor of the Collateral Agent for the benefit of the First
Priority Secured Parties, by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit H and, subject to
preexisting Liens on such Subsidiary’s assets and the terms thereof (to the
extent the same are permitted under this Agreement), promptly take such actions
to create and perfect Liens on such Subsidiary’s assets to secure the First
Priority Obligations to the extent required under the applicable Collateral
Documents and (c) cause any Equity Interests or promissory notes evidencing
Indebtedness of such Subsidiary that, in each case, are owned by or on behalf of
the Borrower or any Guarantor to be pledged to the extent required by the
Collateral Documents, provided that, if such Subsidiary is directly owned by the
Borrower or any Guarantor and is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia, Equity Interests of such Subsidiary to be pledged shall be limited to
65% of the outstanding voting Equity Interests of such Subsidiary.
 
SECTION 5.15. [Reserved].
 
SECTION 5.16. Additional Collateral; Additional Grantors. 
 
(a)    If any aircraft, engines, spare parts or owned real property (including,
in the case of owned real property, only owned real property valued individually
in excess of
 

93

--------------------------------------------------------------------------------



$5,000,000 or $20,000,000 in the aggregate from the Closing Date, but excluding
any leasehold interests) are acquired by the Borrower or any Guarantor after the
Closing Date (other than any spare parts that become subject to a Lien pursuant
to the Aircraft Mortgage upon acquisition thereof), the Borrower will promptly
notify the Administrative Agent thereof and at the Administrative Agent’s
request within forty-five (45) days of such notice, will cause such assets to be
subjected to a Lien securing the First Priority Obligations to the extent not
excluded from the definition of “Collateral” under the Loan Documents, subject
to preexisting Liens on such assets permitted hereunder and any other Liens
permitted hereunder, and will take, and cause the Guarantors to take, such
actions as shall be necessary to grant and perfect such Liens, including actions
described in this paragraph (a), all at the expense of the Borrower and
Guarantors; provided, however, that this clause (a) shall not apply (i) if and
to the extent that, on the date of and after giving effect to such acquisition,
the Borrower shall be in compliance with Section 6.06(a) and Section 6.06(b) and
shall have delivered to the Administrative Agent an Officer’s Certificate
certifying to such compliance or (ii) to any aircraft, engines, spare parts or
owned real property to the extent that the Administrative Agent has received, on
or before the date of such acquisition, a copy of an executed commitment letter,
letter of intent, memorandum or understanding or other similar document that
evidences a commitment to consummate a financing of such aircraft, engines,
spare parts or owned real property within forty-five (45) days of the date of
such acquisition and such financing actually occurs within forty-five (45) days
(it being understood that the Lenders hereby authorize the Collateral Agent to
withhold or delay such filing if the Collateral Agent shall be satisfied in its
sole discretion that the applicable financing shall be consummated within a
reasonable timeframe thereafter); provided further that the Administrative Agent
shall not require the execution or delivery of any Mortgage Supplement, or
require the Borrower or any Guarantor to take any actions with respect to the
FAA, relating to any of the 737-800 aircraft to be sold pursuant to agreements
described on Schedule 5.16 hereof.
 
(b)    Upon any Guarantor acquiring any right, title or interest in any FAA
Slots, Foreign Slots, Routes, Supporting Route Facilities or Gate Interests
acquired in connection with a Permitted Acquisition, such Guarantor will
promptly, and in any event within twenty (20) Business Days of such acquisition,
become a party to the First Lien SGR Security Agreement.
 
SECTION 5.17. Pledged Spare Parts. Segregate all of its Pledged Spare Parts from
any Spare Parts which are subject to any consignment arrangement, and shall keep
all Spare Parts not so subject to a consignment arrangement in Spare Parts
Locations, except to the extent permitted in the First Lien Aircraft Mortgage.
The Pledged Spare Parts will be maintained by or on behalf of the Borrower and
Comair, as required by the First Lien Aircraft Mortgage.
 
SECTION 5.18. Further Assurances. Execute any and all further documents and
instruments, and take all further actions, that may be required or advisable
under applicable law, the Cape Town Convention or by the FAA, or that the
Collateral Agent may reasonably request, in order to create, grant, establish,
preserve, protect and perfect the validity, perfection and priority of the Liens
and security interests created or intended to be created by the Collateral
Documents, to the extent required under this Agreement or the Collateral
Documents, including, without limitation, amending, amending and restating,
supplementing, assigning or otherwise modifying, renewing or replacing the First
Lien Aircraft Mortgage or other agreements, instruments or documents relating
thereto, in each case as may be reasonably requested by the
 

94

--------------------------------------------------------------------------------



Collateral Agent, in order to (i) create interests (including, but not limited
to, International Interests, Assignments, Prospective International Interests,
Prospective Assignments, Sales, Prospective Sales, Assignments of Associated
Rights and Subordinations) that may be registered and/or assigned under the Cape
Town Convention, (ii) create, grant, establish, preserve, protect and perfect
the Liens in favor of the Collateral Agent for the benefit of the First Priority
Secured Parties to the fullest extent possible under the Cape Town Convention,
including, where necessary, the subordination of other rights or interests and
(iii) realize the benefit of the remedial provisions that are contemplated by
the Cape Town Convention, subject to the provisions of Section 4.07 of the First
Lien Aircraft Mortgage. 
 
Without limiting the generality of the foregoing or any other provisions of the
Loan Documents, the Borrower hereby (a) agrees to exclude the application of
Article XVI(1)(a) of the Protocol and (b) consents, pursuant to Article XV of
the Protocol, to any Assignment of Associated Rights within the scope of Article
33(1) of the Cape Town Convention which is permitted or required by the
applicable Loan Documents and further agrees that the provisions of the
preceding paragraph shall apply, in particular, with respect to Articles 31(4)
and 36(1) of the Cape Town Convention to the extent applicable to any such
Assignment of Associated Rights.
 
SECTION 5.19. Post Closing Items. (a) Within thirty (30) days of the Closing
Date, the Borrower and each applicable Guarantor shall have duly executed and
delivered to the Collateral Agent a Trademark Security Agreement in
substantially the form of Exhibit F-1 (the “First Lien Trademark Security
Agreement”), together with all documents, certificates, forms and filing fees
that the Collateral Agent may deem reasonably necessary to perfect and protect
the Liens and security interests created in the identified intellectual property
in the First Lien Trademark Security Agreement.
 
(b)    Within thirty (30) days of the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
the Borrower and each applicable Guarantor shall have delivered to the
Collateral Agent a Shifting Control Agreement or any other Control Agreement,
properly executed by the Borrower or any Guarantor, as the case may be, and each
bank or other financial institution (as may be specified by the Borrower) at
which the Borrower or any Guarantor, as the case may be, maintains a deposit
account or securities account (it being understood that no Control Agreement
shall be required to be delivered with respect to any Excluded Account).
 
(c)    Within thirty (30) days of the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
the Borrower and each applicable Guarantor shall have delivered evidence of the
registrations in the International Registry of International Interests in the
Airframes, Engines and Spare Engines constituted by the First Lien Aircraft
Mortgage.
 
SECTION 6.
 
NEGATIVE COVENANTS
 
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), any Credit-Linked Deposit remains outstanding, or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder (other than
contingent indemnification obligations not due and payable), the Borrower and
each of the Guarantors will not:
 

95

--------------------------------------------------------------------------------





 
SECTION 6.01. Liens. Incur, create, assume or suffer to exist any Lien on any
asset of the Borrower or the Guarantors, now owned or hereafter acquired by the
Borrower or any of such Guarantors, other than:
 
(a)    Liens which were existing on the Closing Date as reflected on Schedule
3.07;
 
(b)    Permitted Liens;
 
(c)    Liens in favor of the Collateral Agent and the Lenders pursuant to the
Loan Documents;
 
(d)    Liens securing Indebtedness or Capitalized Leases permitted by Section
6.03(l) or any permitted refinancing thereof, provided that such Lien attach
only to the assets of the Borrower or Guarantor (including related leases
thereof and, in the case of personal property, other assets integral to the use
thereof including security deposits from any sublessee collaterally assigned for
the benefit of lessors) subject to such acquisition or financing;
 
(e)    Liens on the Collateral that are pari passu with the Liens in favor of
the Collateral Agent securing the Designated Cash Management Obligations;
 
(f)    Liens on the Collateral that are pari passu with the Liens in favor of
the Collateral Agent securing Indebtedness permitted by Section 6.03(f) or (g)
and relating to Designated Hedging Agreements; provided that the maximum amount
of such Indebtedness that constitutes First Priority Obligations shall not
exceed $200,000,000 at any time;
 
(g)    licenses, leases and subleases of (A) Mortgaged Collateral and Collateral
(as defined in the First Lien SGR Security Agreement) granted to others but only
to the extent permitted by the First Lien Aircraft Mortgage with respect to
Mortgaged Collateral and to the extent permitted by the First Lien SGR Security
Agreement with respect to Collateral as defined therein and (B) all other assets
to the extent such license, sublicense, lease or sublease does not interfere in
any material respect with the business of the Borrower and the Guarantors, taken
as a whole;
 
(h)    Liens arising from precautionary UCC financing statements regarding
operating leases permitted by this Agreement;
 
(i)    any interest or title of a licensor, sublicensor, lessor, sublessor or
airport operator under any lease, license or use agreement;
 
(j)    Liens on real and personal property acquired in connection with
acquisitions permitted by this Agreement to the extent such Liens exist on such
acquired property at the time of acquisition or Liens existing on any property
or asset of any Person that becomes a Guarantor after the date hereof prior to
the time such Person becomes a Guarantor, provided, (1) such Liens are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Guarantor, as the case may be, (2) such Liens shall not apply
to any other property or assets of the Borrower or any Guarantor and (3) such
Liens shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Guarantor, as the case may be;
 

96

--------------------------------------------------------------------------------



(k)    Liens in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business and consistent with past practices;
 
(l)    Liens on (1) the Borrower’s right to receive a refund of unearned
insurance premiums and (2) insurance policies and the proceeds thereof, to
secure the Borrower’s payment of such insurance premiums financed by
Indebtedness permitted pursuant to Section 6.03(e);
 
(m)    junior Liens (subject and fully subordinate to the Liens granted to the
Collateral Agent on behalf of the First Priority Secured Parties hereunder and
under the Collateral Documents in accordance with the Intercreditor Agreement)
on the Collateral in favor of Second Lien Collateral Agent securing the Second
Lien Obligations, provided, that (1) such Liens shall be subject in all respects
to terms set forth in the Intercreditor Agreement and (2) the instruments and
agreements pursuant to which such Liens are created are reasonably satisfactory
in form and substance to the Administrative Agent;
 
(n)    junior Liens on the Collateral securing the Indebtedness permitted
pursuant to Section 6.03(m), provided, that such Liens shall be subject in all
respects to an intercreditor agreement substantially in the form of the
Intercreditor Agreement;
 
(o)    Liens consisting of setoff or netting rights in connection with Hedging
Agreements;
 
(p)    Liens securing reimbursement obligations in respect of standby or
documentary letters of credit or bankers acceptances, provided that in the case
of (1) documentary letters of credit or bankers acceptances, such Liens attach
only to the documents, goods covered thereby and proceeds thereof and (2) in the
case of standby letters of credit, such Liens may only be on cash in an amount
not to exceed $150,000,000;
 
(q)    Liens on the underlying commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business;
 
(r)    Liens which arise under Article 2 of the UCC;
 
(s)    replacement, extension and renewal of any Lien permitted hereby, provided
that any such replacement, extension, or renewal of any Lien shall not extend to
any property or assets of the Borrower or any Guarantor which was not subject to
the Lien being replaced, extended or renewed;
 
(t)    Liens in favor of any of the Borrower or a Guarantor that do not encumber
any Collateral;
 

97

--------------------------------------------------------------------------------





 
(u)    Liens arising by operation of law in connection with judgments,
attachment or awards which do not constitute an Event of Default hereunder;
 
(v)    other Liens incurred by the Borrower and the Guarantors (except with
respect to Real Property Assets) so long as the Indebtedness and other
obligations secured thereby does not exceed Indebtedness permitted by Section
6.03(ee);
 
(w)           Liens on cash collateral and fuel inventory (and the proceeds
thereof) or letters of credit in each case securing Indebtedness permitted
pursuant to Section 6.03(f), and Indebtedness permitted by Section 6.03(g) in an
aggregate amount at any one time for all such cash and letters of credit in
excess of the amount thereof that is secured as permitted by Section 6.01(f),
not in excess (other than with respect to Liens on fuel inventory and the
proceeds thereof) of $500,000,000;
 
(x)            Liens on Margin Stock, if and to the extent the value of all
Margin Stock of the Borrower and its Subsidiaries exceeds 25% of the total
assets subject to this Section 6.01;
 
(y)           Liens on any Restructuring Aircraft created by or pursuant to any
Post-Petition Aircraft Agreement;
 
 (z)           Liens on the Excluded Accounts and amounts on deposit therein in
favor of the beneficiaries of the amounts on deposit therein to the extent such
Liens secure obligations owed to such beneficiaries;
 
(aa)          the Lien of the Jet Fuel Counterparty on the Jet Fuel Assets, in
the event that the transactions underlying the Jet Fuel Inventory Supply
Agreement are re-characterized as Indebtedness owed by the Borrower;
 
(bb)         Liens attaching solely to cash earnest money deposits in connection
with Investments permitted pursuant to Section 6.09;
 
(cc)          Liens securing Indebtedness permitted by (i) Section 6.03(h) and
(ii) Section 6.03(y);
 
(dd)         Liens on cash collateral securing surety and appeal bonds in an
aggregate amount for all such cash collateral not exceeding $150,000,000; and
 
(ee)          other Liens so long as the obligations secured thereby do not
exceed $25,000,000 at any time.
 
SECTION 6.02. Merger, etc.  Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (kk) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into the Borrower or
any other Guarantor in a transaction in which the Borrower or any Guarantor is
the surviving corporation, provided that (i) immediately after giving effect
thereto no Event of Default or event with which upon notice
 

98

--------------------------------------------------------------------------------



or the passage of time or both would constitute an Event of Default shall have
occurred and be continuing and (ii) any such merger involving a Person whose
Equity Interests are not 100% owned by the Borrower directly or indirectly
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.10; (ll) that any Subsidiary (so long as such Subsidiary is not the
Borrower) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, provided that an Event of
Default does not result from such liquidation or dissolution, (mm) any Person
(other than the Borrower) may merge into the Borrower or any Guarantor pursuant
to a Permitted Acquisition in which the Borrower or such Guarantor is the
surviving corporation, (nn) asset sales permitted hereunder and (oo) any
Permitted Change of Control Transaction.
 
SECTION 6.03. Indebtedness. Contract, create, incur, assume or suffer to exist
any Indebtedness, except for:
 
(a)    Indebtedness under the Loan Documents;
 
(b)    Indebtedness incurred pursuant to the Second Lien Credit Agreement or any
refinancing thereof in accordance with the Intercreditor Agreement; provided
that the principal amount of Indebtedness incurred in connection with any such
refinancing shall not exceed the principal amount of the Indebtedness so
refinanced;
 
(c)    Indebtedness incurred prior to the Closing Date or with respect to which
an option exists (including existing Capitalized Leases) as set forth on
Schedule 6.03;
 
(d)    intercompany Indebtedness between the Borrower and the Guarantors, which
Indebtedness shall be pledged to the Collateral Agent pursuant to the First Lien
Pledge Agreement, to the extent required pursuant to the terms thereof;
 
(e)    Indebtedness of the Borrower or any Guarantor owed to one or more Persons
in connection with the financing of certain insurance premiums;
 
(f)    Indebtedness owed to any Lender (or any of its banking Affiliates) or any
other Person in respect of fuel hedges and other derivatives contracts, in each
case to the extent that such agreement or contract is entered into for bona fide
hedging purposes and, in the case of such other derivatives contracts, in the
ordinary course of business;
 
(g)    Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of (i) foreign exchange contracts, currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign exchange rates and currency
values and (ii) interest rate swap, cap or collar agreements, interest rate
future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, in each case to the extent that such
agreement or contract is entered into in the ordinary course of business for
bona fide hedging purposes;
 
(h)    Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
 

99

--------------------------------------------------------------------------------



(i)    Indebtedness of any of the Borrower and the Guarantors consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business and consistent with past practices of the Borrower
and the Guarantors;
 
(j)    Indebtedness of any of the Borrower and the Guarantors arising in the
ordinary course of business of the relevant party and owing to Citibank, N.A.,
its banking Affiliates and other financial institutions providing netting
services permitted to be incurred and outstanding pursuant to this Agreement so
long as such Indebtedness does not remain outstanding for more than three (3)
Business Days from the date of its incurrence;
 
(k)    Indebtedness of any of the Borrower and the Guarantors to credit card
processors in connection with credit card processing services incurred in the
ordinary course of business of the Borrower and the Guarantors;
 
(l)    (i) Indebtedness incurred to finance the acquisition of aircraft,
engines, spare parts or other operating assets; provided that no such
Indebtedness may be incurred more than twelve (12) months after such acquisition
if, after giving effect to such Indebtedness, an Event of Default shall have
occurred and be continuing under Section 6.06; and (ii) other Indebtedness
secured by aircraft, engines, spare parts or other operating assets that are not
subject to Liens described in Section 6.01(c) (including without limitation as a
result of any release of such Liens pursuant to Section 6.06(d));
 
(m)          Indebtedness of the Borrower and the Guarantor in an aggregate
amount not to exceed $1,000,000,000, provided that such Indebtedness shall have
a final maturity six months after the Maturity Date and shall be on terms
reasonably satisfactory to the Administrative Agent;
 
(n)    Indebtedness consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees or their spouses or
estates to purchase or redeem capital stock of the Borrower issued to such
director, consultant, manager, officer or employee in an aggregate amount not to
exceed $1,000,000 annually;
 
(o)    Indebtedness to the extent permitted by an Investment permitted by
Section 6.09(j);
 
(p)    Indebtedness of a person or acquired assets that is the subject of a
Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof;
 
(q)    intercompany Indebtedness owed by the Borrower and any Guarantor to
another Subsidiary, which is not a Guarantor, in an amount not to exceed
$50,000,000 in the aggregate at any one time outstanding;
 
(r)    any Indebtedness extending, renewing, replacing or refinancing
(collectively, “Refinancing”) all or any portion of any Indebtedness permitted
under paragraph (c), (l), (m), (p), (x), (y) or (z), provided that (1) any such
Refinancing of Indebtedness permitted under clause (m) which is subordinated to
the Obligations shall remain subordinated on substantially the same basis, and
(2) the weighted average life to maturity of such Indebtedness, in the case of
clause (m), shall not be shortened, provided further that any such Refinancing
of Indebtedness permitted under clause (c) or (l)(i) may exceed the amount being
Refinanced so long as the Lien securing such Refinancing does not extend to any
property or asset of the Borrower or any Guarantor which was not subject to the
Lien securing the Indebtedness being Refinanced; 
 

100

--------------------------------------------------------------------------------





 
(s)    other unsecured Indebtedness incurred subsequent to the Closing Date;
 
(t)    Indebtedness in respect of Redeemable Stock;
 
(u)    Indebtedness in respect of deferred rent;
 
(v)    Indebtedness in respect of deferred taxes;
 
(w)           Indebtedness permitted to be secured pursuant to Section 6.01(p);
 
(x)    Indebtedness under the ALPA Notes and the CVG Notes;
 
(y)    Indebtedness secured by purchase money security interests and Capitalized
Leases (including in the form of sale-leaseback, synthetic lease or similar
transactions) to the extent such Indebtedness was incurred in connection with
ARB Indebtedness; provided, that the amount of such Indebtedness does not exceed
100% of the purchase price or construction cost (including any capitalized
interest and issuance fees and expenses) of the subject asset;
 
(z)    Indebtedness relating to any Restructuring Aircraft created by or
pursuant to any Post-Petition Aircraft Agreement;


(aa)          Indebtedness consisting of indemnification obligations owed by
Comair to Bombardier Inc., a Canadian national corporation, relating to certain
CRJ leases, in an amount not to exceed $9,000,000 in the aggregate;


(bb)          in the event that the transactions underlying the Jet Fuel
Inventory Supply Agreement are re-characterized as Indebtedness owed by the
Borrower, such Indebtedness;
 
(cc)          reimbursement obligations in respect of standby or documentary
letters of credit or bankers acceptances that are secured by Liens permitted
pursuant to Section 6.01(p);
 
(dd)         surety and appeal bonds secured by Liens permitted pursuant to
Section 6.01(dd); and


(ee)          Indebtedness not to exceed $25,000,000 at any one time outstanding
for Indebtedness of the Borrower or any Guarantor incurred subsequent to the
Closing Date that will be secured Indebtedness.
 

101

--------------------------------------------------------------------------------





 
SECTION 6.04. Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio as
of the last day of each fiscal quarter ending in the months below to be less
than the corresponding ratio opposite such month:
 
Fiscal quarter ending
 
Ratio
 
June 2007
1.00:1.00
September 2007
1.00:1.00
December 2007
1.00:1.00
March 2008 and thereafter for each fiscal quarter ending
through the Maturity Date
1.20:1.00



SECTION 6.05. Unrestricted Cash Reserve. Permit the aggregate amount of
Unrestricted Cash to be less than $750,000,000 at any time after the 30th day
following the Closing Date. 
 
SECTION 6.06. Coverage Ratio. (a) Permit at any time the ratio (the “First Lien
Collateral Coverage Ratio”) of (i) the Appraised Value of the Eligible
Collateral to (ii) the sum of (x) the aggregate outstanding principal amount of
the Loans plus (y) the LC Exposure (other than LC Exposure which has been Cash
Collateralized in accordance with Section 2.12(b) plus (z) the Swap Termination
Value of all Designated Hedging Agreements to the extent secured as permitted by
Section 6.01(f) (such sum, the “First Lien Obligations”) to be less than 175%,
provided, that if, (A) upon (1) delivery of an Appraisal Report or a Field Audit
(as applicable) pursuant to Section 5.09 or (2) the establishment of reserves
pursuant to clause (B) of the definition of “Appraised Value” contained herein
and (B) solely with respect to determining compliance with this Section as a
result thereof, it is determined that the Borrower shall not be in compliance
with this Section 6.06(a), the Borrower shall, within forty-five (45) days of
the date of such Appraisal Report, Field Audit or establishment of reserves (as
applicable), (I) designate Cure Collateral as additional Eligible Collateral in
accordance with clause (d) of the definition of Eligible Collateral in Section
1.01 or (II) prepay the Loans, in each case in an amount sufficient to enable
the Borrower to comply with this Section 6.06(a); provided further that the
preceding proviso shall be disregarded for purposes of Section 4.02(c).
 
(b)    Permit at any time the ratio (the “Total Collateral Coverage Ratio”) of
(i) the Appraised Value of the Eligible Collateral to (ii) the sum of the
aggregate outstanding principal amount of the First Lien Obligations plus the
outstanding principal amount of the Second Lien Term Loans (such sum the “Total
Obligations”) to be less than 125%, provided, that if, (A) upon (1) delivery of
an Appraisal Report or a Field Audit (as applicable) pursuant to Section 5.09
hereof or (2) the establishment of reserves pursuant to clause (B) of the
definition of “Appraised Value” contained herein and (B) solely with respect to
determining compliance with this Section as a result thereof, it is determined
that the Borrower shall not be in compliance with this Section 6.06(b), the
Borrower shall, within forty-five (45) days of the date of such Appraisal
Report, Field Audit or establishment of reserves (as applicable), (I) designate
Cure Collateral as additional Eligible Collateral in accordance with clause (d)
of the definition of Eligible Collateral in Section 1.01 or (II) prepay the
Loans, in each case in an amount sufficient to enable the Borrower to comply
with this Section 6.06(b); provided further that the preceding proviso shall be
disregarded for purposes of Section 4.02(c). 
 

102

--------------------------------------------------------------------------------



(c)    Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with this Section 6.06
solely as a result of an Event of Loss (as defined in the First Lien Aircraft
Mortgage) or other Recovery Event, in each case, covered by insurance (pursuant
to which the Collateral Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Collateral Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation made pursuant to this Section 6.06 shall deem the
Borrower to have received Net Cash Proceeds (and to have taken all steps
necessary to designate, and to have designated, such Net Cash Proceeds as Cure
Collateral) in an amount equal to the expected coverage amount (as determined by
the Borrower in good faith and updated from time to time to reflect any
agreements reached with the applicable insurer and net of any amounts required
to be paid out of such proceeds and secured by a Lien permitted pursuant to
Section 6.01(l)) until the earlier of (i) the date any such Net Cash Proceeds
are actually received by the Collateral Agent, (ii) the date that is 270 days
after such Event of Loss or Recovery Event and (iii) the date on which any such
insurer denies such claim; provided that, prior to giving effect to this clause
(c), the Appraised Value of the Eligible Collateral shall be no less than (x)
150% of the First Lien Obligations or (y) 100% of the Total Obligations. It is
understood and agreed that if the Collateral Agent should receive any Net Cash
Proceeds directly from the insurer in respect of an Event of Loss or a Recovery
Event and at the time of such receipt, (A) no Event of Default shall have
occurred and be continuing and the Borrower is in compliance with Section
6.06(a) and (b) (without giving effect to the receipt of such Net Cash
Proceeds), the Collateral Agent shall promptly cause such proceeds to be paid to
the Borrower or the applicable Guarantor and (B) an Event of Default shall have
occurred and be continuing or the Borrower fails to be in compliance with
Section 6.06(a) or (b) (without giving effect to the receipt of such Net Cash
Proceeds), the Collateral Agent shall promptly cause such proceeds to be
deposited into the account of the Borrower or the applicable Guarantor
maintained for such purpose with the Administrative Agent that is subject to a
Full Control Agreement and such proceeds shall be applied or released from such
account in accordance with Section 2.12(a).
 
(d)    At the Borrower’s request, (i) the Lien on an operating asset
constituting Collateral in connection with any financing permitted pursuant to
(x) Section 6.03(l) secured by such operating asset or (y) Section 6.03(y) or
(ii) the Lien on an asset constituting Eligible Collateral will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (A) no Event of Default or event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing,
(B) either (x) after giving effect to such release, the remaining Eligible
Collateral shall continue to satisfy this Section 6.06, (y) the Borrower shall
prepay the Loans in an amount required to comply with this Section 6.06, or (z)
the Borrower shall deliver to the Collateral Agent Cure Collateral in an amount
required to comply with this Section 6.06, and (C) the Borrower shall deliver an
Officer’s Certificate demonstrating compliance with this Section 6.06 following
such release. In connection herewith, the Collateral Agent agrees to promptly
provide any documents or releases reasonably requested by the Borrower to
evidence such release.
 
SECTION 6.07. Dividends; Capital Stock. Declare or pay, directly or indirectly,
or otherwise make any Restricted Payment or set apart any sum for the aforesaid
purposes, except (a) dividends or other distributions or transfers to the
Borrower or another Guarantor; (b) dividends by any Guarantor to any other
holder of its equity on a pro rata basis;
 

103

--------------------------------------------------------------------------------



(c) dividends in the form of capital stock or increases in the aggregate
liquidation value of any preferred stock; (d) repurchases of Equity Interests
deemed to occur upon (i) the exercise of stock options if the Equity Interests
represent a portion of the exercise price thereof or (ii) the withholding of a
portion of Equity Interests issued to (A) employees under the Plan of
Reorganization and (B) employees and other participants under an equity
compensation program of the Borrower or its Subsidiaries, in each case to cover
withholding tax obligations of such persons in respect of such issuance; (e)
dividends or repurchases of Equity Interests with the proceeds from the issuance
of additional Equity Interests or subordinated Indebtedness permitted hereunder,
provided that no Event of Default shall have occurred and be continuing at the
time of payment of such dividend; (f) to the extent not otherwise permitted
under clauses (c) or (e) of this Section, dividends or other distributions or
transfers pursuant to stock option plans, other benefit plans or other
arrangements for management or employees of the Borrower and its Subsidiaries in
a maximum aggregate amount not to exceed $2,000,000; and (g) other Restricted
Payments in an aggregate amount not to exceed $1,000,000 annually.
 
SECTION 6.08. Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in any other material transactions with, any of
its Affiliates (other than the Borrower and its Subsidiaries), other than (a) on
overall terms and conditions not less favorable to the Borrower or such
Guarantor than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions contemplated by the Plan of Reorganization; (c) fees
and compensation paid to, and indemnities provided on behalf of, officers,
directors or employees of the Borrower or any Guarantor as reasonably determined
by the board of directors or senior management, as the case may be, of the
Borrower or any Guarantor; (d) any dividends, other distributions or payments
permitted by Section 6.07; (e) the existence of, and the performance by a
Guarantor or the Borrower of its obligations under the terms of, any limited
liability company, limited partnership or other organization document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and set forth on Schedule 6.08, and similar agreements that it may enter into
thereafter; (f) the provision of any legal, accounting or administrative
services to the Borrower or any of its Subsidiaries in the ordinary course of
business in accordance with past practices; and (g) transactions with Affiliates
set forth on Schedule 6.08.
 
SECTION 6.09. Investments, Loans and Advances. Purchase, hold or acquire any
Investments, except for:
 
(a)    ownership by the Borrower and the Guarantors of the capital stock of each
of the Subsidiaries subject in each case to Section 6.02;
 
(b)    Permitted Investments;
 
(c)    advances and loans among the Borrower and the Guarantors;
 
(d)    Investments in the Escrow Accounts and other trust accounts;
 
(e)    Investments existing on the date hereof and described on Schedule 6.09
hereto;
 

104

--------------------------------------------------------------------------------



(f)    Investments in connection with (i) foreign exchange contracts, currency
swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest rates and
currency values, (ii) interest rate swap, cap or collar agreements and interest
rate future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, and (iii) fuel hedges and other
derivatives contracts, in each case to the extent that such agreement or
contract is entered into for bona fide hedging purposes and (other than in the
case of fuel hedges) in the ordinary course of business;
 
(g)    Investments received (x) in settlement of amounts due to any of the
Borrower and the Guarantors effected in the ordinary course of business
(including as a result of dispositions permitted by this Agreement) or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;
 
(h)    Investments in an amount not to exceed $150,000,000 in the aggregate at
any one time outstanding in connection with (1) Investments in travel or airline
related businesses made in connection with marketing and promotion agreements,
alliance agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements, (2) additional Investments in joint ventures listed on
Schedule 6.09 or Investments in new joint ventures made after the Closing Date,
and (3) Investments by the Borrower and the Guarantors not otherwise permitted
under this Agreement;
 
(i)    advances to officers, directors and employees of the Borrower and the
Guarantors in an aggregate not to exceed (i) $250,000 at any time outstanding to
any individual officer, director or employee or (ii) $5,000,000 in the aggregate
at any time outstanding for all such advances;
 
(j)    Investments held or invested in by any of the Borrower and the Guarantors
in the form of foreign cash equivalents in the ordinary course of business;
 
(k)    advances to officers, directors and employees of the Borrower and the
Guarantors in connection with relocation expenses or signing bonuses for newly
hired officers, directors or employees of the Borrower and the Guarantors;
 
(l)    Investments in the form of lease, utility and other similar deposits or
any other deposits permitted hereunder in the ordinary course of business;
 
(m)    pledges and deposits by the Borrower and the Guarantors permitted under
Sections 6.01 or 6.03;
 
(n)    (i) Investments and guarantees by the Borrower and the Guarantors
permitted under Sections 6.01 or 6.03, (ii) Guarantees in the ordinary course of
business of obligations that do not constitute Indebtedness of (A) the Borrower
or any of its Subsidiaries or (B) any regional air carrier that is a member of
the Delta Connection program owed to airport operators in connection with its
activities under the Delta Connection program and (iii) advances to airport
operators of landing fees and other customary airport charges on behalf of
carriers for which the Borrower or any of its Subsidiaries provides ground
handling services;
 

105

--------------------------------------------------------------------------------



(o)    loans or Investments by the Borrower or any Guarantor that could
otherwise be made as a distribution permitted under Section 6.07; provided that
for purposes of Section 6.07 such loan or Investment shall be treated as a
distribution thereunder;
 
(p)    Investments held by the Borrower or any Guarantor to the extent such
Investments reflect an increase in the value of Investments;
 
(q)    Investments by the Borrower and the Guarantors creating new Subsidiaries
so long as they comply with Section 5.14 hereof;
 
(r)    Investments in Subsidiaries which are not Guarantors in an aggregate
amount not to exceed $25,000,000 in the aggregate at any one time outstanding;
 
(s)    Investments in Aero Assurance, Ltd. or New Sky, Ltd., to the extent
reasonably necessary to support the working capital insurance obligations of the
Borrower and the Guarantors;
 
(t)    any Permitted Acquisition by the Borrower or any Guarantor so long as (1)
on a pro forma basis after giving effect to such Permitted Acquisition, the
Borrower and the Guarantors shall be in compliance with Sections 6.04, 6.05 and
6.06 and (2) in the event the purchase price for such Permitted Acquisition
exceeds $750,000,000, the sum of (A) the unrestricted cash of the Borrower and
its Subsidiaries and (B) the Unused Total Revolving Commitment, in each case, as
determined immediately prior to such acquisition, shall be no less than
$1,500,000,000;
 
(u)    any Investments acquired in connection with Permitted Acquisitions;
 
(v)    capitalization or forgiveness of any Indebtedness owed to the Borrower by
any Guarantor or owed to any Guarantor by the Borrower or any other Guarantor;
 
(w)    cancellation, forgiveness, set-off, or acceptance of prepayments by the
Borrower or any Guarantor with respect to debt, other obligations and/or equity
securities in the ordinary course of business and to the extent not otherwise
prohibited by the terms of this Agreement;
 
(x)    Investments consisting of the acquisition of equity interests pursuant to
Sections 6.07(d) and 6.07(e);
 
(y)    the Borrower and the Guarantors may hold Investments comprised of notes
payable, or stock or other securities issued by Account Debtors to the Borrower
or such Guarantor, as the case may be, pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;
 
(z)     the Borrower and the Guarantors may make Investments with the funds held
in the Excluded Accounts;
 

106

--------------------------------------------------------------------------------



(aa)          the Borrower may make any Investment in any Guarantor, any
Guarantor may make any Investment in the Borrower and any Guarantor may make any
Investment in any other Guarantor;
 
(bb)          the Borrower may make Investments in the form of advances under a
revolving loan facility in an aggregate principal amount not to exceed
$25,000,000 outstanding at any time, to the Borrower’s Plans or any similar
benefit plans of the Borrower (together, the “Benefits Plans”) for the payment
of ordinary operating expenses of the Benefits Plans (including the payment of
benefits in accordance with the terms of the Benefits Plans and periodic
premiums under insurance or annuity contracts) or for the purposes incidental to
the ordinary operation of the Benefits Plans;
 
(cc)          Investments resulting from any sale or other Disposition of assets
otherwise permitted by Section 6.10; and
 
(dd)          the Borrower and the Guarantors may make other Investments in an
aggregate amount outstanding at any one time not to exceed $25,000,000 for all
Investments made pursuant to this clause (cc).
 
The amount of any investment or loan shall be the initial amount of such
investment less all returns of principal, capital, dividends and other cash
returns thereof and less all liabilities expressly assumed by another person in
connection with the sale of such investment.
 
SECTION 6.10. Disposition of Assets. Sell or otherwise Dispose of any Collateral
(including, without limitation, the capital stock of any Subsidiary, but
excluding any Permitted Disposition), except that such sale or other Disposition
of Collateral shall be permitted provided that upon consummation of any such
sale or other Disposition (i) no Event of Default shall have occurred and be
continuing and (ii) the Borrower is in compliance, after giving effect to the
grace periods referred to in Section 6.06 and after giving effect to such sale
or other Disposition (including any deposit of any Net Cash Proceeds received
upon consummation thereof in an account subject to a Full Control Agreement),
with Section 6.06 hereof; provided that nothing contained in this Section 6.10
is intended to excuse performance by the Borrower or any Guarantor of any
requirement of any Collateral Document that would be applicable to a Disposition
permitted hereunder.
 
SECTION 6.11. Nature of Business. Enter into any business that is materially
different from those conducted by the Borrower and the Guarantors on the Closing
Date, except for any business ancillary to the businesses conducted by the
Borrower and the Guarantors on the Closing Date.
 
SECTION 6.12. Fiscal Year. Change the last day of its fiscal year from December
31.
 

107

--------------------------------------------------------------------------------





 
SECTION 7.
 
EVENTS OF DEFAULT
 
SECTION 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
 
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement, in any other Loan Document or in any written document required
to be delivered in connection herewith or therewith, shall prove to have been
false or materially misleading when made or delivered; or
 
(b)    default shall be made in the payment of any (i) Fees or interest on the
Loans and such default shall continue unremedied for more than five (5) Business
Days, (ii) other amounts payable hereunder when due (other than amounts set
forth in clauses (i) and (iii) hereof), and such default shall continue
unremedied for more than ten (10) Business Days, or (iii) principal of the Loans
or reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or
 
(c)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 6 hereof (subject to the Borrower’s right to cure non-compliance with
the covenants contained in Section 6.06(a) and 6.06(b) as described therein);
or 
 
(d)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
thirty (30) days from the earlier of (i) a Responsible Officer having knowledge
of such default and (ii) written notice by the Administrative Agent of such
default; or
 
(e)    other than with respect to (x) any Qualified Restructuring Indebtedness
and (y) any Specified Jet Fuel Action, the Borrower or any Guarantor or any of
their respective Subsidiaries shall fail to make any payment of principal,
interest or premium in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any applicable grace
periods or waivers or amendments); or
 
(f)    other than with respect to (x) any Qualified Restructuring Indebtedness,
(y) any Specified Jet Fuel Action and (z) the Regional Airports Improvement
Corporation Facilities Sublease Refunding Revenue Bonds, Issue of 1996, Delta
Air Lines, Inc. (Los Angeles International Airport), any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (after giving effect to any grace
periods) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that the
 

108

--------------------------------------------------------------------------------



foregoing shall not apply to Indebtedness that becomes due as a result of (i)
the sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of any property or assets pursuant to the terms of such
Indebtedness to the extent that (A) such sale, transfer or other disposition
does not give rise to a default thereunder and (B) the payment of such
Indebtedness is made in accordance with the terms of such Indebtedness with the
proceeds of such sale, transfer or other disposition or (ii) in the case of any
ARB Indebtedness, a change in law causing a determination of taxability-related
call in respect of such ARB Indebtedness; or
 
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(h)    the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or
 
(i)    the Borrower or any Guarantor admits in writing its inability to pay its
debts; or
 
(j)    a Change of Control shall occur; or
 
(k)    any material provision of any Loan Document shall, for any reason, cease
to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court or any material portion of any Lien on the Collateral (as reasonably
determined by the Administrative Agent, the Collateral Agent and the Borrower)
intended to be created by the Loan Documents shall cease to be or shall not be a
valid and perfected Lien having the priorities contemplated hereby or thereby;
or
 
(l)    any final judgment in excess of $50,000,000 (exclusive of any Qualified
Judgment, any Specified Jet Fuel Action and any judgment or order the amounts of
which are fully covered by insurance less any applicable deductible and as to
which the insurer has been notified of such judgment and has not denied
coverage) shall be rendered against the Borrower or any of the Guarantors and
the enforcement thereof shall not have been stayed, vacated, satisfied,
discharged or bonded pending appeal within sixty (60) consecutive days; or
 

109

--------------------------------------------------------------------------------





 
(m)    any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred; or
 
(n)    (i) the Borrower or any ERISA Affiliate thereof shall have been notified
by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) the Borrower or such ERISA
Affiliate does not have reasonable grounds, in the opinion of the Administrative
Agent, to contest such Withdrawal Liability and is not in fact contesting such
Withdrawal Liability in a timely and appropriate manner, and (iii) the amount of
such Withdrawal Liability specified in such notice, when aggregated with all
other amounts required to be paid to Multiemployer Plans in connection with
Withdrawal Liabilities (determined as of the date of such notification), exceeds
an amount that could reasonably be expected to result in a Material Adverse
Effect; or
 
(o)    the Borrower or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years that include the date hereof by an amount that could reasonably be
expected to result in a Material Adverse Effect; or
 
(p)    it shall be determined that the Borrower or any Guarantor is liable for
the payment of claims arising out of any failure to comply (or to have complied)
with applicable Environmental Laws or regulations or requirements of Airport
Authorities (with respect to environmental matters) the payment of which will
have a Material Adverse Effect, and the enforcement thereof shall not have been
stayed, vacated or discharged within 30 days; or
 
(q)    all or substantially all of the Borrower’s flights and operations are
suspended for more than two (2) consecutive days (other than as a result of an
FAA suspension due to force majeure or any other extraordinary event similarly
affecting major United States air carriers having both substantial domestic and
international operations);
 
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times: (i)
terminate forthwith the Commitments (which, in the case of the Credit-Linked
Deposit, means that the obligation to issue Credit-Linked Deposit Letters of
Credit or make Credit-Linked Deposit Loans shall terminate and the Credit-Linked
Deposits shall be returned to the Credit-Linked Deposit Lenders in accordance
with the terms of this Agreement); (ii) declare the Loans or any portion thereof
then outstanding to be forthwith due and payable, whereupon the principal of the
Loans together with accrued interest thereon and any unpaid accrued Fees and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Guarantors, anything contained herein or in any
other Loan Document to the contrary notwithstanding; (iii) require the Borrower
and the Guarantors promptly upon written demand to
 

110

--------------------------------------------------------------------------------



deposit in the Letter of Credit Account Cash Collateralization for the LC
Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors maintained with the Administrative Agent in such amounts); (iv)
set-off amounts in the Letter of Credit Account or any other accounts (other
than Escrow Accounts, Payroll Accounts or other accounts held in trust for an
identified beneficiary) maintained with the Administrative Agent or the
Collateral Agent (or any of their respective affiliates) and apply such amounts
to the obligations of the Borrower and the Guarantors hereunder and in the other
Loan Documents; and (v) exercise any and all remedies under the Loan Documents
and under applicable law available to the Administrative Agent, the Collateral
Agent and the Lenders. In case of any event with respect to the Borrower
described in clause (g) or (h) of this Section, the actions and events described
in (i), (ii) and (iii) above shall be required or taken automatically, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Any payment received as a result of the exercise
of remedies hereunder shall be applied in accordance with Section 2.17(b).
 
SECTION 8.
 
THE AGENTS
 
SECTION 8.01. Administration by Agents. (a) Each of the Lenders and each Issuing
Lender hereby irrevocably appoints the Administrative Agent and the Collateral
Agent as its agents and authorizes the Administrative Agent and the Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
 
(b)    Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent and the Collateral Agent, as applicable, and in their sole
discretion:
 
(i)     in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any Guarantor, as the case may be, to
the extent permitted by the terms of this Agreement, to release a Lien granted
to the Collateral Agent, for the benefit of the First Priority Secured Parties,
on such asset;
 
(ii)    to determine that the cost to the Borrower or any Guarantor, as the case
may be, is disproportionate to the benefit to be realized by the First Priority
Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that the Borrower or such Guarantor, as the case
may be, should not be required to perfect such Lien in favor of the Collateral
Agent, for the benefit of the First Priority Secured Parties;
 
(iii)   to enter into and perform its obligations under the other Loan
Documents; and
 
(iv)   to enter into intercreditor and/or subordination agreements in accordance
with Section 6.01(n) on terms acceptable to the Administrative Agent.
 

111

--------------------------------------------------------------------------------





 
SECTION 8.02. Rights of Administrative Agent and Collateral Agent. Any
institution serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in their respective capacities
as Lenders as any other Lender and may exercise the same as though it were not
an Administrative Agent or Collateral Agent, and such bank and its respective
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent or Collateral Agent hereunder.
 
SECTION 8.03. Liability of Agents. 
 
(a)    The Administrative Agent and the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (i) the Administrative Agent and the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (ii) the
Administrative Agent and the Collateral Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that each such
agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), and (iii) except as expressly set
forth herein, the Administrative Agent and the Collateral Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the institution serving as an Administrative
Agent or Collateral Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.08) or in the absence of its
own gross negligence, bad faith or willful misconduct. The Administrative Agent
and the Collateral Agent shall be deemed not to have knowledge of any Event of
Default unless and until written notice thereof is given to the Administrative
Agent and the Collateral Agent by the Borrower or a Lender, and the
Administrative Agent and the Collateral Agent shall not be responsible for, or
have any duty to ascertain or inquire into, (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Collateral Agent.
 
(b)    The Administrative Agent and the Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent and the Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 

112

--------------------------------------------------------------------------------





 
(c)    Each of the Administrative Agent and the Collateral Agent may perform any
and all of its respective duties and exercise its respective rights and powers
by or through any one or more sub-agents appointed by such agent. The
Administrative Agent and the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent.
 
SECTION 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent (and the Collateral Agent) for such
Lender’s Aggregate Exposure Percentage of any expenses and fees incurred for the
benefit of the Lenders under this Agreement and any of the Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the operations or enforcement thereof, not
reimbursed by the Borrower or the Guarantors and (b) to indemnify and hold
harmless the Administrative Agent and the Collateral Agent and any of their
Related Parties, on demand, in the amount equal to such Lender’s Aggregate
Exposure Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the Loan Documents to the
extent not reimbursed by the Borrower or the Guarantors (except such as shall
result from their respective gross negligence or willful misconduct).
 
SECTION 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred or is continuing) of the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.
 

113

--------------------------------------------------------------------------------





 
SECTION 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or the
Collateral Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
SECTION 8.07. Advances and Payments.
 
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Revolving Commitment
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the Federal Funds Effective Rate if not so reimbursed on the
date due from and including such date but not including the date of
reimbursement.
 
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 8.04 and 10.04), the application of which is not
otherwise provided for in this Agreement, shall be applied in accordance with
Section 2.17(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
 
SECTION 8.08. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise either by it or any of its banking Affiliates of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans or LC Exposure as a result of which the
unpaid portion of its Loans or LC Exposure is proportionately less than the
unpaid portion of the Loans or LC Exposure of any other Lender (a) it shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
such other Lender a participation in the Loans or LC Exposure of such other
Lender, so that the aggregate unpaid principal amount of each Lender’s Loans and
LC Exposure and its participation in Loans and LC Exposure of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding and LC Exposure as the principal amount of its Loans and
LC Exposure prior to the obtaining of such payment was to the principal amount
of all Loans outstanding and LC Exposure prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro-rata, provided, that
if any such non-pro-rata payment is thereafter recovered or otherwise set aside,
such purchase of participations shall be rescinded (without interest). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding (or deemed to be holding) a participation in a Loan or LC
Exposure acquired pursuant to this Section or any of its banking Affiliates may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender as fully as
if such Lender was the original obligee thereon, in the amount of such
participation.
 

114

--------------------------------------------------------------------------------





 
SECTION 8.09. Other Agents. No Agent (other than the Administrative Agent and
the Collateral Agent) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no such Agent shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any such Agent in
deciding to enter into this Agreement or in taking or not taking action
hereunder. Each such Agent shall be entitled to the benefit of the exculpation
and indemnification provided in this Section 8 to the same extent as the
Administrative Agent and the Collateral Agent.
 
SECTION 9.
 
GUARANTY
 
SECTION 9.01. Guaranty.
 
(a)    Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the First Priority Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding). Each of the Guarantors further agrees
that, to the extent permitted by applicable law, the First Priority Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and it will remain bound upon this guaranty notwithstanding any
extension or renewal of any of the First Priority Obligations. The First
Priority Obligations of the Guarantors shall be joint and several.
 
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Collateral Agent for the First Priority Obligations or any
of them; (v) the failure of the Collateral Agent or a Lender to exercise any
right or remedy against any other Guarantor; or (vi) the release or substitution
of any Collateral or any other Guarantor.
 

115

--------------------------------------------------------------------------------





 
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent, the Collateral Agent or a Lender to any security held
for payment of the First Priority Obligations or to any balance of any deposit,
account or credit on the books of the Administrative Agent, the Collateral Agent
or a Lender in favor of the Borrower or any other Guarantor, or to any other
Person.
 
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
 
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the First Priority Obligations or any other instrument evidencing any First
Priority Obligations, or by the existence, validity, enforceability, perfection,
or extent of any collateral therefor or by any other circumstance relating to
the First Priority Obligations which might otherwise constitute a defense to
this guaranty (other than the occurrence of the First Priority Obligations
Payment Date). None of the Administrative Agent, the Collateral Agent, nor any
of the Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the First Priority
Obligations.
 
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.
 
SECTION 9.02. No Impairment of Guaranty. To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense (other than the occurrence
of the First Priority Obligations Payment Date) or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the First Priority Obligations. To the extent permitted by
applicable law, without limiting the generality of the foregoing, the
obligations of the Guarantors hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent, the Collateral
Agent or a Lender to assert any claim or demand or to enforce any remedy under
this Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the First Priority Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of the Guarantors or would
otherwise operate as a discharge (other than the occurrence of the First
Priority Obligations Payment Date) of the Guarantors as a matter of law, until
the First Priority Obligations Payment Date shall have occurred.
 

116

--------------------------------------------------------------------------------





 
SECTION 9.03. Continuation and Reinstatement, etc.  Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any First Priority Obligation is rescinded or must otherwise be restored by the
Administrative Agent, the Issuing Lender, any Lender or any other First Priority
Secured Party upon the bankruptcy or reorganization of the Borrower or a
Guarantor, or otherwise.
 
SECTION 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent, the Collateral Agent or a Lender hereunder, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior payment in full of all the First Priority
Obligations (including interest accruing on and after the filing of any petition
in bankruptcy or of reorganization of an obligor whether or not post filing
interest is allowed in such proceeding). If any amount shall be paid to such
Guarantor for the account of the Borrower relating to the First Priority
Obligations, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent and the Lenders to be credited and applied to the First
Priority Obligations, whether matured or unmatured.
 
SECTION 10.
 
MISCELLANEOUS
 
SECTION 10.01. Notices.(a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
(i)     if to the Borrower or any Guarantor, to it at Delta Air Lines, Inc.,
1030 Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856,
Telecopier No.: (404) 715-4862, Telephone No.: (404) 714-1724 and (y) General
Counsel, Dept. 971, Telecopier No.: (404) 715-2233, Telephone No.: (404)
715-2611;
 
(ii)    if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002,
Attention of: Maryann T Bui (Telecopy No.: 713-750-2358), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of:
Matthew Massie (Telecopy No.: 212-270-5100);
 

117

--------------------------------------------------------------------------------





 
(iii)   if to the Issuing Lender, to it at the address most recently specified
by it in notice delivered by it to the Administrative Agent and the Borrower,
with a copy to the Administrative Agent as provided in clause (ii) above; and
 
(iv)   if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an administrative
questionnaire in a form as the Administrative Agent may require.
 
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
 
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 10.02. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment, Credit-Linked Deposit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(A)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of Credit-Linked
Deposits to an assignee that is (I) immediately prior to giving effect to such
assignment a Lender, (II) an Affiliate of a Lender, or (III) an Approved Fund;
 

118

--------------------------------------------------------------------------------





 
(B)    the Issuing Lender; and
 
(C)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (I) if an Event of Default has occurred and is continuing or
(II) if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund.
 
(ii)             Assignments shall be subject to the following additional
conditions:
 
(A)    any assignment of any portion of the Total Revolving Commitment,
Revolving Loans and LC Exposure shall be made to an Eligible Assignee;
 
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment, Credit-Linked Deposits or Loans, the
amount of such Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (with respect to Credit-Linked Deposits) or $5,000,000 (with
respect to Revolving Commitments or Revolving Loans), and after giving effect to
such assignment, the portion of the Loan or Commitment held by the assigning
Lender of the same tranche as the assigned portion of the Loan or Commitment
shall not be less than $1,000,000 (with respect to Credit-Linked Deposits) or
$5,000,000 (with respect to Revolving Commitments or Revolving Loans), in each
case unless the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
 
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments, Loans or Credit-Linked Deposits;
 
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
 

119

--------------------------------------------------------------------------------





 
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require.
 
For the purposes of this Section 10.02(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Revolving Lender and/or
Credit-Linked Deposit Lender, as the case may be, under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. Without the consent of the Borrower (which
consent shall not be unreasonably withheld) and the Administrative Agent, the
Credit-Linked Deposit of any Credit-Linked Deposit Lender shall not be released
in connection with any assignment by such Credit-Linked Deposit Lender, but
shall instead be purchased by the relevant assignee and continue to be held for
application (to the extent not already applied) in accordance with Section 2.02
to satisfy such assignee’s obligations in respect of Credit-Linked Deposit LC
Disbursements.
 
(iv)   The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments and
Credit-Linked Deposits of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of
 

120

--------------------------------------------------------------------------------



this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register;
provided, that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.02(d) or
(e), 2.04(b) or 10.04(c), the Administrative Agent shall have no obligation to
accept such Assignment and Acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
 
(d)    (i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and Credit-Linked Deposits and participations in
Credit-Linked Deposit Letters of Credit owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to paragraph (d)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.08 as
though it were a Lender, provided such Participant agrees to be subject to the
requirements of Section 8.08 as though it were a Lender.
 
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.16(f) as though it were a
Lender.
 
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.02 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 

121

--------------------------------------------------------------------------------





 
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided, that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant are advised of and agree to be bound by either the provisions of
Section 10.03 or other provisions at least as restrictive as Section 10.03.
 
SECTION 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential from anyone other than persons employed or retained by such Lender
who are or are expected to become engaged in evaluating, approving, structuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided, that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) or to any other Lender, (b) upon the order of any
court or administrative agency, (c) upon the request or demand of any regulatory
agency or authority, (d) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Agreement, (e) in connection with any litigation to which the
Administrative Agent, any Lender, or their respective Affiliates may be a party
to the extent reasonably required, (f) to the extent reasonably required in
connection with the exercise of any remedy hereunder, (g) to such Lender’s legal
counsel and independent auditors, and (h) to any actual or proposed participant
or assignee of all or part of its rights hereunder or to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f). If any Lender is in any manner
requested or required to disclose any of the information delivered or made
available to it by the Borrower or any of the Guarantors under clauses (b) or
(e) of this Section, such Lender will, to the extent permitted by law, provide
the Borrower with prompt notice, to the extent reasonable, so that the Borrower
may seek, at its sole expense, a protective order or other appropriate remedy or
may waive compliance with this Section.
 
SECTION 10.04. Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower shall
pay or reimburse: (A) all reasonable fees and reasonable out-of-pocket expenses
of the Administrative Agent (including the reasonable fees, disbursements and
other charges of Simpson Thacher & Bartlett LLP (“Simpson Thacher”), special
counsel to the Administrative Agent, and any other regulatory or local counsel
retained by Simpson Thacher or the Administrative Agent) associated with the
syndication of the credit facilities provided for herein, and the preparation,
execution, delivery and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and (B) all
fees and out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Simpson Thacher, special
counsel to the Administrative Agent, and any other counsel retained by Simpson
Thacher or the Administrative Agent) and the Lenders in connection with the
enforcement of the Loan Documents.
 

122

--------------------------------------------------------------------------------





 
(ii)    The Borrower shall pay or reimburse (A) all reasonable fees and
reasonable expenses of the Administrative Agent and its internal and third-party
auditors, the Appraisers, the Real Estate Appraiser and consultants incurred in
connection with the Administrative Agent’s (a) periodic field examinations and
appraisals and (b) other monitoring of assets as allowed hereunder and (B) all
reasonable fees and reasonable expenses of the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand or any payment thereunder.
 
(iii)   All payments or reimbursements pursuant to the foregoing clauses (a)(i)
and (ii) shall be paid within thirty (30) days of written demand together with
back-up documentation supporting such reimbursement request.
 
(b)    The Borrower shall indemnify each Agent, the Issuing Lenders and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way or asserted against the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee.
 
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Lender, as the case may be, such portion of
the unpaid amount equal to such Lender’s Aggregate Exposure Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Lender in its
capacity as such.
 
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 

123

--------------------------------------------------------------------------------





 
SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.
 
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.06. No Waiver. No failure on the part of the Administrative Agent or
the Collateral Agent or any of the Lenders to exercise, and no delay in
exercising, any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.
 
SECTION 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
 
SECTION 10.08. Amendments, etc.
 

124

--------------------------------------------------------------------------------





 
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than any Control Agreement), and no consent to
any departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided, however, that no such
modification or amendment shall without the written consent of (i) each Lender
directly affected thereby (A) increase the Commitment of any Lender or extend
the expiry of the Commitment of any Lender (it being understood that a waiver of
an Event of Default shall not constitute an increase in or extension of the
expiry of the Commitment of a Lender), (B) reduce the principal amount of any
Loan, any reimbursement obligation in respect of any Letter of Credit, or the
rate of interest payable thereon (provided that only the consent of the Required
Lenders shall be necessary for a waiver of default interest referred to in
Section 2.08), extend the date on which the Credit-Linked Deposits are required
to be returned to the Credit-Linked Deposit Lenders or extend any date for the
payment of interest hereunder or reduce any Fees payable hereunder or extend the
final maturity of the Borrower’s obligations hereunder or (C) amend, modify or
waive any provision of Section 2.17(b) or (ii) all of the Lenders (A) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders, (B) amend this Section 10.08 or modify the
percentage of the Lenders required in the definition of Required Lenders or (C)
release all or substantially all of the Liens granted to the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document, or
release all or substantially all of the Guarantors. No such amendment or
modification shall adversely affect the rights and obligations of the
Administrative Agent or any Issuing Lender or the Collateral Agent hereunder
without its prior written consent. No notice to or demand on the Borrower or any
Guarantor shall entitle the Borrower or any Guarantor to any other or further
notice or demand in the same, similar or other circumstances. Each assignee
under Section 10.02(b) shall be bound by any amendment, modification, waiver, or
consent authorized as provided herein, and any consent by a Lender shall bind
any Person subsequently acquiring an interest on the Loans held by such Lender.
No amendment to this Agreement shall be effective against the Borrower or any
Guarantor unless signed by the Borrower or such Guarantor, as the case may be. 
 
(b)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders and such modification or amendment is agreed to by the Required Lenders,
then the Borrower may replace any such non-consenting Lender in accordance with
Section 10.02; provided that such amendment or modification can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this clause
(i)); (ii) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Loans held or deemed held by any Defaulting Lender
shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders) and (iii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days notice thereof.
 

125

--------------------------------------------------------------------------------





 
SECTION 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
 
SECTION 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the return of the Credit-Linked Deposits, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender to identify the Borrower and each Guarantor in accordance with
the Patriot Act.
 

126

--------------------------------------------------------------------------------





 
SECTION 10.14. Registrations with International Registry. Each of the parties
hereto consents to the registrations with the International Registry of the
International Interest constituted by the First Lien Aircraft Mortgage, and each
party hereto covenants and agrees that it will take all such action reasonably
requested by Borrower or Collateral Agent in order to make any registrations
with the International Registry, including becoming a registry user entity with
the International Registry and providing consents to any registration as may be
contemplated by the Loan Documents.
 
SECTION 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

127

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 

 
DELTA AIR LINES, INC.
 
By:      /s/ Paul A. Jacobson                      
Name: Paul A. Jacobson
Title: Vice President and Treasurer
     
ASA HOLDINGS, INC.
 
By:     /s/ Paul A. Jacobson                        
Name: Paul A. Jacobson
Title:President
     
COMAIR HOLDINGS, LLC
 
By:     /s/ Dan Dixon                                
Name: Dan Dixon
Title: Vice President, Chief Financial Officer
                       and Treasurer
     
COMAIR, INC.
 
By:      /s/ Dan Dixon                                                
Name: Dan Dixon
Title: Vice President and CFO
     
COMAIR SERVICES, INC.
 
By:     /s/ Dan Dixon                                               
Name: Dan Dixon
Title: Vice President
     
CROWN ROOMS, INC.
 
By:     /s/ Mona Warwar                                         
Name: Mona Warwar
Title: Assistant Treasurer
     
DAL GLOBAL SERVICES, LLC
 
By:     /s/ Mona Warwar                                        
Name: Mona Warwar
Title: Assistant Treasurer
   


128

--------------------------------------------------------------------------------






 
DAL MOSCOW, INC.
 
By:     /s/ Mona Warwar                                                
Name: Mona Warwar
Title: Treasurer
     
DELTA AIRELITE BUSINESS JETS, INC.
 
By:     /s/ Michael B. Green                                             
Name: Michael B. Green
Title: President
     
DELTA BENEFITS MANAGEMENT, INC.
 
By:     /s/ Michael O. Randolfi                                        
Name: Michael O. Randolfi
Title: Treasurer
     
DELTA CONNECTION ACADEMY, INC.
 
By:     /s/ Jason Dauderman                                          
Name: Jason Dauderman
Title: VP of Finance and CFO
     
DELTA LOYALTY MANAGEMENT SERVICES, LLC
 
By:     /s/ Michael O. Randolfi                                         
Name: Michael O. Randolfi
Title: Treasurer
     
DELTA TECHNOLOGY, LLC
 
By:     /s/ E. Alan Arnold                                                 
Name: E. Alan Arnold
Title: Secretary
     
EPSILON TRADING, LLC
 
By:     /s/ Edward M. Smith                                            
Name: Edward M. Smith
Title: Treasurer and Comptroller
   


129

--------------------------------------------------------------------------------






 
KAPPA CAPITAL MANAGEMENT, INC.
 
By:     /s/ Michael O. Randolfi                                          
Name: Michael O. Randolfi
Title: President



 
 
 
 
 
 
 
 
 
 
 

 
130

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Lender
 
By:     /s/ Matthew H. Massie                                      
Name: Matthew H. Massie
Title: Managing Director




 
JPMORGAN SECURITIES, INC., as Co-Lead Arranger and Joint Bookrunner
 
By:     /s/ John C. Riordan                                              
Name: John C. Riordan
Title: Vice President
 
 
 
BARCLAYS BANK PLC, as Lender
 
By:     /s/ Diane F. Rolfe                                               
Name: Diane F. Rolfe
Title: Director
 
 
 
CALYON NEW YORK BRANCH, as Co-Documentation Agent and Lender
 
By:     /s/ Brian Bolotin                                                     
Name: Brian Bolotin
Title: Managing Director
 
By:     /s/ Angel Naranjo                                                   
Name: Angel Naranjo
Title: Director
 
 
 
C.I.T. LEASING CORPORATION, as Lender
 
By:     /s/Nicholas Pastushan                                            
Name: Nicholas Pastushan
Title: Senior Vice President
 
 


131

--------------------------------------------------------------------------------






 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as Lender
 
By:     /s/ Edward C.A. Forsberg,
Jr.                                                  
Name: Edward C. A. Forsberg, Jr.
Title: Senior Vice President & Manager
 
By:     /s/ Peter
Wesemeier                                                                 
Name: Peter Wesemeier
Title: Assistant Treasurer
     
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Lender
 
By:     /s/ Karl
Studer                                                                     
Name: Karl Studer
Title: Director
 
By: /s/ Bernhard Schmid    
Name: Bernhard Schmid
Title: Assistant Vice President
     
GOLDMAN SACHS CREDIT PARTNERS L.P., as Lender
 
By:     /s/ Bruce H.
Mendelsohn                                                   
Name: Bruce H. Mendelsohn
Title: Authorized Signatory
     
ING CAPITAL LLC, as Lender
 
By:     /s/ Mallika
Kambhampati                                                    
Name: Mallika Kambhampati
Title: Director
 
By:     /s/ Anthony
Rivera                                                              
Name: Anthony Rivera
Title: Vice President
   


132

--------------------------------------------------------------------------------






 
LEHMAN BROTHERS INC., as Co-Lead Arranger and Joint Bookrunner
 
By:     /s/ Jeff Ogden                                                   
Name: Jeff Ogden
Title: Managing Director
     
LEHMAN COMMERCIAL PAPER INC., as Lender
 
By:     /s/ Jeff Ogden                                                     
Name: Jeff Ogden
Title: Managing Director
     
MERRILL LYNCH COMMERCIAL FINANCE CORP, as Lender
 
By:     /s/ Joshua A. Green                                           
Name: Joshua A. Green
Title: Managing Director
     
RBS SECURITIES CORPORATION, as Co-Documentation Agenet
 
By:     /s/ L. Peter Yetman                                            
Name: L. Peter Yetman
Title: SVP
     
ROYAL BANK OF SCOTLAND PLC, as Lender
 
By:     /s/ L. Peter Yetman                                              
Name: L. Peter Yetman
Title: SVP
   


133

--------------------------------------------------------------------------------






 
UBS LOAN FINANCE LLC, as Lender
 
By:     /s/ Richard L
Tavrow                                                        
Name: Richard L. Tavrow
Title:   Director
            Banking Products Services, US
 
By:     /s/ Mary E.
Evans                                                            
Name: Mary E. Evans
Title:   Associate Director
             Banking Products Services, US
     
UBS SECURITIES LLC, as Syndication Agent and Joint Bookrunner
 
By:    /s/ Richard L
Tavrow                                                      
Name: Richard L. Tavrow
Title:   Director
            Banking Products Services, US
 
By:     /s/ Mary E.
Evans                                                            
Name: Mary E. Evans
Title: Associate Director
         Banking Products Services, US
     
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
By:     /s/ Ziad W.
Amra                                                          
Name: Ziad W. Amra
Title: Assistant Vice President
     
WACHOVIA BANK NATIONAL ASSOCIATION, as Lender
 
By:    /s/ Thomas A. Martin                                                 
Name: Thomas A. Martin
Title: Director


134

--------------------------------------------------------------------------------






 
WEBSTER BUSINESS CREDIT CORPORATION, as Lender
 
By:     /s/ Walter K.
Stockhecker                                                      
Name: Walter K. Stockhecker
Title: Vice President and Authorized
           Signatory
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
135
 